Exhibit 10.28

 

 

 

 

LOGO [g541543g17l20.jpg]   

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

  

by and among

  

WELLS FARGO CAPITAL FINANCE, LLC

as Administrative Agent,

WELLS FARGO CAPITAL FINANCE, LLC and GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agents,

WELLS FARGO CAPITAL FINANCE, LLC and GE CAPITAL MARKETS, INC.

as Co-Lead Arrangers and Joint Book Runners,

GENERAL ELECTRIC CAPITAL CORPORATION

as Syndication Agent,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

SCHOOL SPECIALTY, INC.

CLASSROOMDIRECT.COM, LLC

SPORTIME, LLC

DELTA EDUCATION, LLC

PREMIER AGENDAS, INC.

CHILDCRAFT EDUCATION CORP.

BIRD-IN-HAND WOODWORKS, INC.

and

CALIFONE INTERNATIONAL, INC.

as Borrowers

Dated as of January 31, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   1. DEFINITIONS AND CONSTRUCTION      2   

1.1.

 

Definitions

     2   

1.2.

 

Accounting Terms

     2   

1.3.

 

Code

     2   

1.4.

 

Construction

     2   

1.5.

 

Time References

     3   

1.6.

 

Schedules and Exhibits

     4    2. LOANS AND TERMS OF PAYMENT      4   

2.1.

 

Revolving Loans

     4   

2.2.

 

Intentionally Omitted

     5   

2.3.

 

Borrowing Procedures and Settlements

     5   

2.4.

 

Payments; Reductions of Commitments; Prepayments

     13   

2.5.

 

Promise to Pay

     18   

2.6.

 

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     19   

2.7.

 

Crediting Payments

     20   

2.8.

 

Designated Account

     21   

2.9.

 

Maintenance of Loan Account; Statements of Obligations

     21   

2.10.

 

Fees

     21   

2.11.

 

Letters of Credit

     22   

2.12.

 

LIBOR Option

     29   

2.13.

 

Capital Requirements

     32   

2.14.

 

Joint and Several Liability of Borrowers

     33    3. CONDITIONS; TERM OF AGREEMENT      35   

3.1.

 

Conditions Precedent to the Initial Extension of Credit

     35   

3.2.

 

Conditions Precedent to all Extensions of Credit

     36   

3.3.

 

Maturity

     36   

3.4.

 

Effect of Maturity

     36   

3.5.

 

Early Termination by Borrowers

     37   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

4. REPRESENTATIONS AND WARRANTIES

     37   

4.1.

 

Due Organization and Qualification; Subsidiaries

     37   

4.2.

 

Due Authorization; No Conflict

     38   

4.3.

 

Governmental Consents

     38   

4.4.

 

Binding Obligations; Perfected Liens

     39   

4.5.

 

Title to Assets; No Encumbrances

     39   

4.6.

 

Litigation

     39   

4.7.

 

Compliance with Laws

     39   

4.8.

 

No Material Adverse Effect

     40   

4.9.

 

No Fraudulent Conveyance

     40   

4.10.

 

Employee Benefits

     40   

4.11.

 

Environmental Condition

     40   

4.12.

 

Complete Disclosure

     40   

4.13.

 

Patriot Act

     41   

4.14.

 

Indebtedness

     41   

4.15.

 

Payment of Taxes

     41   

4.16.

 

Margin Stock

     42   

4.17.

 

Governmental Regulation

     42   

4.18.

 

OFAC

     42   

4.19.

 

Employee and Labor Matters

     42   

4.20.

 

Intentionally Omitted

     43   

4.21.

 

Leases

     43   

4.22.

 

Eligible Accounts

     43   

4.23.

 

Eligible Inventory

     43   

4.24.

 

Location of Inventory

     43   

4.25.

 

Inventory Records

     43   

4.26.

 

Other Documents

     43   

4.27.

 

Matters Relating to Liens and Property Rights

     43   

4.28.

 

Budget

     44   

4.29.

 

Financing Order

     44   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   5. AFFIRMATIVE COVENANTS      44   

5.1.

 

Financial Statements, Reports, Certificates

     44   

5.2.

 

Reporting

     44   

5.3.

 

Existence

     45   

5.4.

 

Maintenance of Properties

     45   

5.5.

 

Taxes

     45   

5.6.

 

Insurance

     45   

5.7.

 

Inspection

     46   

5.8.

 

Compliance with Laws

     46   

5.9.

 

Environmental

     46   

5.10.

 

Disclosure Updates

     47   

5.11.

 

Intentionally omitted

     47   

5.12.

 

Further Assurances

     47   

5.13.

 

Chief Restructuring Officer

     47   

5.14.

 

Location of Inventory

     48   

5.15.

 

Guarantor Reports

     48   

5.16.

 

Bankruptcy Transaction Milestones

     48    6. NEGATIVE COVENANTS      48   

6.1.

 

Indebtedness

     48   

6.2.

 

Liens

     48   

6.3.

 

Restrictions on Fundamental Changes

     49   

6.4.

 

Disposal of Assets

     49   

6.5.

 

Nature of Business

     49   

6.6.

 

Prepayments and Amendments

     49   

6.7.

 

Restricted Payments

     50   

6.8.

 

Accounting Methods

     50   

6.9.

 

Investments

     50   

6.10.

 

Transactions with Affiliates

     50   

6.11.

 

Use of Proceeds

     51   

6.12.

 

Limitation on Issuance of Equity Interests

     51   

6.13.

 

Inventory at Bailees

     51   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

6.14.

 

Financing Order; Administrative Expense Priority; Payments

     52   

6.15.

 

Variance Test

     52    7. [INTENTIONALLY OMITTED]      54    8. EVENTS OF DEFAULT      54   

8.1.

 

Payments

     54   

8.2.

 

Covenants

     54   

8.3.

 

Judgments

     55   

8.4.

 

Existing Loan Documents

     55   

8.5.

 

Intentionally Omitted

     55   

8.6.

 

Default Under Other Agreements

     55   

8.7.

 

Representations, etc.

     55   

8.8.

 

Guaranty

     55   

8.9.

 

Security Documents

     55   

8.10.

 

Loan Documents

     56   

8.11.

 

Change in Control

     56   

8.12.

 

Bankruptcy Matters

     56    9. RIGHTS AND REMEDIES      58   

9.1.

 

Rights and Remedies

     58   

9.2.

 

Remedies Cumulative

     59    10. WAIVERS; INDEMNIFICATION      59   

10.1.

 

Demand; Protest; etc.

     59   

10.2.

 

The Lender Group’s Liability for Collateral

     60   

10.3.

 

Indemnification

     60    11. NOTICES      61    12. CHOICE OF LAW AND VENUE; JURY TRIAL
WAIVER; JUDICIAL REFERENCE PROVISION      62    13. ASSIGNMENTS AND
PARTICIPATIONS; SUCCESSORS      64   

13.1.

 

Assignments and Participations

     64   

13.2.

 

Successors

     68   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   14. AMENDMENTS; WAIVERS      68   

14.1.

 

Amendments and Waivers

     68   

14.2.

 

Replacement of Certain Lenders

     71   

14.3.

 

No Waivers; Cumulative Remedies

     72    15. AGENT; THE LENDER GROUP      72   

15.1.

 

Appointment and Authorization of Agent

     72   

15.2.

 

Delegation of Duties

     73   

15.3.

 

Liability of Agent

     73   

15.4.

 

Reliance by Agents

     74   

15.5.

 

Notice of Default or Event of Default

     74   

15.6.

 

Credit Decision

     75   

15.7.

 

Costs and Expenses; Indemnification

     75   

15.8.

 

Agent in Individual Capacity

     76   

15.9.

 

Successor Agent

     77   

15.10.

 

Lender in Individual Capacity

     77   

15.11.

 

Collateral Matters

     78   

15.12.

 

Restrictions on Actions by Lenders; Sharing of Payments

     79   

15.13.

 

Agency for Perfection

     80   

15.14.

 

Payments by Agent to the Lenders

     80   

15.15.

 

Concerning the Collateral and Related Loan Documents

     80   

15.16.

 

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     81   

15.17.

 

Several Obligations; No Liability

     82   

15.18.

 

Co-Lead Arrangers, Syndication Agent and Joint Book Runners

     82    16. WITHHOLDING TAXES      82   

16.1.

 

Payments

     82   

16.2.

 

Exemptions

     83   

16.3.

 

Reductions

     84   

16.4.

 

Refunds

     85   

16.5.

 

Tax Indemnity

     85   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   17. GENERAL PROVISIONS      86   

17.1.

 

Effectiveness

     86   

17.2.

 

Section Headings

     86   

17.3.

 

Interpretation

     86   

17.4.

 

Severability of Provisions

     86   

17.5.

 

Bank Product Providers

     86   

17.6.

 

Debtor-Creditor Relationship

     87   

17.7.

 

Counterparts; Electronic Execution

     87   

17.8.

 

Revival and Reinstatement of Obligations; Certain Waivers

     87   

17.9.

 

Confidentiality.

     88   

17.10.

 

Survival

     89   

17.11.

 

Patriot Act

     89   

17.12.

 

Integration

     90   

17.13.

 

Split Lien Intercreditor Agreement

     90   

17.14.

 

Parent as Agent for Borrowers

     90   

17.15.

 

Senior Debt

     91   

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit A-2    Reserved
Exhibit B-1    Form of Borrowing Base Certificate Exhibit B-2    Form of Bank
Product Letter Agreement Exhibit C-1    Form of Compliance Certificate
Exhibit L-1    Form of LIBOR Notice Exhibit F-1    Form of Interim Order
Schedule A-1    Agent’s Account Schedule A-2    Authorized Persons Schedule C-1
   Commitments Schedule D-1    Designated Account Schedule E-1    Eligible
Inventory Locations Schedule E-2    Existing Loan Documents Schedule P-1   
Permitted Investments Schedule P-2    Permitted Liens Schedule R-1    Real
Property Collateral Schedule 2.11    Existing Letters of Credit Schedule 3.1   
Conditions Precedent Schedule 4.1(b)    Capitalization of Parent Schedule 4.1(c)
   Capitalization of Parent’s Subsidiaries Schedule 4.6    Litigation
Schedule 4.11    Environmental Matters Schedule 4.14    Permitted Indebtedness
Schedule 4.24    Location of Inventory Schedule 5.1    Financial Statements,
Reports, Certificates Schedule 5.2    Collateral Reporting Schedule 5.16   
Milestones Schedule 6.4    Permitted Dispositions Schedule 6.5    Nature of
Business

 

-vii-



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”), is entered into
as of January 31, 2013, by and among the lenders identified on the signature
pages hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, and GE CAPITAL MARKETS,
INC., a Delaware corporation, as co-lead arrangers (in such capacities, together
with their successors and assigns in such capacities, the “Co-Lead Arrangers”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, and GE
CAPITAL MARKETS, INC., a Delaware corporation, as joint book runners (in such
capacities, together with their successors and assigns in such capacities,
the “Joint Book Runners”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as syndication agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Syndication Agent”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, in their
respective capacities as co-collateral agents for the Lenders (in such
capacities, together with their successors and assigns in such capacities,
“Co-Collateral Agents”), SCHOOL SPECIALTY, INC., a Wisconsin corporation
(“Parent”), CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company
(“ClassroomDirect”), SPORTIME, LLC, a Delaware limited liability company
(“Sportime”), DELTA EDUCATION, LLC, a Delaware limited liability company (“Delta
Education”), PREMIER AGENDAS, INC., a Washington corporation (“Premier
Agendas”), CHILDCRAFT EDUCATION CORP., a New York corporation (“Childcraft”),
BIRD-IN-HAND WOODWORKS, INC., a New Jersey corporation (“Bird-In-Hand”), and
CALIFONE INTERNATIONAL, INC., a Delaware corporation (“Califone”; Parent,
ClassroomDirect, Sportime, Delta Education, Premier Agendas, Childcraft,
Bird-In-Hand and Califone are collectively “Borrowers” and each a “Borrower”).

WHEREAS, on January 28, 2013 (the “Filing Date”), Borrowers and Guarantors
(other than Select Agendas, Corp.) filed voluntary petitions for relief under
chapter 11 of the Bankruptcy Code (as hereinafter defined) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, Borrowers are continuing to operate their businesses and manage their
properties as debtors-in-possession under Sections 1107 and 1108 of the
Bankruptcy Code;

WHEREAS, Borrowers have requested that Lenders provide a secured revolving
credit facility to Borrowers in order to (i) fund the continued operation of
Borrowers’ businesses as debtor and debtor-in-possession under the Bankruptcy
Code and (ii) repay in full the Existing Secured Obligations (as hereinafter
defined); and

 

-1-



--------------------------------------------------------------------------------

WHEREAS, the Lenders are willing to make available to Borrowers such
postpetition loans, other extensions of credit and financial accommodations upon
the terms and subject to the conditions set forth herein.

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions prior to such Accounting Change
and, until any such amendments have been agreed upon and agreed to by the
Required Lenders, the provisions in this Agreement shall be calculated as if no
such Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Parent” is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise. Notwithstanding anything to the
contrary contained herein, (a) all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, and (b) the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified, and (ii) does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit.

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase

 

-2-



--------------------------------------------------------------------------------

“and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms
in this Agreement or any other Loan

Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean
(a) the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued hereunder or under any other Loan Document (including
the Letter of Credit Fee and the Unused Line Fee) and are unpaid, (b) in the
case of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (c) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (d) the receipt by Agent of cash collateral in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys’
fees and legal expenses), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations,
(e) the payment or repayment in full in immediately available funds of all other
outstanding Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

1.5. Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Central standard time or Central daylight saving time, as in effect in Chicago,
Illinois on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

 

-3-



--------------------------------------------------------------------------------

1.6. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOANS AND TERMS OF PAYMENT.

2.1. Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

(i) such Lender’s Revolver Commitment, and

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount less the Availability
Reserve less (2) the sum of (y) the Letter of Credit Usage at such time, plus
(z) the principal amount of Swing Loans outstanding at such time less (3) the
amount of any Reinstated Existing Secured Obligations less (4) the Existing
Secured Obligations then outstanding, and

(B) the amount equal to

(1) the Borrowing Base as of such date (based upon the most recent Borrowing
Base Certificate delivered by Administrative Borrower to Co-Collateral Agents)
less

(2) the sum of (x) the Letter of Credit Usage at such time, plus (y) the
principal amount of Swing Loans outstanding at such time less

(3) the amount of any Reinstated Existing Secured Obligations less

(4) the amount of any Existing Secured Obligations then outstanding.

Notwithstanding the foregoing, (x) the aggregate Revolving Loans made during any
week shall not exceed (i) for the first two weeks following the Filing Date,
115% of the aggregate uses of cash set forth for such week in the Budget, and
(ii) for each full week thereafter, 110% of the aggregate uses of cash set forth
for such week in the Budget, (y) the aggregate principal amount of the Revolving
Loans at any time outstanding during any week shall not exceed the projected
outstanding Revolving Loans set forth in the Budget for such week and (z) the
Revolving Loans shall be used by Borrowers solely as set forth in Section 6.11.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date, the Required Prepayment Date
or, if earlier, on the date on which they are declared due and payable pursuant
to the terms of this Agreement.

 

-4-



--------------------------------------------------------------------------------

(c) Anything to the contrary in this Section 2.1 notwithstanding, Co-Collateral
Agents shall have the right (but not the obligation), in the exercise of their
Permitted Discretion, to establish and increase or decrease or eliminate
Receivable Reserves, Inventory Reserves, Bank Product Reserves, Reserves to
address the results of any audit or appraisal performed by or on behalf of
Co-Collateral Agents from time to time after the Closing Date, Reserves with
respect to the Carveout, Reserves with respect to other potential costs and
expenses pertaining to the Bankruptcy Cases, Reserves with respect to Other
Statutory Liabilities and other Reserves against the Borrowing Base (or any
component thereof) or the Maximum Revolver Amount. The amount of any such
Reserve established by Co-Collateral Agents shall have a reasonable relationship
to the event, condition, other circumstance, or fact that is the basis for such
reserve and shall not be duplicative of any other reserve established and
currently maintained.

2.2. Intentionally Omitted.

2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 10:30 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, and (ii) on the Business Day
that is 1 Business Day prior to the requested Funding Date in the case of all
other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 10:30 a.m. on the applicable Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, Borrowers agree that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for a Swing Loan and so long
as the aggregate amount of Swing Loans made since the last Settlement Date,
minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$20,000,000, and Swing Lender, in its sole discretion, agrees to make a Swing
Loan, Swing Lender shall make a Revolving Loan (any such Revolving Loan made by
Swing Lender pursuant to this Section 2.3(b) being referred to as a “Swing Loan”
and all such Revolving Loans being referred to as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds in the amount of such requested Borrowing to the Designated
Account. Each Swing Loan shall be deemed to be a Revolving Loan hereunder and
shall be subject to all the terms and conditions (including Section 3)
applicable to other Revolving Loans, except that all payments (including
interest) on any Swing Loan shall be payable to Swing Lender solely for its own
account. Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not
make and shall not be obligated to make any Swing Loan if Swing Lender has
actual knowledge that (i) one or more of

 

-5-



--------------------------------------------------------------------------------

the applicable conditions precedent set forth in Section 3 (including, without
limitation, the conditions precedent set forth in the final paragraph of
Section 3.2 hereof) will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent’s Liens, constitute
Revolving Loans and Obligations, and bear interest at the rate applicable from
time to time to Revolving Loans that are Base Rate Loans.

(c) Making of Revolving Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is 1 Business Day prior to the requested Funding Date. If
Agent has notified the Lenders of a requested Borrowing on the Business Day that
is 1 Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 10:00
a.m. on the Business Day that is the requested Funding Date. After Agent’s
receipt of the proceeds of such Revolving Loans from the Lenders, Agent shall
make the proceeds thereof available to Borrowers on the applicable Funding Date
by transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 (including, without limitation, the conditions precedent set forth in
the final paragraph of Section 3.2 hereof) will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender

 

-6-



--------------------------------------------------------------------------------

shall be obligated to immediately remit such amount to Agent, together with
interest at the Defaulting Lender Rate for each day until the date on which such
amount is so remitted. A notice submitted by Agent to any Lender with respect to
amounts owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest
error. If the amount that a Lender is required to remit is made available to
Agent, then such payment to Agent shall constitute such Lender’s Revolving Loan
for all purposes of this Agreement. If such amount is not made available to
Agent on the Business Day following the Funding Date, Agent will notify
Administrative Borrower of such failure to fund and, upon demand by Agent,
Borrowers shall pay such amount to Agent, together with interest thereon for
each day elapsed since the date of such Borrowing, for Agent’s Account, at a
rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iii), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time (until such time as either Co-Collateral Agent shall revoke such
authority), in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”), or (3) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement, including Lender Group Expenses and the
costs, fees and expenses described in Section 9. Notwithstanding the foregoing,
unless Required Lenders otherwise consent, the aggregate amount of all
Protective Advances outstanding at any one time shall not exceed $20,000,000.

(A) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iii), the Lenders hereby
authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to (until such time as either
Co-Collateral Agent shall revoke such authority), knowingly and intentionally,
continue to make Revolving Loans (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or would be created thereby, so long
as (A) after giving effect to such Revolving Loans, the outstanding Revolver
Usage does not, unless Required Lenders otherwise consent, exceed the Borrowing
Base by more than $20,000,000, and (B) after giving effect to such Revolving
Loans, the outstanding Revolver Usage (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) does not
exceed the Maximum Revolver Amount. In the event Agent obtains actual knowledge
that the Revolver Usage exceeds the amounts permitted by the immediately
foregoing provisions, regardless of the amount of, or reason for, such excess,
Agent shall notify the Lenders as soon as practicable (and prior to making any
(or any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and

 

-7-



--------------------------------------------------------------------------------

provide notice as promptly as practicable thereafter), and the Lenders with
Revolver Commitments thereupon shall, together with Agent and Co-Collateral
Agents, jointly determine the terms of arrangements that shall be implemented
with Borrowers intended to reduce, within a reasonable time, the outstanding
principal amount of the Revolving Loans to Borrowers to an amount permitted by
the preceding sentence. In such circumstances, if any Lender with a Revolver
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders. The foregoing provisions
are meant for the benefit of the Lenders, Co-Collateral Agents and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e)(1). Each Lender with a Revolver Commitment shall be
obligated to make Revolving Loans in accordance with Section 2.3(c) in, or
settle Overadvances made by Agent with Agent as provided in Section 2.3(e) (or
Section 2.3(g), as applicable) for, the amount of such Lender’s Pro Rata Share
of any unintentional Overadvances by Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(d)(ii), and
any Overadvances resulting from the charging to the Loan Account of interest,
fees, or Lender Group Expenses.

(ii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances, including
interest thereon, shall be payable to Agent solely for its own account. The
Extraordinary Advances shall be repayable on demand, secured by Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Revolving Loans that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Co-Collateral Agents,
Swing Lender, and the Lenders and are not intended to benefit Borrowers (or any
other Loan Party) in any way.

(iii) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) unless Required Lenders otherwise consent no
Extraordinary Advance may be made by Agent if such Extraordinary Advance would
cause the aggregate principal amount of Extraordinary Advances outstanding to
exceed an amount equal to 10% of the Maximum Revolver Amount; (B) no Protective
Advance shall be permitted that causes the aggregate Revolver Usage to exceed
the Maximum Revolver Amount; (C) no Lender shall be required to make any
Revolving Loan (including reimbursement to Agent of any Extraordinary Advances)
in excess of the amount of its Revolver Commitment; and (D) no Extraordinary
Advance shall be made that causes the aggregate ABL Debt (as defined in the
Split Lien Intercreditor Agreement) to exceed the ABL Cap (as defined in the
Split Lien Intercreditor Agreement), without the written consent of each Lender.

(e) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans (including the Swing Loans and the Extraordinary Advances) shall
take place on a periodic basis in accordance with the following provisions:

 

-8-



--------------------------------------------------------------------------------

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Loan Parties’ payments or other amounts received, as to
each by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Swing Loans, Extraordinary Advances and other Revolving Loans for the period
since the prior Settlement Date. Subject to the terms and conditions contained
herein (including Section 2.3(g)): (y) if the amount of the Revolving Loans
(including Swing Loans, and Extraordinary Advances) made by a Lender that is not
a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving Loans
(including Swing Loans, and Extraordinary Advances) as of a Settlement Date,
then Agent shall, by no later than 12:00 p.m. on the Settlement Date, transfer
in immediately available funds to a Deposit Account of such Lender (as such
Lender may designate), an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Revolving Loans (including Swing Loans, and Extraordinary Advances), and (z) if
the amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Revolving Loans (including Swing Loans, and Extraordinary Advances) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. on the Settlement
Date transfer in immediately available funds to Agent’s Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances). Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or Extraordinary Advances, shall
constitute Revolving Loans of such Lenders. If any such amount is not made
available to Agent by any Lender on the Settlement Date applicable thereto to
the extent required by the terms hereof, Agent shall be entitled to recover for
its account such amount on demand from such Lender together with interest
thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Revolving Loans (including
Swing Loans and Extraordinary Advances) is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Revolving Loans as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances for
the account of Agent or Swing Loans for the account of Swing Lender are
outstanding, may pay over to Agent or Swing Lender, as applicable, any payments
or other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Extraordinary Advances or Swing Loans. Between Settlement
Dates, Agent, to the extent no Extraordinary Advances or Swing Loans are
outstanding, may pay over to Swing Lender any payments or other amounts received
by Agent, that in accordance with the terms of this Agreement would be applied
to the

 

-9-



--------------------------------------------------------------------------------

reduction of the Revolving Loans, for application to Swing Lender’s Pro Rata
Share of the Revolving Loans. If, as of any Settlement Date, payments or other
amounts of Loan Parties received since the then immediately preceding Settlement
Date have been applied to Swing Lender’s Pro Rata Share of the Revolving Loans
other than to Swing Loans, as provided for in the previous sentence, Swing
Lender shall pay to Agent for the accounts of the Lenders, and Agent shall pay
to the Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(g)), to be applied to the outstanding Revolving Loans
of such Lenders, an amount such that each such Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Revolving Loans. During the period between Settlement Dates, Swing Lender with
respect to Swing Loans, Agent with respect to Extraordinary Advances, and each
Lender with respect to the Revolving Loans other than Swing Loans and
Extraordinary Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by
Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Lender, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which may be retained by Agent and may be made available to be re-advanced to
or for the benefit of Borrowers (upon the request of Administrative Borrower and
subject to the conditions set forth in Section 3.2) as if such Defaulting Lender
had made its portion of Revolving Loans (or other funding obligations)
hereunder, and (F) sixth, from and after the date on which all other Obligations
have been paid in full, to such Defaulting Lender in accordance with tier (L) of
Section 2.4(b)(ii). Subject to the

 

-10-



--------------------------------------------------------------------------------

foregoing, Agent may hold and, in its discretion, prior to the occurrence and
continuance of an Application Event, re-lend to Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Lender, and Borrowers shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.3(g)(ii) shall be released to Borrowers). The
operation of this Section 2.3(g) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by Borrowers of their duties
and obligations hereunder to Agent, Issuing Lender, or to the Lenders other than
such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 

-11-



--------------------------------------------------------------------------------

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments, (y) the sum of each
Non-Defaulting Lenders’ Revolving Loan Exposures plus its Pro Rata Share of such
Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure does not
exceed such Non-Defaulting Lenders’ Revolver Commitments, and (z) the conditions
set forth in Section 3.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above), pursuant to a cash collateral agreement to be entered into in form
and substance reasonably satisfactory to the Agent, for so long as such Letter
of Credit Exposure is outstanding; provided, that Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Lender;

(C) if Borrowers cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Lender until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Lender shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Lender, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Lender’s
risk with respect to the Defaulting Lender’s participation in Swing Loans or
Letters of Credit; and

 

-12-



--------------------------------------------------------------------------------

(G) Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to the Issuing Lender and the Issuing Lender may apply any
such cash collateral to the payment of such Defaulting Lender’s Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrowers
pursuant to Section 2.11(a).

(h) Independent Obligations. All Revolving Loans (other than Swing Loans,
Protective Advances and, at Agent’s election, Overadvances) shall be made by the
Lenders contemporaneously and in accordance with their Pro Rata Shares. It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loan (or other extension
of credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

2.4. Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of any Co-Collateral Agent or

 

-13-



--------------------------------------------------------------------------------

for the separate account of Issuing Lender) shall be apportioned ratably among
the Lenders having a Pro Rata Share of the type of Commitment or Obligation to
which a particular fee or expense relates. Subject to Section 2.4(b)(iv) and
Section 2.4(e), all payments to be made hereunder by Borrowers shall be remitted
to Agent and all such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, first, to reduce the balance of the Existing Secured Obligations in the
manner set forth in the Existing Loan Agreement, second, to reduce the balance
of the Revolving Loans outstanding and, third, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to reduce the balance of the Existing Secured Obligations in the
manner set forth in the Existing Loan Agreement,

(B) second, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent and Co-Collateral Agents under
the Loan Documents, until paid in full,

(C) third, to pay any fees or premiums then due to Agent and Co-Collateral
Agents under the Loan Documents until paid in full,

(D) fourth, to pay interest due in respect of all Protective Advances until paid
in full,

(E) fifth, to pay the principal of all Protective Advances until paid in full,

(F) sixth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(G) seventh, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(H) eighth, to pay interest accrued in respect of the Swing Loans until paid in
full,

(I) ninth, to pay the principal of all Swing Loans until paid in full,

(J) tenth, ratably, to pay interest accrued in respect of the Revolving Loans
until paid in full,

 

-14-



--------------------------------------------------------------------------------

(K) eleventh, ratably

i. to pay the principal of all Revolving Loans until paid in full,

ii. to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 110% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),

iii. ratably, up to the aggregate amount (after taking into account any amounts
previously paid pursuant to this clause iii. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to Agent for the ratable
benefit of the Bank Product Providers (such ratable benefit to be determined
based on the ratio of the Bank Product Reserve established for each Bank Product
of a Bank Product Provider to the aggregate Bank Product Reserve established for
all Bank Products provided by all Bank Product Providers), to be either
(I) disbursed by Agent to the Bank Product Providers based upon amounts then
certified by the applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations or (II) held by Agent as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof,

(L) twelfth, ratably, to pay any other Obligations other than Obligations owed
to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Bank
Product Obligations, with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),

 

-15-



--------------------------------------------------------------------------------

(M) thirteenth, ratably to pay any Obligations owed to Defaulting Lenders; and

(N) fourteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Commitments. The Revolver Commitments shall terminate on the
earlier of the Maturity Date or the Required Prepayment Date. With not less than
5 Business Days written notice to Agent, Borrowers may reduce the Revolver
Commitments, without premium or penalty, to an amount not less than the sum of
(A) the Revolver Usage as of such date, plus (B) the principal amount of all
Revolving Loans not yet made as to which a request has been given by Borrowers
under Section 2.3(a), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrowers pursuant to
Section 2.11(a). Each such reduction shall be in an amount which is not less
than $20,000,000 (unless the Revolver Commitments are being reduced to zero and
the amount of the Revolver Commitments in effect immediately prior to such
reduction are less than $20,000,000), shall be made by providing not less than 5
Business Days prior written notice to Agent, and shall be irrevocable. Once
reduced, the Revolver Commitments may not be increased. Each such reduction of
the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.

 

-16-



--------------------------------------------------------------------------------

(d) Optional Prepayments. With not less than 5 Business Days written notice to
Agent, Borrowers may prepay the principal of any Revolving Loan at any time in
whole or in part but with any amounts due under Section 2.12(b)(ii).

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrowers to Agent, then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(g) in an aggregate amount equal to
the amount of such excess.

(ii) Dispositions. Upon receipt by any Loan Party of the Net Cash Proceeds of
any voluntary or involuntary sale or disposition by such Loan Party of ABL
Priority Collateral (or if the Indebtedness under the Split Lien Documents has
been paid in full, in accordance with the Split Lien Intercreditor Agreement,
the Collateral) (including casualty losses or condemnations but excluding sales
or dispositions which qualify as Permitted Dispositions under clauses (b), (c),
(d), or (f) of the definition of Permitted Dispositions), Borrowers shall prepay
the outstanding principal amount of the Obligations in accordance with
Section 2.4(g) in an amount equal to 100% of such Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received by such Person in
connection with such sales or dispositions. Nothing contained in this
Section 2.4(e)(ii) shall permit Parent or any of its Subsidiaries to sell or
otherwise dispose of any assets other than in accordance with Section 6.4.

(iii) Extraordinary Receipts. Upon receipt by any Loan Party of any
Extraordinary Receipts constituting ABL Priority Collateral (or if the
Indebtedness under the Split Lien Documents has been paid in full, in accordance
with the Split Lien Intercreditor Agreement, the Collateral), Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(g) in an amount equal to 100% of such Extraordinary Receipts, net of
any reasonable expenses incurred in collecting such Extraordinary Receipts.

(iv) Indebtedness. Within 1 Business Day of the date of incurrence by Parent or
any of its Subsidiaries of any Indebtedness (other than Permitted Indebtedness),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(g) in an amount equal to 50% of the Net Cash
Proceeds received by such Person in connection with such incurrence. The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms of this Agreement.

(v) Equity. Within 1 Business Day of the date of the issuance by Parent or any
of its Subsidiaries of any Equity Interests (other than the issuance of Equity
Interest by a Subsidiary of Parent to a Loan Party), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(g) in an amount equal to 50% of the Net Cash Proceeds received by
such Person in connection with such issuance. The provisions of this
Section 2.4(e)(v) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms of this Agreement.

 

-17-



--------------------------------------------------------------------------------

(vi) Business Interruption Insurance. Upon the receipt by Parent or any of its
Subsidiaries of any proceeds of business interruption insurance, Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(g) in an amount equal to 50% of the proceeds received by such Person
in connection with such of business interruption insurance.

(vii) Disgorgement. In the event that the Lenders are required to repay or
disgorge to Borrowers or any representatives of the Borrowers’ estate (as
agents, with derivative standing or otherwise) all or any portion of the
Existing Secured Obligations authorized and directed to be repaid pursuant to
the Financing Order, or any payment on account of the Existing Secured
Obligations made to any Lender is rescinded for any reason whatsoever,
including, but not limited to, as a result of any Avoidance Action, or any other
action, suit, proceeding or claim brought under any other provision of any
applicable Bankruptcy Code or any applicable state or provincial law, or any
other similar provisions under any other state, federal or provincial statutory
or common law (all such amounts being hereafter referred to as the “Avoided
Payments”), then, in such event, Borrowers shall prepay the outstanding
principal amount of the Revolving Loans in an amount equal to 100% of such
Avoided Payments immediately upon receipt of the Avoided Payments by Borrowers
or any representative of the Borrowers’ estate.

(viii) Financing Orders. To the extent authorized by the Financing Orders,
Borrowers shall prepay 100% of the Existing Secured Obligations outstanding at
such time.

(f) Letter of Credit Obligations. In the event any Letters of Credit are
outstanding at the time that the Revolver Commitments are terminated or Letters
of Credit are required to be cash collateralized at any time pursuant to the
terms of this Agreement, Borrowers shall deposit with Agent for the benefit of
all Lenders cash in an amount equal to 110% of the aggregate outstanding
obligations and Reimbursement Undertakings in connection with such Letters of
Credit to be available to Agent to reimburse payments of drafts drawn under such
Letters of Credit and pay any fees and expenses related thereto.

(g) Application of Payments. Each prepayment pursuant to Section 2.4(e) shall be
applied in the manner set forth in Section 2.4(b)(ii). No prepayment under this
Section 2.4(g) shall result in a permanent reduction of the Maximum Revolver
Amount or the Revolver Commitments.

2.5. Promise to Pay. Borrowers agree to pay the Lender Group Expenses on the
earlier of (a) the first day of the calendar month following the date on which
the applicable Lender Group Expenses were first incurred or (b) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (b)).
Borrowers promise to pay all of the Obligations (including principal, interest,
premiums, if any, fees, costs, and expenses (including Lender Group Expenses))
in full on the Maturity Date, the Required Prepayment Date or, if earlier, on
the date on which the Obligations (other than the Bank Product Obligations)
become due and payable pursuant to the terms of this Agreement. Borrowers agree
that their obligations contained in the first sentence of this Section 2.5 shall
survive payment or satisfaction in full of all other Obligations.

 

-18-



--------------------------------------------------------------------------------

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Revolving Loans
and all other Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest as
follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fees, charges, commissions, and costs set
forth in Section 2.11(j)) that shall accrue at a per annum rate equal to the
LIBOR Rate Margin times the undrawn amount of all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of Agent or the Required Lenders,

(i) all Revolving Loans and all other Obligations (except for undrawn Letters of
Credit) that have been charged to the Loan Account pursuant to the terms hereof
shall bear interest at a per annum rate equal to 3 percentage points above the
per annum rate otherwise applicable thereunder, and

(ii) the Letter of Credit Fee shall be increased to 3 percentage points above
the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), (i) all interest, all Letter of Credit Fees, and all other fees
payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month, and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable on the earlier of (x) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred or (y) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be deemed to constitute a demand
for payment thereof for the purposes of this subclause (y)). Borrowers hereby
authorize Agent, from time to time without prior notice to Borrowers, to charge
to the Loan Account (A) on the first day of each month, all interest accrued
during the prior month on the Revolving Loans hereunder, (B) on the first day of
each month, all Letter of Credit Fees accrued or chargeable hereunder during the
prior month, (C) on the first day of each month, the Unused Line Fee accrued
during the prior month pursuant to Section 2.10(b), (D) as

 

-19-



--------------------------------------------------------------------------------

and when incurred or accrued, all audit, appraisal, valuation, or other charges
or fees payable hereunder, including pursuant to Section 2.10(a) and (c), (E) as
and when due and payable, all other fees payable hereunder or under any of the
other Loan Documents, (F) as and when incurred or accrued, all fees, charges,
commissions, and costs provided for in Section 2.11(j), (G) as and when incurred
or accrued, all other Lender Group Expenses, and (H) as and when due and payable
all other payment obligations payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products). All amounts (including interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7. Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent’s Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

 

-20-



--------------------------------------------------------------------------------

2.8. Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan
requested by Borrowers and made by Agent, Swing Lender or the Lenders hereunder
shall be made to the Designated Account.

2.9. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Issuing Lender for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount the Revolving Loans, interest accrued hereunder, fees accrued or charged
hereunder or under the other Loan Documents, and a summary itemization of all
charges and expenses constituting Lender Group Expenses accrued hereunder or
under the other Loan Documents, and each such statement, absent manifest error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.10. Fees.

(a) Agent Fee. Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the agent fee set forth
in the Fee Letter.

(b) Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, on the first day of each month from and after the Closing
Date up to the first day of the month prior to the date on which the Obligations
are paid in full and on the date on which the Obligations are paid in full, an
unused line fee (the “Unused Line Fee”) in an amount equal to the Applicable
Unused Line Fee Percentage per annum times the result of (i) the aggregate
amount of the Revolver Commitments, less (ii) the average amount of the Revolver
Usage during the immediately preceding month (or portion thereof).

(c) Field Examination and Other Fees. Borrowers shall pay to Agent or either
Co-Collateral Agent, as applicable, field examination, appraisal, and valuation
fees and charges, as and when incurred or chargeable, as follows (i) a fee of
$1,000 (or the then prevailing rate) per day, per examiner, plus out-of-pocket
expenses (including travel, meals, and lodging) for each field examination of
Loan Parties performed by personnel employed by any Co-Collateral Agent, and
(ii) the fees or charges paid or incurred by any Co-Collateral Agent (but, in
any event, no less than a charge of $1,000 per day, per Person, plus
out-of-pocket expenses

 

-21-



--------------------------------------------------------------------------------

(including travel, meals, and lodging)) if it elects to employ the services of
one or more third Persons to perform field examinations of Parent or its
Subsidiaries, to establish electronic collateral reporting systems, to appraise
the Collateral, or any portion thereof, to perform financial audits or quality
of earnings analyses of Borrowers or their Subsidiaries, or to assess Parent’s
or its Subsidiaries’ business valuation.

(d) Closing Fee. Borrowers shall pay to Agent, for the ratable account of the
Lenders, as and when due and payable under the terms of the Fee Letter, the
closing fee set forth in the Fee Letter. In addition, Borrowers shall pay to
Agent, for the ratable benefit of the Revolving Lenders, an incremental facility
fee of $500,000 fully earned upon the date hereof and payable hereunder upon the
reduction of the Revolver Commitments substantially to zero or the early
termination of the Revolver Commitments; provided, that, such fee shall be
waived if the Existing Secured Obligations and the Obligations are paid in full
with the proceeds of any sale of all or substantially all of the Loan Parties’
assets pursuant to Section 363 of the Bankruptcy Code. For the avoidance of
doubt, such fee shall not be waived if the Existing Secured Obligations and the
Obligations are paid in full with proceeds from any other source, whether during
the Bankruptcy Cases or under a plan of reorganization.

2.11. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Administrative Borrower made in accordance herewith, Issuing Lender agrees to
issue, or to cause an Underlying Issuer (including, as Issuing Lender’s agent)
to issue, a requested Letter of Credit for the account of Borrowers. If Issuing
Lender, at its option, elects to cause an Underlying Issuer to issue a requested
Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among other means, by becoming an applicant with respect to such Letter
of Credit or entering into undertakings or other arrangements that provide for
reimbursement of such Underlying Issuer with respect to such drawings under
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer for the account of Borrowers. By submitting a
request to Issuing Lender for the issuance of a Letter of Credit, Borrowers
shall be deemed to have requested that (i) Issuing Lender issue or (ii) an
Underlying Issuer issue the requested Letter of Credit (and, in such case, to
have requested Issuing Lender to issue a Reimbursement Undertaking with respect
to such requested Letter of Credit). Each Borrower acknowledges and agrees that
such Borrower is and shall be deemed to be an applicant (within the meaning of
Section 5-102(a)(2) of the Code) with respect to each Underlying Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to Issuing Lender via hand
delivery, telefacsimile, or other electronic method of transmission reasonably
in advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance reasonably satisfactory to
Issuing Lender and (i) shall specify (A) the amount of such Letter of Credit,
(B) the date of issuance, amendment, renewal, or extension of such Letter of
Credit, (C) the proposed expiration date of such Letter of Credit, (D) the name
and address of the beneficiary of the Letter of Credit, and (E) such other
information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall

 

-22-



--------------------------------------------------------------------------------

be necessary to prepare, amend, renew, or extend such Letter of Credit, and
(ii) shall be accompanied by such Issuer Documents as Agent, Issuing Lender or
Underlying Issuer may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Lender or
Underlying Issuer generally requests for Letters of Credit in similar
circumstances. Anything contained herein to the contrary notwithstanding,
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
Parent or its Subsidiaries in respect of (A) a lease of real property to the
extent that the face amount of such Letter of Credit or the amount of such
Reimbursement Undertaking exceeds the highest rent (including all rent-like
charges) payable under such lease for a period of one year, or (B) an employment
contract to the extent that the face amount of such Letter of Credit or the
amount of such Reimbursement Undertaking exceeds the highest compensation
payable under such contract for a period of one year.

(b) Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

(i) the Letter of Credit Usage would exceed $15,000,000, or

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the Availability Reserve less the outstanding amount of Revolving Loans
(including Swing Loans), or

(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Lender shall not be required to
issue or arrange for such Letter of Credit to the extent (x) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii) or (y) the Issuing Lender has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Lender’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Lender
shall have no obligation to issue a Letter of Credit or a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, if
(I) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain Issuing Lender from issuing
such Letter of Credit or Reimbursement Undertaking or Underlying Issuer from
issuing such Letter of Credit, or any law applicable to Issuing Lender or
Underlying Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over Issuing Lender or
Underlying Issuer shall prohibit or request that Issuing Lender or Underlying
Issuer refrain from the issuance of letters of credit generally or such Letter
of Credit or Reimbursement Undertaking (as applicable) in particular, or
(II) the issuance of such Letter of Credit would violate one or more policies of
Issuing Lender or Underlying Issuer applicable to letters of credit generally.

 

-23-



--------------------------------------------------------------------------------

(d) Any Issuing Lender (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Lender issued any Letter of Credit; provided
that (y) until Agent advises any such Issuing Lender that the provisions of
Section 3.2 are not satisfied, or (z) the aggregate amount of the Letters of
Credit issued in any such week exceeds such amount as shall be agreed by Agent
and such Issuing Lender, such Issuing Lender shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Lender during the immediately preceding week as well as the daily
amounts outstanding for the prior week, such notice to be furnished on such day
of the week as Agent and such Issuing Lender may agree. Each Letter of Credit
shall be in form and substance reasonably acceptable to Issuing Lender,
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Lender makes a payment under a Letter of Credit or an
Underlying Issuer makes a payment under an Underlying Letter of Credit,
Borrowers shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the date such Letter of Credit Disbursement is made and, in the
absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Revolving Loan hereunder, Borrowers’ obligation to pay the amount
of such Letter of Credit Disbursement to Issuing Lender shall be automatically
converted into an obligation to pay the resulting Revolving Loan. Promptly
following receipt by Agent of any payment from Borrowers pursuant to this
paragraph, Agent shall distribute such payment to Issuing Lender or, to the
extent that Lenders have made payments pursuant to Section 2.11(b) to reimburse
Issuing Lender, then to such Lenders and Issuing Lender as their interests may
appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(a) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of Issuing Lender or the Revolving Lenders, Issuing Lender shall be deemed
to have granted to each Revolving Lender, and each Revolving Lender shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of Issuing Lender, such Lender’s
Pro Rata Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to Agent, for the account of Issuing Lender, such
Lender’s Pro Rata Share of each Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer and not reimbursed by Borrowers on the date due
as provided in Section 2.11(a), or of any reimbursement payment this is required

 

-24-



--------------------------------------------------------------------------------

to be refunded (or that Agent or Issuing Lender elects, based upon the advice of
counsel, to refund) to Borrowers for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Lender, an amount equal to its respective Pro Rata Share of each
Letter of Credit Disbursement pursuant to this Section 2.11(b) shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Section 3. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of a Letter of
Credit Disbursement as provided in this Section, such Lender shall be deemed to
be a Defaulting Lender and Agent (for the account of Issuing Lender) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.

(f) Borrowers hereby agree to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any damage, loss, cost, expense, or
liability (other than Taxes, which shall be governed by Section 16), and
reasonable and documented attorneys’ fees and expenses incurred by Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer arising
out of or in connection with any Reimbursement Undertaking or any Letter of
Credit; provided, that Borrowers shall not be obligated hereunder to indemnify
the Lender Group or any Underlying Issuer for any loss, cost, expense, or
liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer. Borrowers agree to
be bound by the Underlying Issuer’s regulations and interpretations of any
Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from any Borrower’s
own. Borrowers understand that the Reimbursement Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrowers against such Underlying Issuer.
Borrowers hereby agree to indemnify, save, defend, and hold Issuing Lender and
the other members of the Lender Group harmless with respect to any loss, cost,
expense (including reasonable and documented attorneys’ fees and expenses), or
liability (other than Taxes, which shall be governed by Section 16) incurred by
them as a result of Issuing Lender’s indemnification of an Underlying Issuer;
provided, that Borrowers shall not be obligated hereunder to indemnify for any
such loss, cost, expense, or liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of Issuing Lender or any other member of the Lender Group.

(g) Each Lender and Borrowers agree that, in paying any drawing under a Letter
of Credit, neither Issuing Lender nor any Underlying Issuer (as applicable)
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit or
the Underlying Letter of Credit (as applicable)) or to ascertain or inquire as
to the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of Issuing Lender, any
Underlying Issuer, Agent, any of the Lender-Related Persons or Agent-Related
Persons, nor any correspondent, participant or assignee of Issuing Lender shall
be liable to any Lender or any Loan Party for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; (iii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or

 

-25-



--------------------------------------------------------------------------------

relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
Each Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, that this assumption is not intended to, and shall not, preclude
Borrowers from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of Issuing
Lender, any Underlying Issuer, Agent, any of the Lender-Related Persons or
Agent-Related Persons, nor any correspondent, participant or assignee of Issuing
Lender or any Underlying Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.11(h) or for any
action, neglect or omission under or in connection with any Letter of Credit or
Issuer Document, including in connection with the issuance or any amendment of
any Letter of Credit, the failure to issue or amend any Letter of Credit, the
honoring or dishonoring of any demand under any Letter of Credit, or the
following of any Borrower’s instructions or those contained in the Letter of
Credit or any modifications, amendments, or supplements thereto, and such action
or neglect or omission will bind Borrowers. In furtherance and not in limitation
of the foregoing, Issuing Lender and each Underlying Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary (or
Issuing Lender and any Underlying Issuer may refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit and may disregard any requirement in a Letter of
Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and neither Issuing Lender nor any Underlying Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Neither Issuing Lender nor any
Underlying Issuer shall be responsible for the wording of any Letter of Credit
(including any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance Issuing Lender or any
Underlying Issuer may provide to Borrowers with drafting or recommending text
for any letter of credit application or with the structuring of any transaction
related to any Letter of Credit, and Borrowers hereby acknowledge and agree that
any such assistance will not constitute legal or other advice by Issuing Lender
or any Underlying Issuer or any representation or warranty by Issuing Lender or
any Underlying Issuer that any such wording or such Letter of Credit will be
effective. Without limiting the foregoing, Issuing Lender or any Underlying
Issuer may, as it deems appropriate, use in any Letter of Credit any portion of
the language prepared by any Borrower and contained in the letter of credit
application relative to drawings under such Letter of Credit. Borrowers hereby
acknowledge and agree that neither any Underlying Issuer nor any member of the
Lender Group shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.

(h) The obligation of Borrowers to reimburse Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

 

-26-



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv) any payment by Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by Issuing Lender under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Parent or any of its
Subsidiaries, or

(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.

(i) Borrowers hereby authorize and direct any Underlying Issuer to deliver to
Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon Issuing Lender’s instructions with respect to all
matters arising in connection with such Underlying Letter of Credit and the
related application.

(j) Borrowers acknowledge and agree that any and all fees, charges, costs, or
commissions in effect from time to time, of Issuing Lender relating to Letters
of Credit or incurred by Issuing Lender relating to Underlying Letters of
Credit, upon the issuance of any Letter of Credit, upon the payment or
negotiation of any drawing under any Letter of Credit, or upon the occurrence of
any other activity with respect to any Letter of Credit (including the transfer,
amendment, or cancellation of any Letter of Credit), together with any and all
fronting fees in effect from time to time related to Letters of Credit, shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by Borrowers to Agent for the account of Issuing Lender; it being
acknowledged and agreed by Borrowers that, as of the Closing Date, Issuing
Lender is entitled to charge Borrowers a fronting fee of 0.25% per annum times
the undrawn amount of each Underlying Letter of Credit and that such fronting
fee may be changed by Issuing Lender from time to time without notice.

 

-27-



--------------------------------------------------------------------------------

(k) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by Issuing Lender, any
other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Lender, any other member of the Lender Group, or an Underlying Issuer
of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand, such amounts
as Agent may specify to be necessary to compensate Issuing Lender, any other
member of the Lender Group, or an Underlying Issuer for such additional cost or
reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder. The determination by Agent of any amount due pursuant to this
Section 2.11(k), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

(l) Unless otherwise expressly agreed by Issuing Lender and Borrowers when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP 600 shall apply
to each standby Letter of Credit, and (ii) the rules of the UCP 600 shall apply
to each commercial Letter of Credit.

(m) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

 

-28-



--------------------------------------------------------------------------------

(n) Schedule 2.11 hereto contains a list of all letters of credit outstanding on
the Filing Date pursuant to the Existing Loan Agreement. For the period from and
after the effective date of the Interim Order, each such letter of credit set
forth on Schedule 2.11, including any extension or renewal thereof, that remains
outstanding on the effective date of the Interim Order (each, as amended from
time to time in accordance with the terms thereof and hereof, an “Existing
Letter of Credit”) shall be deemed Letters of Credit re-issued hereunder for the
account of Borrowers, for all purposes of this Agreement, including, without
limitation, calculations of Availability, the Borrowing Base, Letter of Credit
Usage and all other fees and expenses relating to the Letters of Credit
(including any related indemnification obligations). Issuing Lender hereby
assumes and agrees to perform any and all duties, obligations and liabilities to
be performed or discharged by the issuers of the Existing Letters of Credit.
Borrowers agree to execute and deliver such documentation, if any, requested by
Agent, or an Issuing Lender to evidence, record, or further the foregoing deemed
re-issuance.

(o) The expiration date of each Letter of Credit, other than the Existing
Letters of Credit, shall be on a date that is not later than fifteen (15) days
prior to the Maturity Date unless Borrower provides cash collateral for the
obligations and Reimbursement Undertakings associated with such Letters of
Credit in the manner set forth in Section 2.4(f) hereof; provided, that a Letter
of Credit may provide for automatic extensions of its expiration date for one
(1) or more successive periods of up to twelve (12) months for each period;
provided, further, that the applicable Issuing Lender has the right to terminate
such Letter of Credit on each such expiration date and no renewal term may
extend the term of the Letter of Credit to a date that is later than the
fifteenth (15th) day prior to the Maturity Date unless Borrowers provide cash
collateral for the obligations and Reimbursement Undertakings associated with
such Letters of Credit in the amount set forth in Section 2.4(f). Upon direction
by Agent or Required Lenders, the applicable Issuing Lender shall not renew any
such Letter of Credit at any time during the continuance of an Event of Default;
provided, that in the case of a direction by Agent or Required Lenders, the
Issuing Lender receives such directions prior to the date notice of non-renewal
is required to be given by the Issuing Lender and the Issuing Lender has had a
reasonable period of time to act on such notice.

2.12. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period), (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrowers
properly have exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, at the written
election of the Required Lenders, Borrowers no longer shall have the option to
request that Revolving Loans bear interest at a rate based upon the LIBOR Rate.

 

-29-



--------------------------------------------------------------------------------

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as Administrative
Borrower has not received a notice from Agent (which notice Agent may elect to
give or not give in its discretion unless Agent is directed to give such notice
by the Required Lenders, in which case, it shall give the notice to
Administrative Borrower), after the occurrence and during the continuance of an
Event of Default, to terminate the right of Borrowers to exercise the LIBOR
Option during the continuance of such Event of Default, elect to exercise the
LIBOR Option by notifying Agent prior to 11:00 a.m. at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrowers’ election of the LIBOR Option for a permitted
portion of the Revolving Loans and an Interest Period pursuant to this Section
shall be made by delivery to Agent of a LIBOR Notice received by Agent before
the LIBOR Deadline, or by telephonic notice received by Agent before the LIBOR
Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received by
Agent prior to 5:00 p.m. on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, Borrowers shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Administrative Borrower setting
forth in reasonable detail any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.12 shall be conclusive absent
manifest error. Borrowers shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate. If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Administrative Borrower, hold the amount of such
payment as cash collateral in support of the Obligations until the last day of
such Interest Period and apply such amounts to the payment of the applicable
LIBOR Rate Loan on such last day, it being agreed that Agent has no obligation
to so defer the application of payments to any LIBOR Rate Loan and that, in the
event that Agent does not defer such application, Borrowers shall be obligated
to pay any resulting Funding Losses.

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 5 LIBOR Rate Loans in effect at any given time. Borrowers
only may exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.

 

-30-



--------------------------------------------------------------------------------

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that in the event that LIBOR Rate Loans are converted or prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrowers shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with Section 2.12 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate. In any such event, the affected Lender
shall give Administrative Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (A) require such Lender to furnish to Borrowers a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (B) repay
the LIBOR Rate Loans of such Lender with respect to which such adjustment is
made (together with any amounts due under Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

 

-31-



--------------------------------------------------------------------------------

2.13. Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Administrative Borrower of
such law, rule, regulation or guideline giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that if
such claim arises by reason of the adoption of or change in any law, rule,
regulation or guideline that is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrowers agree to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice
to any amounts then due to such Affected Lender

 

-32-



--------------------------------------------------------------------------------

under Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.12(d)(i) or Section 2.13(a),
as applicable, or indicates that it is no longer unlawful or impractical to fund
or maintain LIBOR Rate Loans, may seek a substitute Lender reasonably acceptable
to Agent to purchase the Obligations owed to such Affected Lender and such
Affected Lender’s Commitments hereunder (a “Replacement Lender”), and if such
Replacement Lender agrees to such purchase, such Affected Lender shall assign to
the Replacement Lender its Obligations and Commitments, pursuant to an
Assignment and Acceptance Agreement, and upon such purchase by the Replacement
Lender, such Replacement Lender shall be deemed to be a “Lender” for purposes of
this Agreement and such Affected Lender shall cease to be a “Lender” for
purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, (i) the issuance of any
rules, regulations or directions under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlement,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, with respect to clauses (i) and (ii) above, after the date of this
Agreement shall be deemed to be a change in law, rule, regulation or guideline
for purposes of Sections 2.12 and 2.13 and the protection of Sections 2.12 and
2.13 shall be available to each Lender and Issuing Lender regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, guideline or other change or condition which shall have occurred or
been imposed, so long as it shall be customary for lenders or issuing banks
affected thereby to comply therewith. Notwithstanding any other provision
herein, no Lender or Issuing Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
such Lender or Issuing Lender (as the case may be) to demand such compensation
in similar circumstances under comparable provisions of other credit agreements,
if any.

2.14. Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

-33-



--------------------------------------------------------------------------------

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d) The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.14 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.14, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.14
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.14 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or any Agent or Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

 

-34-



--------------------------------------------------------------------------------

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by Agent or any Lender, even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Agent’s or such Lender’s rights of subrogation and reimbursement
against such Borrower by the operation of Section 580(d) of the California Code
of Civil Procedure or any other similar laws or otherwise.

(h) The provisions of this Section 2.14 are made for the benefit of Agent,
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Agent, Lender,
successor or assign first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 2.14 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by Agent or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower, or otherwise, the provisions of this Section 2.14 will forthwith be
reinstated in effect, as though such payment had not been made.

(i) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Loan Party with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Loan Party with respect to any payments to any Agent or Lender
hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Loan Party, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Loan Party therefor.

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent, each Co-Collateral
Agent and each Lender, of each of the conditions precedent set forth on Schedule
3.1 (the making of such initial extensions of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions precedent
).

 

-35-



--------------------------------------------------------------------------------

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a) the representations and warranties of Parent or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
any Borrower, Agent, or any Lender; and

(d) no Material Adverse Change shall have occurred since the Closing Date.

No member of the Lender Group shall make any Revolving Loans under Section 2.1
hereof without the consent of all Lenders at any time that an Event of Default
under Section 8.6(a) hereof that arises on account of the occurrence of a Split
Lien Termination Date shall have occurred and be continuing, an Event of Default
arising as a result of a breach of Section 5.16 hereof shall have occurred and
be continuing or the lenders party to the Split Lien Credit Agreement are
refusing to fund as a result of the existence of an “Event of Default” under and
as defined in the Split Lien Credit Agreement.

3.3. Maturity. This Agreement shall continue in full force and effect for a term
ending on the earlier of the Maturity Date or the Required Prepayment Date.

3.4. Effect of Maturity. On the earlier of the Maturity Date or the Required
Prepayment Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all of the Obligations
immediately shall become due and payable without notice or demand and Borrowers
shall be required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Commitments) shall relieve or discharge any Loan Party of
its duties, obligations, or covenants hereunder or under any other Loan Document
and Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.

 

-36-



--------------------------------------------------------------------------------

3.5. Early Termination by Borrowers. Borrowers have the option, at any time upon
5 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full, including, without limitation the prepayment fee described in
Section 2.10(d), as applicable. The foregoing notwithstanding, (a) Borrowers may
rescind termination notices relative to proposed payments in full of the
Obligations with the proceeds of third party Indebtedness if the closing for
such issuance or incurrence does not happen on or before the date of the
proposed termination (in which case, a new notice shall be required to be sent
in connection with any subsequent termination), and (b) Borrowers may extend the
date of termination at any time with the consent of Agent (which consent shall
not be unreasonably withheld or delayed).

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interest of Parent, by class, and, as of the Closing Date, a description of the
number of shares of each such class that are issued and outstanding. Other than
as described on Schedule 4.1(b), there are no subscriptions, options,

 

-37-



--------------------------------------------------------------------------------

warrants, or calls relating to any shares of Parent’s Equity Interest, including
any right of conversion or exchange under any outstanding security or other
instrument. Parent is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interest or
any security convertible into or exchangeable for any of its Equity Interest.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of Parent’s direct and indirect
Subsidiaries, showing: (i) the number of shares of each class of common and
preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Parent. All of the outstanding Equity Interest
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Parent’s or its Subsidiaries’
Equity Interest, including any right of conversion or exchange under any
outstanding security or other instrument.

4.2. Due Authorization; No Conflict.

(a) Subject to the approval of the Bankruptcy Court pursuant to the Financing
Order, as to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

(b) Subject to the approval of the Bankruptcy Court pursuant to the Financing
Order, as to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries, (iii) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interest
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect.

4.3. Governmental Consents. Subject to approval of the Bankruptcy Court pursuant
to the Financing Order, the execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect.

 

-38-



--------------------------------------------------------------------------------

4.4. Binding Obligations; Perfected Liens.

(a) Subject to the approval of the Bankruptcy Court and pursuant to the
Financing Order, each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms.

(b) Subject to the approval of the Bankruptcy Court and pursuant to the
Financing Order, Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title,
(ii) money, (iii) letter-of-credit rights (other than supporting obligations,
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Security Agreement, and subject only to the filing of
financing statements, and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject as to priority
only to Permitted Senior Liens.

4.5. Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

4.6. Litigation.

(a) Other than the filing, commencement and continuation of the Bankruptcy Cases
and any litigation resulting therefrom, there are no actions, suits, or
proceedings pending or, to the knowledge of Borrowers, after due inquiry,
threatened in writing against a Loan Party or any of its Subsidiaries that
either individually or in the aggregate could reasonably be expected to result
in a Material Adverse Effect.

(b) Schedule 4.6(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $100,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrowers, after due inquiry, threatened against a Loan Party or
any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the procedural status, as of the Closing Date, with
respect to such actions, suits, or proceedings, and (iv) whether any liability
of the Loan Parties’ and their Subsidiaries in connection with such actions,
suits, or proceedings is covered by insurance.

4.7. Compliance with Laws. Except as otherwise permitted by the Bankruptcy Code
or pursuant to any order of the Bankruptcy Court, which order shall be in form
and substance acceptable to the Agent, no Loan Party nor any of its Subsidiaries
(a) is in violation of

 

-39-



--------------------------------------------------------------------------------

any applicable laws, rules, regulations, executive orders, or codes (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

4.8. No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 29, 2012, other than the filing, commencement and continuation of the
Bankruptcy Cases and the events that customarily result from the filing,
commencement and continuation of the Bankruptcy Cases (including any litigation
resulting therefrom), no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.

4.9. No Fraudulent Conveyance. No transfer of property is being made by any Loan
Party and no obligation is being incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
such Loan Party.

4.10. Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.11. Environmental Condition. Except as set forth on Schedule 4.11, (a) to
Borrowers’ knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrowers’
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability.

4.12. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent, any
Co-Collateral Agent or any Lender (including all

 

-40-



--------------------------------------------------------------------------------

information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement or the other Loan
Documents, and all other such factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent, any Collateral Agent or any Lender will be, true and accurate, in all
material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projected Information delivered to Agent and Co-Collateral Agents,
on January 27, 2013, represent, and as of the date on which any other
Projections are delivered to Agent and Co-Collateral Agents, such additional
Projections represent, Borrowers’ good faith estimate, on the date such
Projections are delivered, of the Loan Parties’ and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrowers to be reasonable at the time of the delivery thereof to Agent and
Co-Collateral Agents (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers’
good faith estimate, projections or forecasts based on methods and assumptions
which Borrowers believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).

4.13. Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.14. Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the date specified on such Schedule.

4.15. Payment of Taxes. Except to the extent subject to the automatic stay and
as otherwise permitted under Section 5.5, all tax returns and reports of each
Loan Party and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Loan Party
and

 

-41-



--------------------------------------------------------------------------------

each of its Subsidiaries have made adequate provision in accordance with GAAP
for all taxes not yet due and payable. Borrowers know of no proposed tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

4.16. Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

4.17. Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.19. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrowers, threatened against Parent
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Parent or its Subsidiaries
which arises out of or under any collective bargaining agreement and that could
reasonably be expected to result in a material liability, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
in writing against Parent or its Subsidiaries that could reasonably be expected
to result in a material liability, or (iii) to the knowledge of Borrowers, after
due inquiry, no union representation question existing with respect to the
employees of Parent or its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of Parent or its Subsidiaries. None
of Parent or its Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of Parent or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
Parent or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Parent.

 

-42-



--------------------------------------------------------------------------------

4.20. Intentionally Omitted.

4.21. Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.22. Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Co-Collateral
Agents, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of the
Borrowers’ business, (b) owed to Borrowers without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than Co-Collateral Agents-discretionary criteria) set forth in the definition of
Eligible Accounts.

4.23. Eligible Inventory. As to each item of Inventory that is identified by the
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Co-Collateral Agents, such Inventory is (a) of good and merchantable quality,
free from known defects, and (b) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than Co-Collateral Agents-discretionary
criteria) set forth in the definition of Eligible Inventory.

4.24. Location of Inventory. The Inventory of Borrowers is not stored with a
bailee, warehouseman, or similar party except to the extent permitted under
Section 6.13 and is located only at, or in-transit between, the locations
identified on Schedule 4.24 (as such Schedule may be updated pursuant to
Section 5.14).

4.25. Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.26. Other Documents. Borrowers have delivered to Agent a complete and correct
copy of the Split Lien Documents, including all schedules and exhibits thereto.
The execution, delivery and performance of each of the Split Lien Documents has
been duly authorized by all necessary action on the part of Loan Parties.

4.27. Matters Relating to Liens and Property Rights. The entry of the Financing
Order is effective to create in favor of Agent, for the benefit of Lenders, as
security for the Obligations, (i) a valid first priority (other than with
respect to the Permitted Priority Liens and the Carveout) Lien on all of the
Collateral pursuant to Sections 364(c)(2), (c)(3) and (d) of the Bankruptcy Code
and (ii) an allowed administrative expense in each of the Bankruptcy Cases
having priority under Section 364(c)(1) of the Bankruptcy Code over all other
administrative expenses (including, without limitation, such expenses specified
in Sections 105, 326, 328, 330, 331, 365, 503(b), 506(c), 507(a), 507(b),
546(c), 726 and 1114 of the Bankruptcy Code), subject

 

-43-



--------------------------------------------------------------------------------

only to the Permitted Priority Liens and the Carveout (the “Superpriority
Claims”). Except for the Financing Order, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for either (x) the pledge or grant by Borrower or any of its
Subsidiaries of the Liens purported to be created in favor of Agent pursuant to
this Agreement or any of the Loan Documents or (y) the exercise by Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created pursuant to this Agreement, any of the Loan Documents or created or
provided for by applicable law), except as may be required in connection with
the disposition of any pledged Collateral by laws generally affecting the
offering and sale of securities.

4.28. Budget. The Budget was prepared by Borrowers’ financial personnel and
represents the good faith belief of such Persons at such time as to the probable
course of Borrowers’ business and financial affairs, over the periods shown
therein, subject to the assumptions stated therein.

4.29. Financing Order. The Financing Order is in full force and effect, is not
subject to a pending appeal or motion for leave to appeal or other proceeding to
set aside such order and has not been reversed, modified, amended, stayed or
vacated except, in the case of non-material modifications, with Agent’s written
consent and, in the case of other modifications, with each Lender’s written
consent.

5. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

5.1. Financial Statements, Reports, Certificates. Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agree that no Subsidiary of a Loan Party will have a fiscal year
different from that of Borrowers, (c) agree to maintain a system of accounting
that enables Borrowers to produce financial statements in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and maintain records
pertaining to the Collateral that contains information as from time to time that
reasonably may be requested by Agent, and (d) agree that they will, and will
cause each other Loan Party to, (i) keep a reporting system that shows all
additions, sales, claims, returns, and allowances with respect to their and
their Subsidiaries’ sales, and (ii) maintain their billing systems and practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent.

5.2. Reporting. Borrowers (a) will deliver to Agent and Co-Collateral Agents
(and if so requested by Agent, with copies for each Lender) each of the reports
set forth on Schedule 5.2 at the times specified therein, and (b) agree to
cooperate fully with Agent and Co-Collateral Agents to facilitate and implement
a system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.

 

-44-



--------------------------------------------------------------------------------

5.3. Existence. Except as otherwise permitted under Section 6.4, Parent will,
and will cause each of its Subsidiaries to, at all times preserve and keep in
full force and effect such Person’s valid existence and good standing in its
jurisdiction of organization and, except as could not reasonably be expected to
result in a Material Adverse Effect, good standing with respect to all other
jurisdictions in which it is qualified to do business and any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

5.4. Maintenance of Properties. Parent will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation excepted.

5.5. Taxes. Parent will, and will cause each of its Subsidiaries to, pay in full
before delinquency or before the expiration of any extension period (including
any extension by virtue of the Bankruptcy Cases) all material governmental
assessments and taxes with respect to periods after the Filing Date whether
real, personal or otherwise, due and payable by, or imposed, levied, or assessed
against it, or any of its assets, except to the extent that the validity of such
governmental assessment or tax is the subject of a Permitted Protest.

5.6. Insurance. Parent will, and will cause each of its Subsidiaries to, at
Borrowers’ expense, (a) maintain insurance respecting each of Parent’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or
similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrowers in effect as of the Closing Date
are acceptable to Agent). All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non-contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Parent or its Subsidiaries fail to maintain such insurance,
Agent may arrange for such insurance, but at Borrowers’ expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Administrative Borrower shall give Agent prompt notice of any loss exceeding
$250,000 covered by its or its Subsidiaries’ property or business interruption
insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property
insurance policies in respect of the Collateral, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

 

-45-



--------------------------------------------------------------------------------

5.7. Inspection.

(a) Parent will, and will cause each of its Subsidiaries to, permit Agent, any
Co-Collateral Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of Administrative Borrower shall be allowed to be present) at
such reasonable times and intervals as Agent, any Co-Collateral Agent or any
Lender, as applicable, may designate and, so long as no Default or Event of
Default has occurred and is continuing, with reasonable prior notice to
Administrative Borrower and during regular business hours.

(b) Parent will, and will cause each of its Subsidiaries to, permit Agent or
Co-Collateral Agents and each of its duly authorized representatives or agents
to conduct appraisals and valuations at such reasonable times and intervals and
in such manner as Agent or Co-Collateral Agents may designate.

5.8. Compliance with Laws. Parent will, and will cause each of its Subsidiaries
to, comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

5.9. Environmental. Parent will, and will cause each of its Subsidiaries to,

(a) Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required to
abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent or its Subsidiaries, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Parent or its
Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

 

-46-



--------------------------------------------------------------------------------

5.10. Disclosure Updates. Borrowers will, promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent, any Co-Collateral Agent or
the Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

5.11. Intentionally omitted.

5.12. Further Assurances. Parent will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent’s Liens in the assets of Parent
and its Subsidiaries (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), to create and perfect Liens in favor
of Agent in any Real Property acquired (x) in fee by any Loan Party with a fair
market value in excess of $200,000 or (y) by lease, with respect to which the
gross rental payments are in excess of $100,000 annually and for which the term
of the leasehold (after giving effect to any renewals and extensions at the
option of Loan Parties) is two years or longer, and in order to fully consummate
all of the transactions contemplated hereby and under the other Loan Documents;
provided that the foregoing shall not apply to any Subsidiary of Parent that is
a CFC if providing such documents would result in adverse tax consequences or
the costs to the Loan Parties of providing such documents are unreasonably
excessive (as determined by Agent in consultation with Administrative Borrower)
in relation to the benefits to Agent and the Lenders of the security afforded
thereby. To the maximum extent permitted by applicable law, if any Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
each Loan Party hereby authorizes Agent to execute any such Additional Documents
in the applicable Loan Party’s name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance of, and
not in limitation of, the foregoing, each Loan Party shall take such actions as
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of Parent and its Subsidiaries, including all of the outstanding capital
Equity Interests of Borrowers and Borrowers’ Subsidiaries (subject to exceptions
and limitations contained in the Loan Documents with respect to CFCs).

5.13. Chief Restructuring Officer. Borrowers will continue to appoint, retain
and engage the Chief Restructuring Officer on terms and conditions acceptable to
the Agent, which will include, without limitation, assisting Borrowers in the
management of their businesses, preparation of forecasts and projections, and
the formulation and implementation of strategic initiatives in connection with
the Bankruptcy Cases. Borrowers hereby and will continue to authorize and
instruct the chief restructuring officer to (a) share with the Agent and Lenders
all budgets, records, projections, financial information, reports and other
information relating to the

 

-47-



--------------------------------------------------------------------------------

Collateral, the financial condition, operations and the sale, marketing or
reorganization process of the Borrowers’ businesses and assets as requested from
time to time, except to the extent access to such information would compromise
the Borrowers’ attorney-client privilege and (b) make himself available to
Agent, the Co-Collateral Agents and the Lenders as reasonably requested by the
Agent, the Co-Collateral Agents and the Lenders. Borrowers will provide the
chief restructuring officer, complete access to all of the Borrowers’ books and
records, all of Borrowers’ premises and to Borrowers’ management as and when
deemed necessary by the chief restructuring officer or the Agent.

5.14. Location of Inventory. Parent will, and will cause each of its
Subsidiaries to, keep its Inventory only at the locations identified on
Schedule 4.24 and their chief executive offices only at the locations identified
on Schedule 4.24 as its chief executive office; provided, that Borrowers may
amend Schedule 4.24 so long as such amendment occurs by written notice to Agents
not less than 10 days prior to the date on which such Inventory is moved to such
new location or such chief executive office is relocated and so long as such new
location is within the continental United States.

5.15. Guarantor Reports. Parent will, and will cause each of its Subsidiaries
to, cause each Guarantor to deliver its annual financial statements at the time
when Borrowers provide their financial statements to Agent, but only to the
extent such Guarantor’s financial statements are not consolidated with
Borrowers’ financial statements.

5.16. Bankruptcy Transaction Milestones. Parent will, and will cause each of its
Subsidiaries to, cause the performance and delivery of the items set forth on
Schedule 5.16 on or before the dates specified therein with respect to such
items (the “Milestones”).

6. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

6.1. Indebtedness. Parent will not, and will not permit any of its Subsidiaries
to create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness. Parent will not, and will not permit any of its
Subsidiaries to be or remain liable with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee or similar
obligations (whether or not drawn) except for Permitted Surety Bonds in an
aggregate amount not in excess of $30,000,000 at any time.

6.2. Liens. Parent will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens. Notwithstanding anything to the contrary in this Agreement or other Loan
Documents, Parent will not, and will not permit any of its Subsidiaries to,
create, incur, assume, or suffer to exist, directly or indirectly, any Lien with
priority over the Liens created by the Loan Documents and Split Lien Loan
Documents, except the Carveout.

 

-48-



--------------------------------------------------------------------------------

6.3. Restrictions on Fundamental Changes. Parent will not, and will not permit
any of its Subsidiaries to,

(a) enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Equity Interests,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution),

(c) suspend or cease operating a substantial portion of its or their business,
or

(d) form any new Subsidiary without Agent’s prior written consent; provided,
that, to the extent the Agent consents to the formation of any new Subsidiary,
such new Subsidiary shall guaranty the Obligations and grant Liens on
substantially all of its assets to secure the Obligations pursuant to
documentation in form and substance acceptable to Agent.

6.4. Disposal of Assets. Other than Permitted Dispositions, Parent will not, and
will not permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.

6.5. Nature of Business. Parent will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Parent and its Subsidiaries from engaging in any
business that is reasonably related or ancillary to its or their business.

6.6. Prepayments and Amendments. Parent will not, and will not permit any of its
Subsidiaries to,

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries (including the Indebtedness under the
Split Lien Documents), other than (A) the Obligations in accordance with this
Agreement, and (B) Permitted Intercompany Advances, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions applicable
thereto, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) the Split Lien Documents in accordance with
the terms of the Split

 

-49-



--------------------------------------------------------------------------------

Lien Intercreditor Agreement (as in effect on the date hereof), (C) Permitted
Intercompany Advances, and (D) ordinary course amendments, modifications and
changes to Indebtedness permitted under clauses (d), (f), and (i) of the
definition of Permitted Indebtedness, or

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.7. Restricted Payments. Parent will not, and will not permit any of its
Subsidiaries to make any Restricted Payment.

6.8. Accounting Methods. Parent will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP) or enter into, modify, or
terminate any agreement currently existing, or at any time hereafter entered
into with any third party accounting firm or service bureau for the preparation
or storage of Parent or its Subsidiaries’ accounting records without said
accounting firm or service bureau agreeing to provide Agent information
regarding Parent’s and its Subsidiaries’ financial condition.

6.9. Investments. Parent will not, and will not permit any of its Subsidiaries
to, directly or indirectly, make or acquire any Investment or incur any
liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10. Transactions with Affiliates. Parent will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction with any Affiliate of Parent or any of its Subsidiaries except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Parent or its Subsidiaries, on the one hand, and any
Affiliate of Parent or its Subsidiaries, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Parent or its Subsidiaries in excess of
$250,000 for any single transaction or series of related transactions, and
(ii) are no less favorable, taken as a whole, to Parent or its Subsidiaries, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

(b) so long as it has been approved by Parent’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Parent or its applicable Subsidiary,

(c) so long as it has been approved by Parent’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Parent and its
Subsidiaries in the ordinary course of business and consistent with industry
practice.

 

-50-



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, except for
Permitted Intercompany Advances, no Loan Party shall enter into any transaction
with, make any loan, advance or other Investment in, or otherwise transfer any
property to any Subsidiary of Parent that is not a Loan Party.

6.11. Use of Proceeds. Parent will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, the
commencement of the Bankruptcy Cases and the transactions contemplated hereby
and thereby, (ii) to fund working capital needs and general corporate purposes
of Borrowers (including, without limitation, payments with respect to the
Carveout and the Management Incentive Plan) and (iii) to provide payments of
“adequate protection” (as set forth in Section 361 of the Bankruptcy Code) in
favor of the Existing Lenders and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes (including that no
part of the proceeds of the loans made to Borrowers will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors), as permitted
by, and consistent in all respects with, the Budget and the Financing Order,
including, without limitation, to repay upon the entry of the Final Order, in
full, the Existing Secured Obligations, including outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the
Existing Loan Agreement and other Existing Loan Documents.

Without limiting the generality of the foregoing, Parent will not, and will not
permit any of its Subsidiaries to use the proceeds of any loan made hereunder or
any proceeds of ABL Priority Collateral to be applied to (i) repay or prepay any
of the Existing Split Lien Indebtedness or Split Lien Indebtedness (including
any interest, fees, costs and expenses, tax or indemnification obligations),
(ii) any Taxes incurred upon or as a result of the Disposition of Split Lien
Priority Collateral or (iii) to affirmatively commence or support, or to pay any
professional fees incurred to commence or support, any adversary proceeding,
motion or other action that seeks to challenge, contest or otherwise seek to
impair or object to the validity, extent enforceability or priority of the
Liens, claims or rights in favor of Agent, any Lender, Existing Agent or any
Existing Lender.

6.12. Limitation on Issuance of Equity Interests. Parent will not, and will not
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests.

6.13. Inventory at Bailees. Parent will not, and will not permit any of its
Subsidiaries to store its Inventory at any time with a bailee, warehouseman, or
similar party except to the extent the aggregate amount of such Inventory does
not exceed $38,000,000 during the period commencing on May 1st through
September 30 of each year and does not exceed $10,000,000 at any other time.

 

-51-



--------------------------------------------------------------------------------

6.14. Financing Order; Administrative Expense Priority; Payments. Parent will
not, and will not permit any of its Subsidiaries to:

(a) seek, consent to or suffer to exist at any time any modification, stay,
vacation or amendment of the Financing Order, except for non-material
modifications and amendments joined in or agreed to in writing by Agent or
material modifications and amendments joined in or agreed to in writing by Agent
and each Lender;

(b) seek the use of “Cash Collateral” (as defined in the Financing Order) in a
manner inconsistent with the terms of the Financing Order without, in the case
of non-material deviations, the prior written consent of Agent and, in all other
cases, the consent of each Lender;

(c) suffer to exist at any time a priority for any administrative expense or
unsecured claim against any Borrower (now existing or hereafter arising of any
kind or nature whatsoever, including, without limitation, any administrative
expenses of the kind specified in Sections 105, 326, 328, 365, 503((b), 506(c),
507(a), 507(b), 546(c), 726, 1113 and 1114 of the Bankruptcy Code) or any super
priority claim which is equal or superior to the priority of the Lender Group in
respect of the Obligations, except for the amounts having a priority over the
Obligations to the extent set forth in the definition of Carveout;

(d) suffer to exist at any time any Lien on any properties, assets or rights
(including, without limitation, Accounts, Inventory and all other Collateral)
except for Permitted Priority Liens;

(e) prior to the date on which the Obligations have been indefeasibly paid in
full in cash, all Letters of Credit have been cash collateralized or returned
for cancellation pursuant to this Agreement, and this Agreement has been
terminated, pay any administrative expenses, except administrative expenses
incurred in the ordinary course of the business of Borrowers, in each case
subject to the extent and having the order of priority set forth in the
definition of Carveout; and

(f) notwithstanding the foregoing, the Borrowers shall be permitted to pay as
the same may become due and payable (i) administrative expenses of the kind
specified in Section 503(b) of the Bankruptcy Code incurred in the ordinary
course of business and to the extent otherwise authorized under the Financing
Order and this Agreement and (ii) compensation and reimbursement of expenses to
professionals allowed and payable under Sections 330 and 331 of the Bankruptcy
Code to the extent permitted by the Financing Order.

6.15. Variance Test. Parent will not permit, and will not permit any of its
Subsidiaries to permit:

(a) (i) the aggregate amount of the actual receipts of the type set forth in the
line item “Collections” on the accepted thirteen-week cash flow forecast under
the Budget during any first fiscal week of any fiscal month of the
Administrative Borrower (the first such fiscal week ending on February 2, 2013)
(each, a “Single Test Week”) to be less than 75% of the budgeted amount, or
(ii) the average amount of such actual receipts in any rolling two fiscal week
period of any fiscal month of the Administrative Borrower (for the avoidance of
doubt, such rolling two fiscal week period ends on the end of the second, third,
fourth and (if applicable) fifth fiscal week of each fiscal month) (each, a
“Rolling Two Week Test Period”) to be less than 80% of the average budgeted
amounts for such period, in each case of (i) and (ii), set forth in the line
item “Collections” on the accepted thirteen-week cash flow forecast under the
Budget;

 

-52-



--------------------------------------------------------------------------------

(b) the average amount of the actual disbursements of the type set forth in the
line item “Payroll” on the accepted thirteen-week cash flow forecast under the
Budget in any Rolling Two Week Test Period to exceed 110% of the average of the
budgeted amounts for such period set forth in the line item “Payroll” on the
accepted thirteen-week cash flow forecast under the Budget;

(c) (i) the aggregate amount of the actual disbursements of the type set forth
in any of the line items “Debtor Professional Fees”, “Professional Fees for
Unsecured Creditors”, “AP Disbursement” and “Total Disbursements” on the
accepted thirteen-week cash flow forecast under the Budget in any Single Test
Week to exceed 115% of the budgeted amount, or (ii) the average amount of each
type of such disbursements in any Rolling Two Week Test Period to exceed 110% of
the average of the budgeted amounts for such period, in each case of (i) and
(ii), set forth in the corresponding line item “Debtor Professional Fees”,
“Professional Fees for Unsecured Creditors”, “AP Disbursement” and “Total
Disbursements” on the accepted thirteen-week cash flow forecast under the
Budget;

(d) (i) the sum of the aggregate amounts of the actual disbursements of the
types set forth in line items “Debtor Professional Fees”, “Professional Fees for
Unsecured Creditors” and “Restructuring/Other Profess. Fees” on the accepted
thirteen-week cash flow forecast under the Budget (the “Professional Fees Line
Items”) in any Single Test Week to exceed 115% of sum of the budgeted amounts,
or (ii) the average amount of the sum of such types of disbursements in any
Rolling Two Week Test Period to exceed 110% of the average of the sum of the
budgeted amounts for such period, in each case of (i) and (ii), set forth in the
Professional Fees Line Items on the accepted thirteen-week cash flow forecast
under the Budget, or

(e) (i) the aggregate amount of the actual net cash flows of the type set forth
in any of the line items “Net Cash Flows” on the accepted thirteen-week cash
flow forecast under the Budget during any Single Test Week to be (x) less than
85% of the budgeted amount if such budgeted amount is positive or (y) more than
115% of the budgeted amount if such budgeted amount is negative, or (ii) the
average amount of such type of net cash flows in any Rolling Two Week Test
Period to be less than 85% of the average of the budgeted amount of such period
if such average is positive or (y) more than 115% of the average of the budgeted
amount if such budgeted amount is negative, in each case of (i) and (ii), set
forth in the corresponding line item “Net Cash Flows” on the
accepted thirteen-week cash flow forecast under the Budget.

Notwithstanding the variance tests set forth in clauses (c) and (e) of this
Section 6.15 and solely with respect to the variance tests set forth therein,
(i) the fiscal week ending February 2, 2013 (“Week 1”) and the fiscal week
ending February 9, 2013 (“Week 2”) in the Budget will be combined and treated as
a Single Test Week and (ii) such tests with respect to any Rolling Two Week Test
Period shall not apply until the end of the rolling three fiscal week period
ending February 16, 2013 (and for the avoidance of doubt, will include the
combined Week 1 and Week 2 referenced in (i) together with the fiscal week
ending February 16, 2013 on a cumulative basis).

 

-53-



--------------------------------------------------------------------------------

7. [INTENTIONALLY OMITTED]

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. Payments. If any Borrower fails to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of the Bankruptcy Cases), and such failure continues for
a period of 3 Business Days, (b) all or any portion of the principal of the
Loans, (c) any amount payable to Issuing Lender in reimbursement of any drawing
under a Letter of Credit, or (d) all or any portion of the Existing Secured
Obligations as and when due and payable in accordance with the Financing Order.

8.2. Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3 (solely if a Loan Party is not in good standing in
its jurisdiction of organization), 5.6, 5.7 (solely if a Loan Party refuses to
allow Agent or its representatives or agents to visit such Loan Party’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss such Loan Party’s affairs, finances, and
accounts with officers and employees of such Loan Party), 5.10, 5.13, 5.14, 5.15
or 5.16 of this Agreement, (ii) Sections 6 of this Agreement, (iii) Section 7 of
this Agreement, or (iv) Section 7 of the Guaranty and Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if a Loan Party is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Administrative
Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent.

 

-54-



--------------------------------------------------------------------------------

8.3. Judgments. If, after the Filing Date, one or more judgments, orders, or
awards for the payment of money involving an aggregate amount of $200,000, or
more (except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against a Loan Party or any of its Subsidiaries, or with
respect to any of their respective assets, and either (a) there is a period of
30

consecutive days at any time after the entry of any such judgment, order, or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

8.4. Existing Loan Documents. If there is an “Event of Default” under and as
defined in the Existing Loan Documents first arising after the Filing Date other
than any default (x) arising prior to the Filing Date, (y) due to Borrowers’
filing, commencement and continuation of the Bankruptcy Cases and the events
that customarily result from the filing, commencement and continuation of the
Bankruptcy Cases (including any litigation resulting therefrom), or (z) due to
restrictions on payments arising under the Bankruptcy Cases;

8.5. Intentionally Omitted.

8.6. Default Under Other Agreements. If, first arising after the Filing Date,
there is (a) an “Event of Default” (as defined in the Split Lien Credit
Agreement or the Existing Split Lien Credit Agreement), (b) a default in one or
more agreements to which a Loan Party or any of its Subsidiaries is a party with
one or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $200,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (c) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party involving an aggregate amount of $200,000 or more, other than (x) any
default arising prior to the Filing Date, (y) due to Borrowers’ filing,
commencement and continuation of the Bankruptcy Cases and any litigation arising
therefrom, or (z) due to restrictions on payments arising as a result of the
Bankruptcy Cases;

8.7. Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent, any Co-Collateral Agent or any Lender in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

8.8. Guaranty. If the obligation of any Guarantor under any guaranty of the
Obligations is limited or terminated by operation of law or by such Guarantor
(other than in accordance with the terms of this Agreement);

8.9. Security Documents. If Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Senior
Liens, first priority Lien on the Collateral covered thereby, except (a) as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement, or (b) as the result of an action or failure to act on the
part of Agent;

 

-55-



--------------------------------------------------------------------------------

8.10. Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

8.11. Change in Control. A Change in Control shall occur, whether directly or
indirectly; or

8.12. Bankruptcy Matters.

(a) If Parent or any Subsidiary makes any payment on account of any Indebtedness
existing as of the Filing Date, except for any payments expressly authorized by
the Financing Order and this Agreement or any payments set forth in the Budget
and expressly authorized pursuant to any other order of the Bankruptcy Court not
objected to by Agent within two (2) Business Days after Agent has received
written notification thereof from Administrative Borrower;

(b) If the Final Order is not entered within thirty (30) days (or such other
period as Agent and Required Lenders may agree to in writing) following entry of
the Interim Order; or any Financing Order is stayed, revised, revoked, remanded,
rescinded, amended, reversed, vacated, or modified in any manner not acceptable
to, in the case of non-material modifications or revisions, the Agent and, in
all other cases, each Lender;

(c) If an order with respect to any of the Bankruptcy Cases shall be entered by
the Bankruptcy Court (i) appointing a trustee under Section 1104, or an examiner
with enlarged powers relating to the operation of the business of the Loan
Parties under Section 1106(b) of the Bankruptcy Code or (ii) terminating any
Loan Party’s exclusive rights to file and solicit acceptances for its plan;

(d) Subject to the entry of the Final Order, if any Person other than a Borrower
in connection with the Agreement or the Existing Loan Agreement shall assert any
claim in an aggregate amount in excess of $50,000 in the any of the Bankruptcy
Cases arising under Section 506(c) of the Bankruptcy Code against Agent, any
Lender or the Collateral, and either (i) the same shall remain unopposed by the
Borrower for more than 5 Business Days, or (ii) in any event, any such claim
shall not be disallowed, dismissed or withdrawn, with prejudice, within 60 days
after the assertion thereof;

(e) If any order is entered by the Bankruptcy Court sustaining any objection to
the Existing Secured Obligations or any Existing Loan Document;

 

-56-



--------------------------------------------------------------------------------

(f) If (i) any Borrower or any of its Subsidiaries shall attempt to invalidate,
reduce or otherwise impair the Liens or security interests of Agent and the
Lenders, claims or rights against Borrower or any of its Subsidiaries or to
subject any Collateral to assessment pursuant to Section 506(c) of the
Bankruptcy Code, (ii) any Lien or security interest created by this Agreement or
the Financing Order shall, for any reason, ceases to be valid or (iii) any
action is commenced by Borrower or any of its Subsidiaries which contests the
validity, perfection or enforceability of any of the Liens and security
interests of Agent and the Lenders created by this Agreement or the Financing
Order;

(g) If an order with respect to any of the Bankruptcy Cases shall be entered by
the Bankruptcy Court converting any of the Bankruptcy Cases (or any case
comprising part of any of the Bankruptcy Cases) to a case under chapter 7 of the
Bankruptcy Code;

(h) If any plan of reorganization is filed that, or an order shall be entered by
the Bankruptcy Court confirming a reorganization plan in any of the Bankruptcy
Cases which, does not (i) contain a provision for termination of this Agreement
and the Existing Loan Agreement, the Letter of Credit Collateralization in
accordance with the provisions of this Agreement or return for cancellation of
all Letters of Credit, the cash collateralization of all contingent obligations
hereunder and the indefeasible payment in full in cash of all Obligations and
all Existing Secured Obligations (“Paid in Full”) in a manner satisfactory to
the Agent on or before the effective date, or substantial consummation, of such
plan; provided, that the foregoing shall not affect the right of each Lender, if
any, to object to any plan of reorganization and (ii) provide for the
continuation of the Liens and security interests granted to Agent and priorities
until such plan effective date all Obligations and Existing Secured Obligations
are Paid in Full;

(i) If an order shall be entered by the Bankruptcy Court dismissing the any of
the Bankruptcy Cases which does not contain a provision for termination of this
Agreement and the Existing Loan Agreement and the Obligations and Existing
Secured Obligations are not Paid in Full on or before such dismissal;

(j) If an order with respect to any of the Bankruptcy Cases shall be entered,
(i) without the express prior written consent of Agent, to revoke, vacate,
reverse, stay, modify, supplement or amend this Agreement and the transactions
contemplated hereby, any Loan Document or the Financing Order, or (ii) unless in
accordance with the Budget and with the express prior written consent of Agent,
to permit any administrative expense or any claim (now existing or hereafter
arising, of any kind or nature whatsoever) to have administrative priority as to
Borrower’s equal or superior to the priority of the Lender Group in respect of
the Obligations, except for the amounts having a priority over the Obligations
to the extent set forth in the definition of Carveout;

(k) If an order shall be entered by the Bankruptcy Court granting relief from
the automatic stay to any creditor(s) of Parent or any Subsidiary of Parent with
respect to any claim in an amount equal to or exceeding $200,000 in the
aggregate; provided, however, that it shall not be an Event of Default if relief
from the automatic stay is granted (i) solely for the purpose of allowing such
creditor to determine the liquidated amount of its claim against any such Person
or (ii) to permit the commencement of or prosecution of a proceeding to collect
solely against an insurance company;

 

-57-



--------------------------------------------------------------------------------

(l) If a motion shall be filed seeking authority, or an order shall be entered
in any of the Bankruptcy Cases, that (a) permits Parent or any Subsidiary of
Parent to incur Indebtedness secured by any claim under Bankruptcy Code
Section 364(c)(1) or by a Lien pari passu with or superior to the Lien granted
under the Loan Documents and the Existing Loan Documents and Bankruptcy Code
Sections 364(c)(2) or (d), unless (i) all of the Obligations and Existing
Secured Obligations have been Paid in Full at the time of the entry of any such
order, or (ii) the Obligations and the Existing Secured Obligations are Paid in
Full with such debt, or (b) permits Parent or any Subsidiary of Parent the right
to use Collateral other than in accordance with the terms of the Financing
Order, unless all of the Obligations and Existing Secured Obligations shall have
been Paid in Full;

(m) Proceeds of any sale of all or substantially all assets of Borrowers are not
directly remitted to Agent at the closing thereof, and the Obligations and the
Secured Obligations are not Paid in Full in accordance with the terms of this
Agreement from such proceeds;

(n) Any motions to sell Collateral or approve procedures regarding the same or
any plan or disclosure statement or supplements or amendments thereto are not in
form and substance reasonably acceptable to Agent, or any orders approving or
amending any of the foregoing are not in form and substance reasonably
acceptable to Agent and Co-Collateral Agents;

(o) If Parent or any Subsidiary of Parent challenges the extent, validity or
priority of the Obligations or the Existing Secured Obligations or the
application of any payments or collections received by Agent, Co-Collateral
Agents or Lenders to the Obligations or Existing Secured Obligations as provided
for herein; or any Loan Party challenges the validity, extent, perfection or
priority of any Liens granted in the Collateral to secure the Obligations or the
Existing Secured Obligations;

(p) If Lenders or the Collateral are surcharged pursuant to Sections 105,
506(c), 552 or any other section of the Bankruptcy Code;

(q) If the Chief Restructuring Officer is terminated or disqualified for any
reason, and Borrowers have not appointed a replacement Chief Restructuring
Officer reasonably acceptable to Agent within 7 days thereafter; or

(r) Any application for any of the orders described in this Section 8.12 shall
be made by any Person other than Agent and such application is not contested in
good faith by each applicable Loan Party, or if such relief is granted, such
applicable Loan Party does not obtain a stay pending appeal of the entry of such
order.

9. RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Notwithstanding the provisions of Section 362 of the
Bankruptcy Code, upon the occurrence and during the continuation of an Event of
Default and subject to any notice required under the Financing Orders, the
Required Lenders (at their election but without notice of their election and
without demand) may authorize and instruct Agent to do any one or more of the
following on behalf of the Lender Group (and Agent, acting upon the instructions
of the Required Lenders, shall do the same on behalf of the Lender Group), all
of which are authorized by Borrowers:

 

-58-



--------------------------------------------------------------------------------

(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrowers, (ii) terminate any Letter of Credit that may be
terminated in accordance with its terms, and (iii) direct Borrowers to provide
(and Borrowers agree that upon receipt of such notice it will provide) Letter of
Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;

(b) cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrowers and the Lender Group;

(c) subject to the applicable terms, if any, of the Financing Order, terminate
this Agreement and any of the other Loan Documents as to any future liability or
obligation of the Lender Group, but without affecting any of the Agent’s Liens
in the Collateral and without affecting the Obligations;

(d) subject to the applicable terms, if any, of the Financing Order, the Lender
Group shall have all other rights and remedies available at law or in equity or
pursuant to any other Loan Document; and

(e) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

 

-59-



--------------------------------------------------------------------------------

10.2. The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3. Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than WFCF and GECC) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents or any
Existing Loan Document, or the transactions contemplated hereby or thereby or
the monitoring of Parent’s and its Subsidiaries’ compliance with the terms of
the Loan Documents (provided, that the indemnification in this clause (a) shall
not extend to (i) disputes solely between or among the Lenders, (ii) disputes
solely between or among the Lenders and their respective Affiliates; it being
understood and agreed that the indemnification in this clause (a) shall extend
to Agent (but not the Lenders) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any Taxes or any costs attributable to Taxes, which
shall be governed by Section 16), (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document or
any Existing Loan Document, or the use of the proceeds of the credit provided
hereunder or under the Existing Loan Agreement (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Parent or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of Parent
or any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Borrowers shall
have no obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. WITHOUT LIMITATION,

 

-60-



--------------------------------------------------------------------------------

THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to any Borrower:   

SCHOOL SPECIALTY, INC.

W6316 Design Drive

Greenville, WI 54942

Attn: Chief Financial Officer

Fax No. 920-882-5863

with copies to:   

PAUL, WEISS, RIFKIND, WHARTON &

GARRISON LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attn: Jeffrey D. Saferstein, Esq., Alan W. Kornberg,

Esq. and Elizabeth R. McColm, Esq.

Fax No. (212) 757-3990

and:   

GODFREY KAHN S.C.

780 North Water Street

Milwaukee, Wisconsin 53202-3590

Attn: Dennis Connolly, Esq.

Fax No. (414) 273-5198

If to Agent:   

WELLS FARGO CAPITAL FINANCE, LLC

150 South Wacker Drive, Suite 2200

Chicago, Illinois 60603

Attn: Account Manager – School Specialty

Fax No. (312) 332-0429

with copies to:   

GOLDBERG KOHN LTD.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60606

Attn: Randall L. Klein & Jeremy M. Downs

Fax No. (312) 332-2196

 

-61-



--------------------------------------------------------------------------------

If to GECC:   

GENERAL ELECTRIC CAPITAL

CORPORATION

500 West Monroe

Chicago, Illinois 60661

Attn: Portfolio Manager – School Specialty

Fax No. (203) 956-4783

with copies to:   

WINSTON & STRAWN LLP

35 Wacker Drive

Chicago, Illinois 60601

Attn: Kevin M. Ryan, Esq. and

Brian I. Swett, Esq.

Fax No. (312) 558-5700

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

(b) IF THE BANKRUPTCY COURT ABSTAINS FROM HEARING OR REFUSES TO EXERCISE
JURISDICTION OVER ANY OF THE FOLLOWING, THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT

 

-62-



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF

 

-63-



--------------------------------------------------------------------------------

ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”), with the prior written consent (such consent not be
unreasonably withheld or delayed, and such consent not to be required in
connection with the exercise of any purchase right under Section 10 of the Split
Lien Intercreditor Agreement) of:

(A) Administrative Borrower (not to be unreasonably withheld or delayed);
provided, that no consent of Administrative Borrower shall be required (1) if an
Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender or a Related Fund; provided further, that Administrative
Borrower shall be deemed to have consented to a proposed assignment unless it
objects thereto by written notice to Agent within 5 Business Days after having
received notice thereof; and

(B) Agent, Swing Lender, and Issuing Lender; provided, that no consent of Agent,
Swing Lender or Issuing Lender shall be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender or a Related Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to a natural person,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation

 

-64-



--------------------------------------------------------------------------------

by any Lender to any other Lender, an Affiliate of any Lender, or a Related Fund
of such Lender or (II) a group of new Lenders, each of which is an Affiliate of
each other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000);

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agents may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Administrative Borrower and Agent by
such Lender and the Assignee.

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500 (for the
avoidance of doubt, neither the assigning Lender nor Assignee may seek
reimbursement of such fee from a Credit Party); provided, that, with respect to
any assignment pursuant to Section 14.2, such fee, if applicable, shall not be
paid by assigning Lender; and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning

 

-65-



--------------------------------------------------------------------------------

Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under this Agreement or
any other Loan Document furnished pursuant hereto, (iii) such Assignee confirms
that it has received a copy of this Agreement, together with such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance, (iv) such
Assignee will, independently and without reliance upon Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to

 

-66-



--------------------------------------------------------------------------------

a Loan Party or an Affiliate of a Loan Party, and (vii) all amounts payable by
Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrowers, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Revolver Commitments
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolver Commitments to
an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolver Commitments to an Affiliate of such Lender or a Related Fund of such
Lender, and which assignment is not recorded in the Register, the assigning
Lender, on behalf of Borrowers, shall maintain a register comparable to the
Register.

 

-67-



--------------------------------------------------------------------------------

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Loan Party is required in connection with any such
assignment.

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrowers
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that:

(i) no such waiver, amendment, or consent shall, unless in writing and signed by
all of the Lenders directly affected thereby and all of the Loan Parties that
are party thereto, do any of the following:

(A) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),

 

-68-



--------------------------------------------------------------------------------

(B) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document, and

(C) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders),

(ii) no such waiver, amendment, or consent shall, unless in writing and signed
by all of the Lenders and all of the Loan Parties that are party thereto, do any
of the following:

(A) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(B) amend, modify, or eliminate Section 3.1 or 3.2,

(C) amend, modify, or eliminate Section 15.11,

(D) other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(E) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,

(F) contractually subordinate any of Agent’s Liens,

(G) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(H) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii),

(I) amend, modify, or eliminate items 4, 5 or 6 set forth on Schedule 5.16, or

(J) amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of Loan Parties,

(K) amend, modify, or eliminate the definition of “Budget,”

(L) amend, modify, or eliminate the definition of Availability Reserve,

 

-69-



--------------------------------------------------------------------------------

(M) amend, modify, supplement, alter or eliminate any of the provisions of
Section 5.16 or Schedule 5.16 or waive any default or Event of Default in
connection with Section 5.16,

(N) amend, modify, supplement, alter or eliminate any of the provisions of
Section 6.15 or waive any default or Event of Default in connection with
Section 6.15, or

(O) amend, modify, supplement, alter or eliminate Section 8.6(a) or waive any
default or Event of Default in connection with Section 8.6(a) that arises on
account of the occurrence of a Split Lien Termination Date.

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders, or

(iii) any provision of Section 15 pertaining to Co-Collateral Agents, or any
other rights or duties of Co-Collateral Agents under this Agreement or the other
Loan Documents, without the written consent of each Co-Collateral Agent,
Borrowers, and the Required Lenders,

(c) No amendment, waiver, modification, elimination, or consent shall, without
written consent of Borrowers and each Lender (i) modify, or eliminate the
definition of Borrowing Base or any of the defined terms (including the
definitions of Eligible Accounts, and Eligible Inventory) that are used in such
definition to the extent that any such change results in more credit being made
available to Borrowers based upon the Borrowing Base, but not otherwise, or the
definition of Maximum Revolver Amount or (ii) amend, modify or waive
Section 2.1(c),

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender or
Underlying Issuer under this Agreement or the other Loan Documents, without the
written consent of Issuing Lender, Agent, Borrowers, and the Required Lenders,

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,

 

-70-



--------------------------------------------------------------------------------

(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) that affect such Lender.

14.2. Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.

 

-71-



--------------------------------------------------------------------------------

14.3. No Waivers; Cumulative Remedies. No failure by Agent, any Co-Collateral
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrowers of any provision of this Agreement. Agent’s, each
Co-Collateral Agent’s and each Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or
remedy that Agent, any Co-Collateral Agent or any Lender may have.

15. AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent.

(a) Each Lender hereby designates and appoints WFCF as its agent and each of
WFCF and GECC as its co-collateral agents under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
designate, appoint, and authorize) Agent and each Co-Collateral Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent and each Co-Collateral Agent by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) and each Co-Collateral Agent agrees
to act as a co-collateral agent for and on behalf of the Lenders (and the Bank
Product Providers) on the conditions contained in this Section 15. Any provision
to the contrary contained elsewhere in this Agreement or in any other Loan
Document notwithstanding, neither Agent nor any Co-Collateral Agent shall have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor shall Agent nor any Co-Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender (or Bank Product
Provider), and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent or any Co-Collateral Agent, as the
case may be. Without limiting the generality of the foregoing, the use of the
term “agent” and “co-collateral agent” in this Agreement or the other Loan
Documents with reference to Agent or any Co-Collateral Agent, as the case may
be, is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Except
as expressly otherwise provided in this Agreement, each Co-Collateral Agent
shall have and may use its sole

 

-72-



--------------------------------------------------------------------------------

discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that
Co-Collateral Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent or any Co-Collateral Agent, as the case may be,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute the Collections
of the Loan Parties as provided in the Loan Documents, (e) open and maintain
such bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrowers or their Subsidiaries, the Obligations,
the Collateral, the Collections of the Loan Parties, or otherwise related to any
of same as provided in the Loan Documents, and (g) incur and pay such Lender
Group Expenses as Agent may deem necessary or appropriate for the performance
and fulfillment of its functions and powers pursuant to the Loan Documents.

(b) With respect to any action or determination to be taken or made by the
Co-Collateral Agents hereunder or under any of the other Loan Documents,
Co-Collateral Agents hereby agree to seek, in good faith, to reach a consensus
decision for such action or determination. If Co-Collateral Agents are unable to
agree on the action to be taken or the determination to be made, the
determination or action shall be made by the Co-Collateral Agent either
asserting the more conservative credit judgment (that is, that would result in
the least amount of credit being available to the Borrowers and their
Subsidiaries under this Agreement) or declining to permit the requested action
for which consent is being sought by the Borrowers, as applicable.

15.2. Delegation of Duties. Agent and each Co-Collateral Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Neither Agent nor any
Co-Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent or any Co-Collateral Agent under or in connection with,
this Agreement or any other Loan Document, or the validity,

 

-73-



--------------------------------------------------------------------------------

effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Parent or its Subsidiaries or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lenders
(or Bank Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Parent or its Subsidiaries.

15.4. Reliance by Agents. Agent and each Co-Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, telefacsimile or
other electronic method of transmission, telex or telephone message, statement
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent, or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to Borrowers or
counsel to any Lender), independent accountants and other experts selected by
Agent or such Co-Collateral Agent, as applicable. Agent and each Co-Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless Agent or such Co-Collateral
Agent, as applicable, shall first receive such advice or concurrence of the
Lenders as it deems appropriate and until such instructions are received, Agent
or such Co-Collateral Agent, as applicable, shall act, or refrain from acting,
as it deems advisable. If Agent or any Co-Collateral Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders (and, if it
so elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).

15.5. Notice of Default or Event of Default. Neither Agent nor any Co-Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except, in the case of Agent, with respect to
defaults in the payment of principal, interest, fees, and expenses required to
be paid to Agent for the account of the Lenders and, except with respect to
Events of Default of which Agent has actual knowledge, unless Agent and
Co-Collateral Agents shall have received written notice from a Lender or
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agents of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

 

-74-



--------------------------------------------------------------------------------

15.6. Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent or any Co-Collateral Agent hereinafter taken, including
any review of the affairs of Parent and its Subsidiaries or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender (or Bank Product Provider). Each Lender represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of any Borrower or any other Person party
to a Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers. Each Lender also represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, neither Agent
nor any Co-Collateral Agent shall have any duty or responsibility to provide any
Lender (or Bank Product Provider) with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower or any other Person party to a
Loan Document that may come into the possession of any of the Agent-Related
Persons. Each Lender acknowledges (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that
neither Agent nor any Co-Collateral Agent has any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrowers, their Affiliates
or any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or any Co-Collateral
Agent’s or their respective Affiliates’ or representatives’ possession before or
after the date on which such Lender became a party to this Agreement (or such
Bank Product Provider entered into a Bank Product Agreement).

15.7. Costs and Expenses; Indemnification. Agents may incur and pay Lender Group
Expenses to the extent they reasonably deem necessary or appropriate for the
performance and fulfillment of their functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agents or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agents for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent or any Co-Collateral
Agent is not reimbursed for such costs and expenses by Parent or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent or such Co-Collateral Agent, as

 

-75-



--------------------------------------------------------------------------------

applicable, such Lender’s ratable thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified Liabilities;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Revolving Loan or other extension of credit hereunder. Without limitation of
the foregoing, each Lender shall reimburse Agent and such Co-Collateral Agent
upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent or such Co-Collateral Agent, as applicable, is
not reimbursed for such expenses by or on behalf of Borrowers. The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

15.8. Agent in Individual Capacity.

(a) WFCF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though WFCF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, WFCF
or its Affiliates may receive information regarding Parent or its Affiliates or
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Parent or such other Person and that prohibit the
disclosure of such information to the Lenders (or Bank Product Providers), and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFCF in its individual capacity.

(b) GECC and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though GECC were
not a Co-Collateral Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, GECC or its Affiliates may receive information regarding Parent or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Parent or such other

 

-76-



--------------------------------------------------------------------------------

Person and that prohibit the disclosure of such information to the Lenders (or
Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver GECC will use its reasonable best
efforts to obtain), GECC in its capacity as Co-Collateral Agent shall not be
under any obligation to provide such information to them. The terms “Lender” and
“Lenders” include GECC in its individual capacity.

15.9. Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such notice is waived by Administrative Borrower
or an Event of Default exists) and without any notice to the Bank Product
Providers. If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Administrative Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as a Co-Collateral Agent, as Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as a
Co-Collateral Agent, Issuing Lender or the Swing Lender, as applicable, and it
shall automatically be relieved of any further obligation or duties as a
Co-Collateral Agent, to issue Letters of Credit, to cause the Underlying Issuer
to issue Letters of Credit, or to make Swing Loans. If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Administrative Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Administrative Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder (other than the duties of a Co-Collateral Agent) until such
time, if any, as the Lenders appoint a successor Agent as provided for above.

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that,

 

-77-



--------------------------------------------------------------------------------

pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Parent or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
Parent or such other Person and that prohibit the disclosure of such information
to the Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Parent or its Subsidiaries owned
no interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Parent or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement. The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, (i) the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by such acquisition vehicle or vehicles and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in

 

-78-



--------------------------------------------------------------------------------

relation to the aggregate amount of Obligations so credit bid) based upon the
value of such non-cash consideration. Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders (without requiring the authorization of the
Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Administrative Borrower at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) Agent shall not be required to execute
any document necessary to evidence such release on terms that, in Agent’s
opinion, would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Loan Party in respect of)
all interests retained by any Loan Party, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. The Lenders
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Parent or
its Subsidiaries or is cared for, protected, or insured or has been encumbered,
or that Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

-79-



--------------------------------------------------------------------------------

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13. Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

-80-



--------------------------------------------------------------------------------

15.16. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting Parent
or its Subsidiaries (each, a “Report”) prepared by or at the request of Agent or
any Co-Collateral Agent, and Agent shall so furnish each Lender with such
Reports,

(b) expressly agrees and acknowledges that Agent and each Co-Collateral Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent, or Co-Collateral Agents or other party
performing any field examination will inspect only specific information
regarding Parent and its Subsidiaries and will rely significantly upon Parent’s
and its Subsidiaries’ books and records, as well as on representations of
Borrowers’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent, any Co-Collateral Agent
and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrowers, and (ii) to pay and protect,
and indemnify, defend and hold Agent, any Co-Collateral Agent and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys’
fees and costs) incurred by Agent, any such Co-Collateral Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Administrative Borrower the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from Parent or such Subsidiary, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrowers a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

-81-



--------------------------------------------------------------------------------

15.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.18. Co-Lead Arrangers, Syndication Agent and Joint Book Runners. Each of the
Co-Lead Arrangers, Syndication Agent and Joint Book Runners, in such capacities,
shall not have any right, power, obligation, liability, responsibility, or duty
under this Agreement other than those applicable to it in its capacity as a
Lender, as Agent, as Swing Lender, or as Issuing Lender. Without limiting the
foregoing, each of the Co-Lead Arrangers, Syndication Agent and Joint Book
Runners, in such capacities, shall not have or be deemed to have any fiduciary
relationship with any Lender or any Loan Party. Each Lender, Agent, Swing
Lender, Issuing Lender, and each Loan Party acknowledges that it has not relied,
and will not rely, on the Co-Lead Arrangers, Syndication Agent and Joint Book
Runners in deciding to enter into this Agreement or in taking or not taking
action hereunder. Each of the Co-Lead Arrangers, Syndication Agent and Joint
Book Runners, in such capacities, shall be entitled to resign at any time by
giving notice to Agent and Borrowers.

16. WITHHOLDING TAXES.

16.1. Payments. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Borrowers shall not be
required to increase any such amounts to the extent that the increase in such
amount payable results from Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction).
Borrowers will furnish

 

-82-



--------------------------------------------------------------------------------

to Agent as promptly as possible after the date the payment of any Indemnified
Tax is due pursuant to applicable law, certified copies of tax receipts
evidencing such payment by Borrowers. Borrowers agree to pay any present or
future stamp, value added or documentary taxes or any other excise or property
taxes, charges, or similar levies that arise from any payment made hereunder or
from the execution, delivery, performance, recordation, or filing of, or
otherwise with respect to this Agreement or any other Loan Document.

16.2. Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

-83-



--------------------------------------------------------------------------------

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(c) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(c), if applicable. Borrowers agree that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto.

16.3. Reductions.

(a) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of,

 

-84-



--------------------------------------------------------------------------------

withholding tax ineffective, or for any other reason) such Lender shall
indemnify and hold Agent harmless (or, in the case of a Participant, such
Participant shall indemnify and hold the Lender granting the participation
harmless) for all amounts paid, directly or indirectly, by Agent (or, in the
case of a Participant, to the Lender granting the participation), as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent (or, in the case of a
Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4. Refunds. If Agent or a Lender determines, in its sole discretion in good
faith, that it has received a refund of any Indemnified Taxes to which Borrowers
have paid additional amounts pursuant to this Section 16, so long as no Default
or Event of Default has occurred and is continuing, it shall pay over such
refund to Borrowers (but only to the extent of payments made, or additional
amounts paid, by Borrowers under this Section 16 with respect to Indemnified
Taxes giving rise to such a refund), net of all out-of-pocket expenses of Agent
or such Lender and without interest (other than any interest paid by the
applicable Governmental Authority with respect to such a refund); provided, that
Borrowers, upon the request of Agent or such Lender, agrees to repay the amount
paid over to Borrowers (plus any penalties, interest or other charges, imposed
by the applicable Governmental Authority, other than such penalties, interest or
other charges imposed as a result of the willful misconduct or gross negligence
of Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to any Borrower or any other
Person.

16.5. Tax Indemnity. The Loan Parties shall jointly and severally indemnify each
Indemnified Person (as defined in Section 10.3) (collectively a “Tax
Indemnitee”) (but with respect to a Participant subject to the last sentence of
Section 16.2(d)) for the full amount of Taxes or other taxes arising in
connection with this Agreement or any other Loan Document (including, without
limitation, any Taxes or other taxes imposed or asserted on or attributable to
amounts payable under this Section 16) paid by such Tax Indemnitee and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other out-of-pocket costs and expenses actually incurred in connection therewith
or in connection with the enforcement of this indemnification, as and when they
are incurred and irrespective of whether suit is brought, whether or not such
Taxes or such other taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (other than Taxes or such other taxes resulting
from gross negligence or willful misconduct of such Tax Indemnitee as finally
determined by a court of competent jurisdiction and any tax imposed on the net
income or net profits of any Indemnified Person (including any branch profits
taxes)). This Section 16.5 shall survive the termination of this Agreement and
the repayment of the Obligations.

 

-85-



--------------------------------------------------------------------------------

17. GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrowers, Agent, each Co-Collateral Agent, and each Lender whose
signature is provided for on the signature pages hereof.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents; it being understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Co-Collateral Agents shall have the
right, but shall have no obligation, to establish, maintain, relax, or release
reserves in respect of the Bank Product Obligations and that if reserves are
established there is no obligation on the part of Co-Collateral Agents to
determine or insure whether the amount of any such reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, Agent shall be entitled to assume no amounts are due or owing to any
Bank Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although no Borrower is

 

-86-



--------------------------------------------------------------------------------

required to do so. Borrowers acknowledge and agree that no Bank Product Provider
has committed to provide any Bank Products and that the providing of Bank
Products by any Bank Product Provider is in the sole and absolute discretion of
such Bank Product Provider. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no provider or holder of any Bank Product
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or Guarantors.

17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8. Revival and Reinstatement of Obligations; Certain Waivers.

If the incurrence or payment of the Obligations by any Loan Party or the
transfer to the Lender Group of any property should for any reason subsequently
be asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the Lender Group is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the advice of
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group is required or elects to repay or restore, and as to all reasonable
costs, expenses, and attorneys’ fees of the Lender Group related thereto, the
liability of Loan Parties automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

-87-



--------------------------------------------------------------------------------

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Administrative Borrower with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Administrative
Borrower pursuant to the terms of the applicable statute, decision, or judicial
or administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by
Administrative Borrower, (vi) as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, provided, that,
(x) prior to any disclosure under this clause (vi) the disclosing party agrees
to provide Administrative Borrower with prior written notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Administrative
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Administrative
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

 

-88-



--------------------------------------------------------------------------------

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.10. Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Lender, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11. Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies each Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and Borrowers agree to cooperate in respect of the conduct
of such searches and further agree that the reasonable costs and charges for
such searches shall constitute Lender Group Expenses hereunder and be for the
account of Borrowers.

 

-89-



--------------------------------------------------------------------------------

17.12. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are

independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13. Split Lien Intercreditor Agreement. Agent and each Lender hereunder, by
its acceptance of the benefits provided hereunder, (a) consents to the
subordination of Liens provided for in the Split Lien Intercreditor Agreement,
(b) agrees that it will be bound by, and will take no actions contrary to, the
provisions of the Split Lien Intercreditor Agreement, and (c) authorizes and
instructs the Agent to enter into the Split Lien Intercreditor Agreement as
Agent on behalf of each Lender. Agent and each Lender hereby agrees that the
terms, conditions and provisions contained in this Agreement are subject to the
Split Lien Intercreditor Agreement and, in the event of a conflict between the
terms of the Split Lien Intercreditor Agreement and this Agreement, the terms of
the Split Lien Intercreditor Agreement shall govern and control. Agent agrees to
deliver to Administrative Borrower a copy of any written notice delivered to
Split Lien Agent pursuant to the Intercreditor Agreement.

17.14. Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers
(“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes Administrative Borrower (i) to provide Agent with all
notices with respect to Revolving Loans (inclusive of Swing Loans) and Letters
of Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as Administrative
Borrower deems appropriate on its behalf to obtain Revolving Loans (inclusive of
Swing Loans) and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. Each
Borrower hereby jointly and severally agrees to indemnify each member of the
Lender Group and hold each member of the Lender Group harmless against any and
all liability, expense, loss or claim of damage or injury, made against the
Lender Group by any Credit Party or by any third party whosoever, arising from
or incurred by reason of (a) the handling of the Loan Account and Collateral of
Borrowers as herein provided, (b) the Lender Group’s relying on any instructions
of Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.14 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.

 

-90-



--------------------------------------------------------------------------------

17.15. Senior Debt. The Obligations are intended to be senior Indebtedness, and
not subordinated to any other senior Indebtedness, or made pari passu with
Indebtedness that is subordinated to any other Indebtedness, of any Loan Party.
The Obligations are deemed to be expressly designated and named as “Designated
Senior Debt”, “Designated Senior Indebtedness,” “Senior Indebtedness” or similar
terms for purposes of any present or future loan agreement, indenture, note
issuance or purchase agreement or other document under which such

a designation is applicable or available for senior Indebtedness of any Loan
Party (including without limitation the Indebtedness under the Convertible Note
Indenture).

[Signature pages to follow.]

 

-91-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:     SCHOOL SPECIALTY, INC., a Wisconsin corporation       By:   /s/
Michael P. Lavelle       Name:           Title:         CLASSROOMDIRECT.COM,
LLC, a Delaware limited liability company       By:  

/s/ Michael P. Lavelle

      Name:           Title:         SPORTIME, LLC, a Delaware limited liability
company       By:  

/s/ Michael P. Lavelle

      Name:           Title:         DELTA EDUCATION, LLC, a Delaware limited
liability company       By:  

/s/ Michael P. Lavelle

      Name:           Title:    

Signature Page to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

    PREMIER AGENDAS, INC., a Washington corporation       By:  

/s/ Michael P. Lavelle

      Name:           Title:         CHILDCRAFT EDUCATION CORP., a New York
corporation       By:  

/s/ Michael P. Lavelle

      Name:           Title:         BIRD-IN-HAND WOODWORKS, INC., a New Jersey
corporation       By:  

/s/ Michael P. Lavelle

      Name:           Title:         CALIFONE INTERNATIONAL, INC., a Delaware
corporation       By:  

/s/ Michael P. Lavelle

      Name:           Title:    

Signature Page to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
Agent, as Co-Collateral Agent, and as a Lender By:   /s/ Richard Siegel Name:  
Richard Siegel   Its Authorized Signatory

Signature Page to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, a

Delaware corporation, as a Co-Collateral Agent, and as a

Lender

By:     Name:       Its Authorized Signatory

Signature Page to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:     Name:       Its Authorized Signatory

Signature Page to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

CIT FINANCE LLC,, as a Lender By:     Name:       Its Authorized Signatory

Signature Page to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“ABL Priority Collateral” has the meaning set forth in the Split Lien
Intercreditor Agreement.

“Accelerated Learning Business” means the Accelerated Learning Business
Segments, collectively and taken as a whole.

“Accelerated Learning Business Segments” means the collective reference to, and
individually any one of, (i) the Delta Business, (ii) Reading Business,
(iii) Health Business, and (iv) Planner Business.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.14.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a).

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agents” means the Agent and the Co-Collateral Agents.

“Agent-Related Persons” means Agent and each Co-Collateral Agent, together with
their Affiliates, officers, directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
(or such other Deposit Account of Agent that has been designated as such, in
writing, by Agent to Administrative Borrower and the Lenders).

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

“Agreement” means the Debtor-in-Possession Credit Agreement to which this
Schedule 1.1 is attached.

“APA Closing Date” has the meaning ascribed to the term “Closing Date” in the
Asset Purchase Agreement.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans, 2.75 percentage points, or LIBOR Rate Loans, 3.75 percentage
points.

“Applicable Unused Line Fee Percentage” means 0.50 percentage points.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date or the Required Prepayment
Date, or (b) an Event of Default and the election by Agent, the Co-Collateral
Agents or the Required Lenders to require that payments and proceeds of
Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement.

“Asset Purchase Agreement” mean the Asset Purchase Agreement, dated as of
January 28, 2013, among Bayside School Specialty, LLC, School Specialty, Inc.
and the other sellers named therein, in form and substance acceptable to Agent
and Co-Collateral Agents.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Administrative Borrower to Agent.

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

“Availability Reserve” means $5,000,000.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Avoidance Actions” means any and all claims and causes of action of any
Borrower’s estate arising under Sections 542, 544, 545, 547, 548, 549, 550, 551,
553(b) or 724(a) of the Bankruptcy Code, together with any proceeds therefrom.

“Avoided Payments” has the meaning set forth in Section 2.4(e)(vii).

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial credit cards (including
so-called “procurement cards” or “P-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries;
provided, in order for any item described in clauses (a) (b), or (c) above, as
applicable, to constitute “Bank Product Obligations”, if the applicable Bank
Product Provider is any Person other than Wells Fargo or its Affiliates, then
the applicable Bank Product must have been provided on or after the Closing Date
and Agent shall have received a Bank Product Provider Agreement within 10 days
after the date of the provision of the applicable Bank Product to Parent or its
Subsidiaries.

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person shall constitute a Bank Product Provider with
respect to a Bank Product unless and until (x) in the case of Wells Fargo or its
Affiliates, Agent shall have received a Bank Product Provider Agreement from
such Person and with respect to the applicable Bank Product prior to the date
that is 10 days after the provision of such Bank Product to Parent or its
Subsidiaries, or (y) in the case of any other Person, Agent shall have received
a Bank Product Provider Agreement from such Person and with respect to the
applicable Bank Product within 10 days after the provision of such Bank Product
to Parent or its Subsidiaries; provided further, that if, at any time, a Lender
ceases to be a Lender under the Agreement, then, from and after the date on
which it ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.

“Bank Product Provider Agreement” means (a) in the case of a Bank Product
Provider other than WFB or one of its Affiliates, an agreement in substantially
the form attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Administrative Borrower, and Agent, and (b) in the case of WFB or one of its
Affiliates, an agreement between such Bank Product Provider and Agent in form
and substance satisfactory to Agent.

“Bank Product Reserves” means, as of any date of determination, those reserves
that Co-Collateral Agents deems necessary or appropriate to establish (based
upon the Bank Product Providers’ determination of the liabilities and
obligations of Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Cases” means the cases of Borrowers jointly administered under
chapter 11 of the Bankruptcy Code pending before the Bankruptcy Court, bearing
case number 13-10125 and any superseding chapter 7 case or cases.

“Bankruptcy Code” means the United States Code (11 U.S.C. §§ 101, et seq.), as
amended, and any successor statute, as in effect from time to time.

“Bankruptcy Court” has the meaning set forth in the recitals to the Agreement.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1/2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Bayside Sale” means a sale pursuant to Section 363 of the Bankruptcy Code of
all or substantially all of the assets of the Borrowers to the Split Lien Agent
or one or more of its affiliates.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an “employer” (as defined in Section 3(5) of ERISA) within the past six years.

“Bidding Procedure Order” has the meaning set forth in the Asset Purchase
Agreement.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus

(b) the lower of

(i) the product of 65% multiplied by the value (calculated at the lower of cost
or market on a basis consistent with Borrowers’ historical accounting practices)
of Eligible Inventory (other than Eligible Slow Moving Inventory) at such time,
and

(ii) the product of 85% multiplied by the Net Recovery Percentage identified in
the most recent inventory appraisal ordered and obtained by Agent or the
Co-Collateral Agents multiplied by the value (calculated at the lower of cost or
market on a basis consistent with the Borrowers’ historical accounting
practices) of Eligible Inventory (other than Eligible Slow Moving Inventory)
(such determination may be made as to different categories of Eligible Inventory
based upon the Net Recovery Percentage applicable to such categories) at such
time, plus

 

Schedule 1.1 – Page 5



--------------------------------------------------------------------------------

(c) the lowest of

(i) the product of 65% multiplied by the value (calculated at the lower of cost
or market on a basis consistent with Borrowers’ historical accounting practices)
of Eligible Inventory that is Eligible Slow Moving Inventory at such time,

(ii) the product of 85% multiplied by the Net Recovery Percentage identified in
the most recent inventory appraisal ordered and obtained by Agent or the
Co-Collateral Agents multiplied by the value (calculated at the lower of cost or
market on a basis consistent with the Borrowers’ historical accounting
practices) of Eligible Inventory that is Eligible Slow Moving Inventory (such
determination may be made as to different categories of Eligible Inventory based
upon the Net Recovery Percentage applicable to such categories) at such time,
and

(iii) the Slow Moving Cap, minus

(d) the sum of (without duplication) (i) Availability Reserve, (ii) the Bank
Product Reserve, (iii) Carveout Expense Reserve, and (iv) the aggregate amount
of reserves, if any, established by Co-Collateral Agents under Section 2.1(c) of
the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Budget” means the initial budget (a copy of which is attached as Exhibit B-2),
projecting operations for the ensuing six-month period and including, without
limitation, (i) a thirteen-week cash flow forecast, (ii) a six-month
consolidated balance sheet, income statement and statement of cash flows, and
(iii) income statements by Business Segment, as amended, modified or
supplemented from time to time, in the case of non-material amendments,
modifications or supplements, with Agent’s written consent and otherwise with
the consent of each Lender; such thirteen-week cash flow forecast to be updated
(in substantially the same format as the prior thirteen-week cash flow forecast)
monthly by Borrowers in accordance with Section 5.1, submitted to Agent and,
upon acceptance in writing by Agent in its sole discretion with respect to
non-material updates and upon acceptance in writing by each Lender with respect
to any other updates, the prior Budget, as modified by the updated thirteen-week
cash flow forecast shall constitute the then Budget.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

“Business Segment Financial Statements” means the consolidated and consolidating
monthly, quarterly and annual financial statements, including, in the case of
clauses (w), (x) and (y) below, balance sheets, income statements, and
statements of capital

 

Schedule 1.1 – Page 6



--------------------------------------------------------------------------------

expenditures, retained earnings and shareholders’ equity, and Product
Development Expense, and (in the case of clause (z) below) statements of
revenue, gross margin, capital expenditures, and Product Development Expense, in
any event in no less a level of detail than the financial statements provided to
the Agent prior to the Closing Date, reflecting the performance of (w) the
Accelerated Learning Business (accompanied by reconciling information in detail
reasonably satisfactory to the Agent for any Reconcilable Inclusions with
respect to the Accelerated Learning Business), (x) the Educational Resources
Business, (y) each Business Segment on a standalone basis (accompanied, in the
case of the Planner Business, by reconciling information in detail reasonably
satisfactory to the Agent for any Reconcilable Inclusions with respect to the
Planner Business), and (z) each Delta Business Sub-Segment on a standalone
basis.

“Business Segments” means, collectively, each Accelerated Learning Business
Segment and each Educational Resources Business Segment.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Carveout” has the meaning set forth in the Interim Order or the Final Order, as
applicable.

“Carveout Expense Reserve” means, as of any date of determination, a reserve
established on account of the Carveout and Other Statutory Liabilities, in
amounts not less than those set forth for such reserve amounts in the Budget
from time to time unless otherwise agreed by Co-Collateral Agents.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the

 

Schedule 1.1 – Page 7



--------------------------------------------------------------------------------

requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $1,000,000,000, having a
term of not more than seven days, with respect to securities satisfying the
criteria in clauses (a) or (d) above, (g) debt securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through
(g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change in Control” means that:

(a) any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Parent (or
other securities convertible into such Equity Interests) representing 30% or
more of the combined voting power of all Equity Interests of Parent entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Parent;

(b) any Person or two or more Persons acting in concert, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Parent or control over the Equity Interests of such
Person entitled to vote for members of the Board of Directors of Parent on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such Equity Interests;

(c) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors;

(d) Parent fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party;

(e) the occurrence of any “Change in Control” as defined in the Split Lien
Credit Agreement; or

(f) the occurrence of any “Change of Control” as defined in the Convertible Note
Indenture.

 

Schedule 1.1 – Page 8



--------------------------------------------------------------------------------

“Chief Restructuring Officer” means Mr. Thomas E. Hill, a representative of
Alvarez & Marsal North America, LLC (“Alvarez & Marsal”), in his capacity as
Chief Restructuring Officer duly appointed and authorized by Borrowers, on terms
and conditions reasonably acceptable to Agent and Lenders.

“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.

“Co-Collateral Agents” means, collectively, the Agent and GECC, each in its
capacity as a co-collateral agent and any successor co-collateral agents.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent, Co-Collateral Agents or the
Lenders under any of the Loan Documents. Without limitation of the foregoing,
subject to the terms of the Interim Order and Final Order, the Collateral shall
include all proceeds of any and all Avoidance Actions.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Co-Collateral
Agents.

“Commitment” means, with respect to each Lender, its Revolver Commitment, as the
context requires, and, with respect to all Lenders, their Revolver Commitments,
as the context requires, in each case as such Dollar amounts are set forth
beside such Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.

“Committees” means, collectively, the official committee of unsecured creditors
and any other committee formed, appointed or approved in any Chapter 11 Case.

“Commodity Hedging Obligations” means any and all obligations of the Borrowers
and their Subsidiaries under (a) any and all agreements, devices or arrangements
designed to protect any Borrowers or any of their Subsidiaries from the
fluctuations of commodity prices, commodity price cap or collar protection
agreements, and commodity forward and future contracts, swaps, options, puts and
warrants, and (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any of the foregoing.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Administrative Borrower to Agent.

 

Schedule 1.1 – Page 9



--------------------------------------------------------------------------------

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Convertible Note Indenture” means that certain Indenture dated as of March 1,
2011 between Parent and The Bank of New York Mellon Trust Company, N.A., as
trustee, as amended or modified from time to time, in an aggregate original
principal amount of $157,500,000.

“Convertible Notes” means convertible subordinated notes due 2026 issued
pursuant to the Convertible Note Indenture in an aggregate original principal
amount of $157,500,000.

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified the Administrative Borrower, Agent, or any Lender in writing that
it does not intend to comply with all or any portion of its funding obligations
under the Agreement, (c) has made a public statement to the effect that it does
not intend to comply with its funding obligations under the Agreement or under
other agreements generally (as reasonably determined by Agent) under which it
has committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent, any
Co-Collateral Agent or any other Lender any other amount required to be paid by
it under the Agreement within 1 Business Day of the date that it is required to
do so under the Agreement, unless subject of a good faith dispute, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or

 

Schedule 1.1 – Page 10



--------------------------------------------------------------------------------

(ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

“Delta Business” means the Delta Business Sub-Segments collectively and taken as
a whole.

“Delta Business Sub-Segments” means the collective reference to, and
individually any one of, (i) Delta/FOSS, (ii) Frey Scientific, and (iii) Other
Science Products.

“Delta/Foss” means the Delta and Refurbishment marketing units that are a
sub-segment of the Delta Business that offers an inquiry-based elementary school
science curriculum, including instructional and classroom resources and hands-on
investigation materials, the Delta Science Module program, the FOSS (Full Option
Science System) program and kit refill materials.

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Administrative Borrower to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Administrative Borrower to Agent).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is

 

Schedule 1.1 – Page 11



--------------------------------------------------------------------------------

mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 180 days after the
Maturity Date.

“Dollars” or “$” means United States dollars.

“Educational Resources Administrator” means the category within the Educational
Resources Segment that offers basic classroom supplies, office products,
janitorial and sanitation supplies, school equipment, technology products and
paper.

“Educational Resources Business” means the Educational Resources Business
Segments, collectively and taken as a whole.

“Educational Resources Business Segments” means the collective reference to, and
individually any one of, (i) Educational Resources Educator, (ii) Educational
Resources Administrator, and (iii) Educational Resources Furniture.

“Educational Resources Educator” means the category within the Educational
Resources Segment that offers supplemental learning materials, teaching
resources, upper-grade-level art supplies, early childhood products, physical
education equipment and special needs equipment and classroom technology.

“Educational Resources Furniture” means the category within the Educational
Resources Segment that offers classroom furniture, library furniture, cafeteria
furniture, office furniture, fixed furniture such as bleachers and lockers, as
well as construction and project management services.

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Co-Collateral Agents in Co-Collateral Agents’ Permitted Discretion to address
the results of any field examination performed by (or on behalf of) Agent and/or
Co-Collateral Agents from time to time after the Closing Date. In determining
the amount to be included, Eligible Accounts shall be calculated net of customer
deposits, unapplied cash, taxes, discounts, credits, allowances, and rebates.
Eligible Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or within 60 days of original due date or Accounts with
selling terms of more than 60 days (provided, that, during the period commencing
on December 1st of each year

 

Schedule 1.1 – Page 12



--------------------------------------------------------------------------------

through May 31st of the immediately subsequent year, Accounts in an aggregate
amount for all such Accounts not to exceed the lesser of (x) 70% of all Accounts
outstanding more than 90 days past their original invoice date and
(y) $5,000,000 shall not be ineligible under this clause (a) as a result of
being outstanding more than 90 days past original invoice date, so long as such
Accounts are not unpaid more than 120 days past their original invoice date),

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or any state thereof or Canada
or any province thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent,

(g) Accounts with respect to which the Account Debtor is the United States or
any department, agency, or instrumentality of the United States (exclusive,
however, of Accounts (x) with respect to which the applicable Borrower has
complied, to the reasonable satisfaction of Co-Collateral Agents, with the
Assignment of Claims Act, 31 USC §3727 and (y) in an aggregate amount not to
exceed $2,000,000);

(h) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Co-Collateral Agents in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided, that, in

 

Schedule 1.1 – Page 13



--------------------------------------------------------------------------------

each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Co-Collateral Agents based on
all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Co-Collateral Agents, in their Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien, or are subject to a Lien other than the Liens of Agent and those
permitted in clauses (a), (b), (c) and (q) of the definition of the term
Permitted Liens (but as to Liens referred to in clause (c) only to the extent
that Co-Collateral Agents have established a reserve in respect thereof),

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services, or

(p) Accounts arising from or in connection with contracts or projects that are
subject to a performance or surety bond.

“Eligible Inventory” means Inventory of a Borrower consisting of raw materials
and finished goods, that complies with each of the representations and
warranties respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Co-Collateral Agent in Co-Collateral Agents’ Permitted Discretion to address
the results of any field examination or appraisal performed by Agent and/or
Co-Collateral Agents from time to time after the Closing Date. In determining
the amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices. An
item of Inventory shall not be included in Eligible Inventory if:

(a) the applicable Borrower does not have good, valid, and marketable title
thereto,

 

Schedule 1.1 – Page 14



--------------------------------------------------------------------------------

(b) the applicable Borrower does not have actual and exclusive possession
thereof (either directly or through a bailee or agent of such Borrower),

(c) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Agreement (or in-transit from one such location
to another such location),

(d) it is in-transit to or from a location of the applicable Borrower (other
than in-transit from one location set forth on Schedule E-1 to the Agreement to
another location set forth on Schedule E-1 to the Agreement); unless such
inventory is in transit outside of, but on route to, the United States of
America (including its inland waterways), is fully insured and the title
documents in respect thereof (x) are negotiable, (y) are in the possession of a
Title Document Agent, and (z) have been consigned and issued as follows: “to the
order of a Title Document Agent, as agent for secured party, Wells Fargo Capital
Finance, LLC, which secured party has a security interest in the goods covered
by this document”; provided, that the maximum amount of in-transit inventory not
located in the United States of America (including its inland waterways) at any
one time included as Eligible Inventory shall not exceed $2,500,000,

(e) it is located on real property leased by the applicable Borrower, in a
contract warehouse or with a processor, in each case, unless a Landlord Reserve
is in place for such location or it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,

(f) it is the subject of a bill of lading or other document of title,

(g) it is not subject to a valid and perfected first priority Agent’s Lien, or
is subject to a Lien other than the Liens of Agent and those permitted in
clauses (a), (b), (c), (g), (p) and (q) of the definition of the term Permitted
Liens (but as to Liens referred to in clause (c), (g) and (p) only to the extent
that Co-Collateral Agents have established a reserve in respect thereof),

(h) it consists of goods returned or rejected by a Borrower’s customers,

(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process or goods that constitute spare parts, packaging and
shipping materials, supplies used or consumed in a Borrower’s business, bill and
hold goods, defective goods, “seconds,” or Inventory acquired on consignment;
provided, that, Eligible Slow Moving shall not be ineligible under this clause
(i) as a result of being slow moving, provided, further, that, if Borrowers have
not sold any Inventory of a particular type or category during the then
immediately preceding 12 consecutive month period, such type or category of
Inventory shall be deemed ineligible as slow moving under this clause (i),

(j) it is subject to third party trademark, or other intellectual property,
licensing or proprietary rights, unless Co-Collateral Agents are satisfied that
such Inventory can be freely sold by Agent on and after the occurrence of an
Event of a Default (without Agent infringing any rights of, or incurring any
liabilities to, any licensor or owner of such third party rights) despite such
third party rights, or

 

Schedule 1.1 – Page 15



--------------------------------------------------------------------------------

(k) it is located at any site if the aggregate book value of Inventory at such
location is less than $100,000.

“Eligible Slow Moving Inventory” means Inventory of the type or category that
Borrowers then have a supply of 52 weeks or more (based on sales over the then
preceding 12 consecutive month period) unless Borrowers have not sold any
Inventory of such type or category during the then immediately preceding 12
consecutive month period.

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (A) (x) such bank is acting through
a branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country, and
(B) such bank has total assets in excess of $1,000,000,000; (c) any other entity
(other than a natural person) that is an “accredited investor” (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds and
lease financing companies, and having total assets in excess of $1,000,000,000;
(d) if no Event of Default exists, any Person (other than any natural Person);
and (e) during the continuation of an Event of Default, any other Person
approved by Agent; provided, that, except in connection with the exercise of any
purchase right under Section 10 of the Split Lien Intercreditor Agreement,
“Eligible Transferee” shall exclude any holder of any Indebtedness arising under
the Split Lien Documents.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Parent, any Subsidiary of Parent, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Parent, any
Subsidiary of Parent, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

 

Schedule 1.1 – Page 16



--------------------------------------------------------------------------------

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or

 

Schedule 1.1 – Page 17



--------------------------------------------------------------------------------

any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16.2 of the
Agreement, and (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16.1 of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.

“Existing Agent” means Wells Fargo Capital Finance, LLC in its capacity as the
administrative agent to the Existing Lenders.

“Existing Bank Product Obligations” means “Bank Product Obligations” as defined
in the Existing Loan Agreement.

“Existing Lenders” means the financial institutions party to the Existing Loan
Agreement, and each of their respective successors and assigns.

“Existing Letter of Credit” has the meaning set forth in Section 2.11(n).

“Existing Loan Agreement” means that certain Credit Agreement dated as of
May 22, 2012 by and among Existing Agent, as Administrative Agent, Existing
Agent and General Electric Capital Corporation as Co-Collateral Agents, the
lenders party thereto and Borrowers as amended from time to time.

“Existing Loan Documents” all documents, agreements and orders that evidence or
govern the Existing Secured Obligations, including, without limitation, the
items described on Schedule E-2, in each case, as the same has been amended,
restated, supplemented or otherwise modified from time to time.

“Existing Secured Obligations” means all outstanding principal, accrued
interest, accrued fees and expenses and any other indebtedness and amounts owing
to Existing Lenders (or the agents therefor) under the Existing Loan Documents
and all Existing Bank Product Obligations.

“Existing Split Lien Agent” means the “Term Loan Agent” as defined in the
Existing Split Lien Intercreditor Agreement.

“Existing Split Lien Credit Agreement” means that certain Credit Agreement dated
as of May 22, 2012, by and among Borrowers, Select Agendas, Corp., Existing
Split Lien Agent and the lenders from time to time party thereto, as amended
from time to time to the extent permitted under the Existing Split Lien
Intercreditor Agreement.

 

Schedule 1.1 – Page 18



--------------------------------------------------------------------------------

“Existing Split Lien Documents” means the “Term Loan Documents” as defined in
the Split Lien Intercreditor Agreement (as in effect on the date hereof).

“Existing Split Lien Indebtedness” means “Term Loan Debt” as defined in the
Existing Split Lien Intercreditor Agreement.

“Existing Split Lien Intercreditor Agreement” means that certain Intercreditor
Agreement dated as May 22, 2012, between Existing Agent and Existing Split Lien
Agent and acknowledged by the Loan Parties, as amended or modified from time to
time.

“Existing Split Lien Priority Collateral” means the “Term Loan Priority
Collateral” as defined in the Existing Split Lien Intercreditor Agreement.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(ii) of the Agreement.

“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by Parent or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in
Section 2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (ii) indemnity payments (other
than to the extent such indemnity payments are immediately payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, and (iii) any
purchase price adjustment received in connection with any purchase agreement.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, between Borrowers and Agent, in form and substance satisfactory to
Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Filing Date” has the meaning set forth in the recitals hereto.

“Final Order” means the order of the Bankruptcy Court entered in the Bankruptcy
Cases after a final hearing (assuming satisfaction of the standards prescribed
in Section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and other
applicable law), which order is in effect and not stayed, in the form attached
as Exhibit F-1, modified only to include provisions of the Interim Order that
are not to be effective until the entry of the “Final Order” (as defined in the
Interim Order).

 

Schedule 1.1 – Page 19



--------------------------------------------------------------------------------

“Financing Order” means, (i) until the entry of the Final Order, the Interim
Order, and (ii) after the entry of the Final Order, the Final Order, together
with (a) all non-material amendments, modifications and supplements to such
Interim Order or Final Order, as applicable, which are acceptable to Agent in
its sole and absolute discretion and (b) all material amendments, modifications
and supplements to such Interim Order or Final Order, as applicable, which are
acceptable to each Lender.

“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Frey Scientific” means the marketing unit that is a sub-segment of the Delta
Business that offers a line of science supplies and equipment for k-12
classrooms and science labs, as well as lab design services and furniture.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“FX and Currency Option Obligations” means any and all obligations of the
Borrowers and their Subsidiaries, whether absolute or contingent and howsoever
and whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under any and
all agreements, devices or arrangements designed to protect any Borrower or any
of their Subsidiaries from variations in the comparative value of currencies,
including foreign exchange purchase and future purchase transactions, currency
options, currency swaps and cross currency rate swaps.

“GECC” means General Electric Capital Corporation, a Delaware corporation.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantor” means (a) each Subsidiary of Parent (other than a Borrower) and
(b) each other Person that becomes a guarantor of the Obligations after the
Closing Date pursuant to Section 5.11 of the Agreement.

 

Schedule 1.1 – Page 20



--------------------------------------------------------------------------------

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Co-Collateral Agents, executed and delivered by each Borrower
and each Guarantor to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Health Business” means a segment of the Accelerated Learning Business that
offers physical education and health solutions under the SPARK brand.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.

“Hedge Provider” means any Lender or any of its Affiliates; provided, that no
such Person shall constitute a Hedge Provider unless and until (x) in the case
of Wells Fargo or its Affiliates, Agent shall have received a Bank Product
Provider Agreement from such Person and with respect to the applicable Hedge
Agreement prior to the date that is 10 days after the execution and delivery of
such Hedge Agreement with Parent or its Subsidiaries, or (y) in the case of any
other Person, Agent shall have received a Bank Product Provider Agreement from
such Person and with respect to the applicable Hedge Agreement within 10 days
after the execution and delivery of such Hedge Agreement with Parent or its
Subsidiaries; provided further, that if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any

 

Schedule 1.1 – Page 21



--------------------------------------------------------------------------------

asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above;
provided that reimbursement obligations with respect to Permitted Surety Bonds
that have not been drawn shall not constitute Indebtedness. For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness which is
limited or is non-recourse to a Person or for which recourse is limited to an
identified asset shall be valued at the lesser of (A) if applicable, the limited
amount of such obligations, and (B) if applicable, the fair market value of such
assets securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes other than Excluded Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief
(including the Bankruptcy Cases).

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, each of its Subsidiaries each of the other Loan Parties, and Agent, the
form and substance of which is reasonably satisfactory to Agent.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 14 days or 1, 2, 3 or 6 months thereafter; provided,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end

 

Schedule 1.1 – Page 22



--------------------------------------------------------------------------------

on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period of a month or greater that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period), the
Interest Period shall end on the last Business Day of the calendar month that is
1, 2, 3 or 6 months after the date on which the Interest Period began, as
applicable, and (d) Borrowers may not elect an Interest Period which will end
after the Maturity Date.

“Interim Order” means the order of the Bankruptcy Court entered in the
Bankruptcy Cases after an interim hearing (assuming satisfaction of the
standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule
4001 and other applicable law), which order is in effect and not stayed, in the
form attached as Exhibit F-1.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Co-Collateral Agents deem necessary or
appropriate, in their Permitted Discretion and subject to Section 2.1(c), to
establish and maintain (including reserves for slow moving Inventory and
Inventory shrinkage) with respect to Eligible Inventory or the Maximum Revolver
Amount.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Lender or Underlying Issuer and relating to such Letter of
Credit.

“Issuing Lender” means WFCF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing Letters
of Credit or Reimbursement Undertakings pursuant to Section 2.11 of the
Agreement and Issuing Lender shall be a Lender.

 

Schedule 1.1 – Page 23



--------------------------------------------------------------------------------

“Landlord Reserve” means, as to each location at which any Loan Party has
Inventory or books and records located and as to which a Collateral Access
Agreement has not been received by Agent, (x) in the case of real property
leased by the applicable Borrower, a reserve in an amount equal to the greater
of (a) the number of months’ rent for which the landlord will have, under
applicable law, a Lien in the Inventory of such Loan Party to secure the payment
of rent or other amounts under the lease relative to such location, and (b) 3
months’ rent under the lease relative to such location and (y) in the case of
any other location, a reserve in an amount determined by Co-Collateral Agents in
their Permitted Discretion.

“Lease” means a lease, license, concession, occupancy agreement or other
agreement (written or oral, now or at any time in effect) which grants to any
Person a possessory interest in, or the right to use, all or any part of a
parcel of Real Property.

“Leased Real Property” means any leasehold interest in Real Property of any Loan
Party as lessee, sublessee or the like under any Lease.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Lender and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including Issuing Lender and the Swing
Lender), each of the Co-Collateral Agents and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent and each
Co-Collateral Agent in connection with the Lender Group’s transactions with
Parent or its Subsidiaries under any of the Loan Documents, including, fees or
charges for background checks, OFAC/PEP searches, photocopying, notarization,
couriers and messengers, telecommunication, public record searches, filing fees,
recording fees, publication, appraisal (including periodic collateral appraisals
or business valuations to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter), real
estate surveys, real estate title policies and endorsements, and environmental
audits, (c) Agent’s customary fees and charges (as adjusted from time to time)
with respect to the disbursement of funds (or the receipt of funds) to or for
the account of Borrowers (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith,
(d) customary charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (e) reasonable documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective

 

Schedule 1.1 – Page 24



--------------------------------------------------------------------------------

of whether a sale is consummated, (f) field examination, appraisal, and
valuation fees and expenses of Agent and each Co-Collateral Agent related to any
field examinations, appraisals, or valuation to the extent of the fees and
charges (and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (g) Agent’s reasonable costs and expenses (including reasonable
documented attorneys’ fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Parent or any of its Subsidiaries,
(h) Agent’s and each Co-Collateral Agent’s reasonable documented costs and
expenses (including reasonable documented attorneys’ fees and due diligence
expenses) incurred in advising, structuring, drafting, reviewing, administering
(including travel, meals, and lodging), syndicating (including reasonable costs
and expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the loan facilities), or
amending, waiving, or modifying the Loan Documents, (i) Agent’s, each
Co-Collateral Agent and each Lender’s reasonable documented costs and expenses
(including reasonable documented attorneys’, accountants’, consultants’, and
other advisors’ fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with any of the Bankruptcy Cases or with such other
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral, including any such costs and
expenses incurred in connection with any action to lift the automatic stay of
Section 362 of the Bankruptcy Code, or any other action or participation by any
member of the Lender Group in the Bankruptcy Cases, including any contested
matters or adversary proceedings, to the extent related to any of the foregoing,
and (j) the fees, charges, commissions and costs provided for in Section 2.11(j)
of the Agreement (including any fronting fees) and all other fees, charges,
commissions, costs and expenses for amendments, renewals, extensions, transfers,
or drawings from time to time charged by the Underlying Issuer or incurred or
charged by Issuing Lender in respect of Letters of Credit and out-of-pocket
fees, costs, and expenses charged by the Underlying Issuer or incurred or
charged by Issuing Lender in connection with the issuance, amendment, renewal,
extension, or transfer of, or drawing under, any Letter of Credit or any demand
for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify

 

Schedule 1.1 – Page 25



--------------------------------------------------------------------------------

that the Letter of Credit Fees and all fees, charges and commissions provided
for in Section 2.11(j) of the Agreement (including any fronting fees) will
continue to accrue while the Letters of Credit are outstanding) to be held by
Agent for the benefit of the Revolving Lenders in an amount equal to 110% of the
then existing Letter of Credit Usage, (b) delivering to Agent documentation
executed by all beneficiaries under the Letters of Credit, in form and substance
reasonably satisfactory to Agent and Issuing Lender, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 110% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit Fee and all fronting fees set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the rate per annum rate appearing on Macro*World’s
(www.mworld.com; the “Service”) Page BBA LIBOR - USD (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service) 2 Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement (and, if any
such rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error.

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

 

Schedule 1.1 – Page 26



--------------------------------------------------------------------------------

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing,
including all “liens” as defined by Section 101(37) of the Bankruptcy Code.

“Loan” shall mean any Revolving Loan (including any Swing Loan or Extraordinary
Advance) made (or to be made) hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Financing Order, the Control
Agreements, the Copyright Security Agreement, any Borrowing Base Certificate,
the Fee Letter, the Guaranty and Security Agreement, the Intercompany
Subordination Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, the Patent Security Agreement, the Trademark Security Agreement, any
note or notes executed by a Borrower in connection with the Agreement and
payable to any member of the Lender Group, and any other instrument or agreement
entered into, now or in the future, by Parent or any of its Subsidiaries and any
member of the Lender Group in connection with the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Management Incentive Plan” means the management incentive plan proposed by the
Loan Parties and in form and substance acceptable to Agent and Required Lenders.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent and its Subsidiaries, taken as a whole, or the Accelerated Learning
Business taken as a whole, in each instance except for the filing, commencement
and continuation of the Bankruptcy Cases and the events that customarily result
from the filing, commencement and continuation of the Bankruptcy Cases
(including any litigation resulting therefrom), (b) a material impairment of
Parent’s and its Subsidiaries’ ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to all or a material portion of the Collateral as a
result of an action or failure to act on the part of Parent or its Subsidiaries.

 

Schedule 1.1 – Page 27



--------------------------------------------------------------------------------

“Maturity Date” means June 30, 2013.

“Maximum Revolver Amount” means $175,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

“Milestones” has the meaning set forth in Section 5.16.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Co-Collateral Agents, that encumber the Real Property Collateral.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Parent or any of its Subsidiaries
of assets, the amount of cash proceeds received (directly or indirectly) from
time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of Parent or its Subsidiaries, in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to Agent, any Co-Collateral Agent or any Lender under the
Agreement or the other Loan Documents, (B) Indebtedness under the Split Lien
Documents and (C) Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such sale or disposition,
(ii) reasonable fees, commissions, and expenses in the Budget related thereto
and required to be paid by Parent or such Subsidiary in connection with such
sale or disposition, (iii) taxes paid or payable to any taxing authorities by
Parent or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Parent or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) consented to by Agent in advance in writing and deposited into escrow with a
third party escrow agent or set aside in a separate Deposit Account that is
subject to a Control Agreement in favor of Agent and (y) paid to Agent as a
prepayment of the applicable Obligations in accordance with Section 2.4(e) of
the Agreement at such time when such amounts are no longer required to be set
aside as such a reserve; and

(b) with respect to the issuance or incurrence of any Indebtedness by Parent or
any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries of
any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time

 

Schedule 1.1 – Page 28



--------------------------------------------------------------------------------

(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of Parent or such Subsidiary in
connection with such issuance or incurrence, after deducting therefrom only
(i) reasonable fees, commissions, and expenses in the Budget related thereto and
required to be paid by Parent or such Subsidiary in connection with such
issuance or incurrence, (ii) taxes paid or payable to any taxing authorities by
Parent or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, and are properly
attributable to such transaction.

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of any category of Borrowers’ Inventory that is estimated to
be recoverable in an orderly liquidation of such Inventory net of all associated
costs and expenses of such liquidation, such percentage to be determined as to
each category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Co-Collateral Agents, it
being acknowledged and agreed that such percentages shall, to the extent set
forth in such appraisal, vary between the “busy” season (initially, which shall
be deemed to be the period commencing on May 1st through September 30 of each
year or, thereafter, 30 days prior to the corresponding dates of the “busy”
season set forth in any subsequent appraisal) and the “non-busy” season. For
avoidance of doubt, Inventory of the type that Borrowers then have a supply of
52 weeks or more and less than 104 weeks (based on sales over the then preceding
12 consecutive month period) shall be considered one category and Inventory of
the type that Borrowers then have a supply of more than 104 weeks (based on
sales over the then preceding 12 consecutive month period) shall be considered a
separate category.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party arising out of, under, pursuant to, in
connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Borrower is required to pay or reimburse by
the Loan

 

Schedule 1.1 – Page 29



--------------------------------------------------------------------------------

Documents or by law or otherwise in connection with the Loan Documents, (b) all
debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of an
Underlying Letters of Credit, and (c) all Bank Product Obligations. Without
limiting the generality of the foregoing, the Obligations of Borrowers under the
Loan Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Lender for amounts paid or payable pursuant to Letters of
Credit or Reimbursement Undertakings and the amount necessary to reimburse
Underlying Issuer for amounts paid or payable pursuant to Letters of Credit,
(iv) Letter of Credit commissions, charges, expenses, and fees, (v) Lender Group
Expenses, (vi) fees payable under the Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in the Agreement or in the Loan Documents
to the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Science Projects” means the marketing units that are sub-segments of the
Delta Business that offer grade 6-12 learning systems that integrate textbooks,
equipment and technology under the CPO Science brand, a supplementary science
curriculum under the NEO/SCI brand and SCIS brands, and a math curriculum,
supplementary products and manipulatives primarily under the ThinkMath brand.

“Other Statutory Liabilities” means accrued and unpaid statutory liabilities of
the Loan Parties which may result in claims that have lien priority or priority
of payment over all or any portion of the Obligations, are a statutory trust
and/or which are legally required to be paid prior to the repayment in full of
such Obligations, other than the amount of those liabilities included in the
Carveout.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

 

Schedule 1.1 – Page 30



--------------------------------------------------------------------------------

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Parent and its Subsidiaries,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) any sale or other disposition described in Schedule 5.16 or Schedule 6.4,
and

(f) the making of Permitted Investments.

“Permitted Indebtedness” means, without duplication:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,

(b) Existing Secured Obligations, including any Indebtedness reinstated by the
Bankruptcy Court and constituting Reinstated Existing Secured Obligations,

(c) Indebtedness set forth on Schedule 4.14 to the Agreement,

(d) Permitted Purchase Money Indebtedness,

(e) endorsement of instruments or other payment items for deposit,

(f) Permitted Surety Bonds in an aggregate amount not to exceed $30,000,000,

(g) Indebtedness permitted to be incurred in accordance with the Financing
Order,

(h) the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes,

 

Schedule 1.1 – Page 31



--------------------------------------------------------------------------------

(i) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or Cash
Management Services,

(j) Indebtedness composing Permitted Investments,

(k) Indebtedness outstanding under the Existing Split Lien Documents,

(l) Indebtedness outstanding under the Split Lien Documents (and any refinancing
of such Indebtedness to the extent such refinancing is permitted by, and subject
to the terms of, the Split Lien Intercreditor Agreement as in effect on the date
hereof) in an aggregate principal amount not to exceed $50,000,000 (plus
interest, fees and expenses paid in kind),

(m) Indebtedness under the Convertible Notes in an aggregate principal amount
not to exceed $157,500,000 (plus accreted principal), and

(n) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness.

“Permitted Intercompany Advances” means loans and other Investments made by
(a) a Loan Party to another Loan Party other than Parent, (b) a Subsidiary of
Parent that is not a Loan Party to another Subsidiary of Parent that is not a
Loan Party, and (c) a Subsidiary of Parent that is not a Loan Party to a Loan
Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) deposits of cash outstanding on the Filing Date made in the ordinary course
of business to secure performance of operating leases,

(e) Permitted Intercompany Advances,

(f) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement, and

 

Schedule 1.1 – Page 32



--------------------------------------------------------------------------------

(g) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure Parent’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure Parent’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure Parent’s and its Subsidiaries
reimbursement obligations with respect to Permitted Surety Bonds permitted
pursuant to clause (f) of the definition of Permitted Indebtedness,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

 

Schedule 1.1 – Page 33



--------------------------------------------------------------------------------

(l) Liens granted or authorized by the Financing Orders, including, without
limitation, replacement Liens granted to Existing Agent,

(m) Liens on Collateral securing the Existing Split Lien Indebtedness,

(n) Liens on Collateral securing the Indebtedness under the Split Lien Documents
subject to the Split Lien Intercreditor Agreement,

(o) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business and in existence
on the Filing Date,

(p) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of Deposit Accounts that are subject to Control Agreements
in the ordinary course of business,

(q) Liens in favor of customs and revenue authorities arising on or prior to the
Filing Date as a matter of law to secure payment of customs duties not yet
delinquent in connection with the importation of goods, and

(r) Liens granted to, or for the benefit of, Agent to secure the Existing
Secured Obligations.

“Permitted PMM/Capital Lease Debt” means Capitalized Lease Obligations and
purchase money Indebtedness with respect to fixed assets (i) outstanding on the
Closing Date and set forth on Schedule 4.14 hereof and described as such on such
Schedule and (ii) incurred after the Closing Date in an aggregate principal
amount for all such Capitalized Lease Obligations and purchase money
Indebtedness not to exceed $500,000 outstanding at any time, provided that such
Capitalized Lease Obligations and purchase money Indebtedness are entered into
in connection with, and at the time of or no later than 20 days after, the
acquisition by the Borrowers of equipment useful and used in the ordinary course
of the Borrowers’ business and the principal amount of such Capitalized Lease
Obligations and purchase money Indebtedness when incurred does not exceed the
purchase price of the property financed, and no such Capitalized Lease
Obligations and purchase money Indebtedness shall be refinanced for a principal
amount in excess of the principal amount refinanced.

“Permitted Priority Liens” means all Permitted Liens permitted to have priority
over the Liens in favor of Agent and Lenders, solely to the extent that such
Liens are valid, perfected and non-avoidable as of the Filing Date, subject to
the terms of the Financing Order and otherwise agreed to by Agent.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

 

Schedule 1.1 – Page 34



--------------------------------------------------------------------------------

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $500,000.

“Permitted Senior Liens” means Permitted Liens which are non-consensual
Permitted Liens, permitted purchase money Liens, the interests of lessors under
Capital Leases, and, solely with respect to the Split Lien Priority Collateral,
Liens securing the Indebtedness under the Split Lien Documents.

“Permitted Surety Bonds” means unsecured guarantees and reimbursement
obligations incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guarantee and similar obligations.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Planner Business” means the business unit comprised of Premier Agendas, Inc.,
Premier School Agendas, Ltd. and Select Agendas, Corp.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Product Development Expense” means, for any period, the capitalized cash
investment on product development for such period.

“Professional Fee Line Items” has the meaning specified therefor in Section 6.15
of the Agreement.

“Projected Information” means (i) the projected weekly operating cash receipts
for each week, (ii) the projected weekly disbursements for each week (iii) the
projected net weekly cash flow for each week, (iv) the projected weekly net
sales for each week, (v) the projected Availability for each week, (v) the
projected aggregate principal amount of Obligations outstanding for each week
and (vi) such other information that Agent may request.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

Schedule 1.1 – Page 35



--------------------------------------------------------------------------------

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b) with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Lender,
and with respect to such Lender’s right to receive payments of Letter of Credit
fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, and

(c) [intentionally omitted]

(d) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the
Revolving Loan Exposures had not been repaid, collateralized, or terminated and
shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Qualified Equity Interest” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

 

Schedule 1.1 – Page 36



--------------------------------------------------------------------------------

“Rate Hedging Obligations” means any and all obligations of the Borrowers and
their Subsidiaries under (a) any and all agreements, devices or arrangements
designed to protect any Borrowers or any of their Subsidiaries from the
fluctuations of interest rates, including interest rate exchange agreements,
interest rate cap or collar protection agreements, and interest rate options,
puts and warrants, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.

“Reading Business” means the literacy and intervention division of the
Accelerated Learning Business.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1 to
the Agreement and any Real Property hereafter acquired by Parent or its
Subsidiaries.

“Receivable Reserves” means, as of any date of determination, those reserves
that Co-Collateral Agents deem necessary or appropriate, in their Permitted
Discretion and subject to Section 2.1(c), to establish and maintain (including
reserves for rebates, discounts, warranty claims, and returns) with respect to
the Eligible Accounts or the Maximum Revolver Amount.

“Reconcilable Inclusion” means, with respect to the Accelerated Learning
Business and the Planner Business, any inclusion within the Accelerated Learning
Business or the Planner Business, respectively, of contracts, rights or other
assets that (x) prior to such inclusion, were included in a different Business
Segment, or (y) in the case of contracts, rights or other assets not previously
included in a different Business Segment, are not consistent with the
then-existing other contracts, rights and other assets of the Accelerated
Learning Business or the Planner Business, respectively.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

 

Schedule 1.1 – Page 37



--------------------------------------------------------------------------------

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.

“Reinstated Existing Secured Obligations” means any Existing Secured Obligations
constituting Avoided Payments, to the extent such obligations have been
reinstated, in each case, pursuant to, and subject to the requirements and terms
of the Bankruptcy Court.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of the aggregate Revolving Loan Exposure of all Lenders; provided,
that (i) the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, and (ii) at any time
there are 2 or more Lenders, “Required Lenders” must include at least 2 Lenders
(who are not Affiliates of one another).

 

Schedule 1.1 – Page 38



--------------------------------------------------------------------------------

“Required Prepayment Date” means the earlier of (i) the date of a closing of a
sale of all or substantially all of the Loan Parties’ assets pursuant to
Section 363 of the Bankruptcy Code or (ii) the effective date of a plan in any
of the Bankruptcy Cases.

“Reserves” means, as of any date of determination, those reserves (other than
the Availability Reserve, Receivable Reserves, Bank Product Reserves, and
Inventory Reserves) that Co-Collateral Agents deem necessary or appropriate, in
their Permitted Discretion and subject to Section 2.1(c), to establish and
maintain (including reserves with respect to (a) sums that Parent or its
Subsidiaries are required to pay under any Section of the Agreement or any other
Loan Document (such as taxes, assessments, insurance premiums, or, in the case
of leased assets, rents or other amounts payable under such leases) and has
failed to pay, and (b) amounts owing by Parent or its Subsidiaries to any Person
to the extent secured by a Lien on, or trust over, any of the Collateral (other
than a Permitted Lien), which Lien or trust, in the Permitted Discretion of
Co-Collateral Agents likely would be pari passu with or have a priority superior
to the Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral) with respect to the
Borrowing Base or the Maximum Revolver Amount.

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Parent (including any payment in connection with any merger or
consolidation involving Parent) or to the direct or indirect holders of Equity
Interests issued by Parent in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Parent, or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Parent) any Equity Interests issued by Parent, (c) make
any payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Parent now or hereafter
outstanding, and (d) make, or cause or suffer to permit any of Parent’s
Subsidiaries to make, any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and
Extraordinary Advances), plus (b) the amount of the Letter of Credit Usage.

 

Schedule 1.1 – Page 39



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Rolling Two Week Test Period” has the meaning set forth in Section 6.15 of this
Agreement.

“Sale Motion” has the meaning set forth in the Asset Purchase Agreement.

“Sale Order” has the meaning set forth in the Asset Purchase Agreement.

“Sale/Leaseback Liabilities” means any amount or liability in respect of
sale/leaseback or analogous transactions that is or is required under GAAP to be
shown on the consolidated balance sheet of the Borrowers and their consolidated
Subsidiaries.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

Schedule 1.1 – Page 40



--------------------------------------------------------------------------------

“Single Test Week” has the meaning set forth in Section 6.15 of this Agreement.

“Slow Moving Cap” means, initially, $5,000,000 as of the Closing Date and shall
reduce as of the last day of each month thereafter by $138,889 .

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Split Lien Agent” means the “Term Loan Agent” as defined in the Split Lien
Intercreditor Agreement.

“Split Lien Credit Agreement” means that certain Credit Agreement dated as of
the date hereof among Borrowers, Select Agendas, Corp., Split Lien Agent and the
lenders from time to time party thereto, as amended from time to time to the
extent permitted under the Split Lien Intercreditor Agreement.

“Split Lien Documents” means the “Term Loan Documents” as defined in the Split
Lien Intercreditor Agreement (as in effect on the date hereof).

“Split Lien Indebtedness” means the Indebtedness under the Split Lien Credit
Agreement and the Prepetition Term Loan Documents (as defined in the Split Lien
Credit Agreement as in effect on the date hereof).

“Split Lien Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof between Agent and Split Lien Agent and acknowledged
by the Loan Parties, as amended or modified from time to time.

“Split Lien Priority Collateral” means the “Term Loan Priority Collateral” as
defined in the Split Lien Intercreditor Agreement.

“Split Lien Termination Date” means the date of the termination of all
commitments to lend under the Split Lien Credit Agreement during the existence
of a “Termination Date” as defined in the Split Lien Credit Agreement.

 

Schedule 1.1 – Page 41



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any unsecured Indebtedness of Parent or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations and that (a) is only guaranteed by the Guarantors, (b) is not
subject to scheduled amortization, redemption, sinking fund or similar payment
and does not have a final maturity, in each case, on or before the date that is
six months after the Maturity Date, (c) does not include any financial covenants
or any covenant or agreement that is more restrictive or onerous on any Loan
Party in any material respect than any comparable covenant in the Agreement, and
(iv) contains customary subordination (including customary payment blocks during
a payment default under any “senior debt” designated thereunder) and turnover
provisions and shall be limited to cross-payment default and cross-acceleration
to other “senior debt” designated thereunder.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Swing Lender” means WFCF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b) of the
Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Test Period” means the Single Test Week and the Rolling Two Week Test Period.

“Title Document Agent” means UPS Supply Chain Solutions, Inc. and any other
Person selected by Borrower Representative after written notice by Borrower
Representative to Agent who is reasonably acceptable to Agent to receive and
retain possession of negotiable documents (as defined in Section 7-104 of the
UCC) issued for any Inventory or other property of Borrowers in accordance with
a Title Document Agency Agreement, such receipt and retention of possession
being for the purpose of more fully perfecting and preserving Agent’s security
interests in such negotiable documents and the property represented thereby. For
avoidance of doubt, no Person shall be a Title Document Agent unless such Person
has executed and delivered a Title Document Agency Agreement.

 

Schedule 1.1 – Page 42



--------------------------------------------------------------------------------

“Title Document Agency Agreement” means an agreement among a Borrower, a Title
Document Agent, and Agent, in form and substance acceptable to Agent.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

“Variance Report” means a weekly variance report to be provided by Borrowers to
Agent within three Business Days after the end of each fiscal week reflecting
actual cash receipts and disbursements for (i) the prior fiscal week, (ii) the
period from the beginning of the fiscal month which includes such fiscal week to
the end of such fiscal week, (iii) the applicable Test Period of the
Administrative Borrower, and (iv) the period from the beginning of the fiscal
week ending February 2, 2013 to the end of such Test Period, in each case,
reflecting the amount variance and, in the case of clause (iii), percentage
variance of actual receipts and disbursements (on a line item basis) from those
receipts and disbursements reflected in the most recently delivered
thirteen-week cash flow forecast in the Budget for the corresponding periods
(or, in the case of clause (iv) and with respect to past periods that are not
covered in the most recently delivered thirteen-week cash flow forecast in the
Budget, the latest thirteen-week cash flow forecast in the Budget that covers
any such past period), an explanation of the reason for any such variance and
compliance or non-compliance with the requirements set forth in Section 6.15.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Week 1” has the meaning set forth in Section 6.15.

“Week 2” has the meaning set forth in Section 6.15.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

Schedule 1.1 – Page 43



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

Schedule A-1 – Agent’s Account

Wells Fargo Bank, N.A.

San Francisco, CA

ABA Number:121-000-248

Account Name: Wells Fargo Capital Finance, LLC

Reference – School Specialty Inc.



--------------------------------------------------------------------------------

Schedule A-2 – Authorized Persons

Michael P. Lavelle, President and Chief Executive Officer

David N. Vander Ploeg Executive President, Chief Financial Officer & Treasurer

Kevin L. Baehler, Senior Vice President and Corporate Controller

Michael T. Kabat, Director of Corporate Finance

Rita A. Birr, Treasury Assistant

 

-2-



--------------------------------------------------------------------------------

Schedule C-1 – Commitments

 

Lender

   Revolver Commitment      Total Commitment  

Wells Fargo Capital Finance, LLC

   $ 65,625,000       $ 65,625,000   

Bank of Montreal

   $ 24,062,500       $ 24,062,500   

General Electric Capital Corporation

   $ 65,625,000       $ 65,625,000   

CIT Finance LLC

   $ 19,687,500       $ 19,687,500   

ALL LENDERS

   $ 175,000,000       $ 175,000,000   

 

-3-



--------------------------------------------------------------------------------

Schedule D-1 – Designated Account

JPMorgan Chase Bank, N.A.

Account Name: School Specialty, Inc.

ABA for Wire: 021000021

ABA for ACH: 075000019

 

-4-



--------------------------------------------------------------------------------

Schedule E-1 – Eligible Inventory Locations

3825 S Willow Avenue, Fresno, CA 93722

W6316 Design Drive, Greenville, WI 54942

1156 Four Star Drive, Mount Joy, PA 17552

100 Paragon Parkway, Mansfield, OH 44903

80 Northwest Boulevard, Nashua, NH 03063

3525 South Ninth Street, Salina, KS 67401

3031 Industry Drive, Lancaster, PA 17603

1145 Arroyo Ave, San Fernando, CA

1845 N. Airport, Fremont, NE 68026

2000 Kentucky St., Bellingham, WA 98226

2007 - 2019 Iowa Street, Bellingham, WA 98226

400 Sequoia Drive, Suite 200, Bellingham, WA 98226

625 Mount Auburn St., Cambridge, MA

438 Camino Del Rio South, San Diego, CA 92108

Inventory held by Processors and Agents

222 Tappan Drive, Mansfield, OH 44906

1000 Stricker Road, Mount Joy, PA 17552

60 Grumbacher Road, York, PA 17406

Archway NM, 1600 First Street NW, Albuquerque, NM 87102

Archway Southwest, 600 Freeport Parkway, Coppell, TX 75019

Educators Book Depository of AR, 6700 Sloane Drive, Little Rock, AR 72206

Florida School Book Depository, 1125 North Ellis Road, Jacksonville, FL 32254

Mountain State Schoolbook Depository, PO Box 160250, Clearfield, UT 84016

Northwest Textbook Depository, PO Box 5608, Portland, OR 97228

Archway Oklahoma, 5600 SW 36th Street, Oklahoma City, OK 73179

Professional Book Distributors, 3280 Summit Ridge, Duluth, GA 30096

 

-5-



--------------------------------------------------------------------------------

RL Bryan Company, 301 Greystone Boulevard, Columbia, SC 29210

School Book Supply Co of LA, 9380 Ashland Road, Gonzales, LA

Tennessee Book Company, 1550 Heil Quaker Boulevard, LaVergne, TN 37086

The James & Law Company, 217 West Main Street, Clarksburg, WV 26302

Smart Warehousing, 9850 Industrial Boulevard, Lexena, KS 66215

Farmington Public Schools, 32789 West Ten Mile Road, Farmington, MI 48336

Royal Seating Corporation, 1110 Industrial Blvd., Cameron, TX 76520

Royal Seating Corporation, 1201 Industrial Blvd., Cameron, TX 76520

Royal Seating Corporation, V-Building, 600 South Rusk, Cameron, TX 76520

Royal Seating Corporation, W-Building, 409 South Karnes, Cameron, TX 76520

Royal Seating Corporation, X-Building, 1050 Dossett Street, Cameron, TX 76520

Royal Seating Corporation, Y-Building, 659 South Bowie Ave., Cameron, TX 76520

Royal Seating Corporation, Z-Building, 620 South Bowie Ave., Cameron, TX 76520

Cargo Zone LLC 6200 North 16th Street, Omaha, NE 68110

TAYLOR TEXAS FACILITY:

1103 NW Carlos Parker Blvd.

Taylor, TX 76574

Property Owner:

Taylor CPB Property LLC

3500 W 75th St, Suite 200

Prairie Creek, KS 66208

Lessor:

Pan Pacific Sourcing, LLC

481 Great Plain Ave.

Needham, MA 02492-3728

 

-6-



--------------------------------------------------------------------------------

Print Partner locations

Premier Print Partner Plants

CDS

2661 S. Pacific Hwy.

Medford, OR 97501

And

Dock #3

2603 S. Pacific Hwy

Medford, OR 97501

Heuss Printing, Inc.

903 North 2nd Street

Ames, IA 50010

LewisColor

30 Joe Kennedy Blvd

Statesboro, GA 30458

Pioneer Graphics

PO Box 2516

Waterloo, IA 50704

316 W.5th Street

Waterloo, IA 50701

Premier Impressions

194 Woolverton Rd.

Grimsby ON L3M 4E7

Canada

Premier Printing

One Beghin Ave

Winnipeg, MB R2J 3X5

PrintComm

2929 Davison Rd.

Flint, MI 48506

Printing Enterprises

1411 First Avenue NW

New Brighton, MN 55112

Sentinel Printing

250 North Highway 10

St. Cloud, MN 56304

Spangler Graphics

2930 and 2950 South 44th Street

Kansas City, KS 66106

 

-7-



--------------------------------------------------------------------------------

Walsworth Publishing Co

306 North Kansas Avenue

Marceline, MO 64658

 

-8-



--------------------------------------------------------------------------------

Schedule P-1 – Permitted Investments

School Specialty, Inc. owns 3500 units representing 35% of the equity ownership
interest in Carson-Dellosa Publishing, LLC.

 

-9-



--------------------------------------------------------------------------------

Schedule P-2 – Permitted Liens

 

DEBTOR NAME

  

FILE NUMBER

  

DATE
FILED

  

SECURED PARTY

  

COLLATERAL

Premier Agendas, Inc.

2000 Kentucky Street

Bellingham WA 98226

   2009-091-5951 Washington Department of Licensing    4/1/2009   

Fujifilm Graphic Systems USA, Inc.

350 Central AVE

Hanover Park, IL 60133

   All debtor’s right, title now owned or hereafter acquired in lithographic
plates, film, prepressed proofing materials and miscellaneous lithographic
supplies provided by Enovation Graphic Systems Inc. or credited from Enovation
Graphic Systems, Inc. regardless of the deliver but does not constitute any
security interest in any of the assets of the company listed on this filing.
School Specialty, Inc.   

120007074826

Wisconsin Department of Financial Institutions

   5/24/2012    NMHG Financial Services, Inc.   

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and

substitutions thereto and therefore; and all proceeds including insurance
proceeds thereof.

School Specialty, Inc.   

120004986734

Wisconsin Department of Financial Institutions

   4/13/2012    IKON Financial SVCS   

All equipment now or hereafter leased in an equipment leasing transaction in

connection with that certain Master Agreement No. see below, Product Schedule
No./Agreement No. see below

(“Lease”), as amended from time to time, between IOS Capital, LLC as lessor, and
the above referenced Lessee/Debtor,

including, without limit, the equipment listed below, and all additions,
improvements, attachments, accessories,

accessions, upgrades and replacements related thereto, and any and all
substitutions or exchanges, and any and all

products, insurance and/or other proceeds (cash and non-cash) there from: The
equipment location is as identified in

the Lease. This IS intended to be a true lease transaction. Neither the
execution nor filing of this financing statement

shall in any manner imply that the relationship between the parties to

 

-10-



--------------------------------------------------------------------------------

           

which this document applies IS other than lessor and lessee, respectively. This
financing statement is filed solely to protect the interests of the parties In
the event of

unwarranted assertions by any third party. This statement is filed in connection
with a lease transaction and is filed for

precautionary purposes only. Product Schedule No./Agreement No. 2907845, Master
Agreement/Lease No.

CUSTOMER: 1418270 RIPROC901 CI0071478

Liens on funds in Business Money Market Account No.             in the name of
School Specialty, Inc., maintained at Comerica Bank (the “Comerica Account”) and
all identifiable proceeds of the Comerica Account, which total $1,458,537.10 as
of the Petition Date, plus post-petition interest accruing on the Comerica
Account, which funds secure the reimbursement obligations of School Specialty,
Inc. to Comerica Bank under the Letter of Credit Applications and Reimbursement
Agreements, or otherwise, for any draws under Comerica Bank letter of credit no.
5183 in the amount of $700,000, issued for the benefit of DEI CSEP or Comerica
Bank letter of credit no. 5184 in the amount of $755,000, issued for the benefit
of Travelers Insurance Company.

 

-11-



--------------------------------------------------------------------------------

Schedule R-1 – Real Property Collateral

3525 South Ninth Street, Salina, KS 67401

More particularly described as follows:

A tract of land situated in the Southwest Quarter (SW/4) of Section One (1),
Township Fifteen (15) South, Range Three (3) West of the 6th P.M., in Saline
County, Kansas, which is more particularly described as follows:

Starting from the Southwest corner of said Southwest Quarter (SW/4) a distance
of one thousand three hundred fifty-nine and ninety-eight hundredths
(1359.98’) feet; thence South 89 degrees 40’52” East parallel with the South
line of said Southwest Quarter (SW/4) a distance of one hundred sixty-four and
fifty-seven hundredths (164.57’) feet to the point of beginning; said point of
beginning being a point on the North line of an existing public right-of-way,
eighty and thirty-seven hundredths (80.37’) feet East of its intersection with
the East right-of-way line a distance of five hundred (500) feet; thence South
89 degrees 40’ 52” East parallel with the South line of said Southwest Quarter
(SW/4) a distance of eight hundred fifty and fifty-six hundredths
(850.56’) feet; thence South 00 degrees 03’ 57” West parallel with the West line
of the Union Pacific Railroad right-of-way a distance of four hundred
ninety-seven and seventy-seven hundredths (497.77’) feet; thence North 89
degrees 40’ 52” West parallel with the South line of said Southwest Quarter
(SW/4) a distance of nine hundred (900’) feet to the point of beginning, except
that part taken for roads, highways and right-of-ways.

 

-12-



--------------------------------------------------------------------------------

Schedule 2.11 – Letters of Credit

 

LC#

   Bank    Beneficiary    01/28/2013  

IS0017464U

   Wells Fargo    Capitol Indemnity Corporation    $ 72,000.00   

IS0017461U

   Wells Fargo    Travelers Casualty    $ 755,000.00   

IS0017457U

   Wells Fargo    Sentry Insurance    $ 900,000.00            

 

 

           $ 1,727,000.00   

 

-13-



--------------------------------------------------------------------------------

Schedule 3.6(b) – Leasehold Mortgages

Agawam Sublet Distribution Center

 

Address: 101 Algrem Drive

     Agawam, MA 01001

Fresno Distribution Center

 

Address: 3825 S Willow Avenue

     Fresno, CA 93722

Greenville Distribution Center & Corporate Offices

 

Address: W6316 Design Drive

     Greenville, WI 54942

Mount Joy Distribution Center

 

Address: 1156 Four Star Drive

     Mount Joy, PA 17552

Mansfield Distribution Center

 

Address: 100 Paragon Parkway

     Mansfield, OH 44903

Nashua Distribution Center

 

Address: 80 Northwest Boulevard

     Nashua, NH 03063

Premier Agendas, Inc. Printing Plant

 

Address: 2000 Kentucky St.

     Bellingham, WA

Premier Agendas, Inc. Printing Plant

 

Address: 1845 N. Airport

     Fremont, NE

 

-14-



--------------------------------------------------------------------------------

Schedule 4.1(b) – Capitalization of Parent

Authorized Equity Interest of Parent:

 

     Authorized      Outstanding  

Class

   Shares      Shares as of Closing Date  

Common

     150,000,000         19,178,949   

Preferred

     1,000,000         0   

Parent is subject the terms of the 3.75% Convertible Subordinated Notes due
2026, issued pursuant to the Indenture, dated as of March 1, 2011, between
Parent and The Bank of New York Mellon Trust Company, N.A.

 

Stock Option Plans

   Shares Outstanding  

School Specialty, Inc. 1998 Stock Incentive Plan

     184,200   

School Specialty, Inc. 2002 Stock Incentive Plan

     929,870 * 

School Specialty, Inc. 2008 Equity Incentive Plan

     1,427,675 ** 

Inducement Stock Option Grants

     330,000   

 

* 2002 Plan: 778,725 Stock options; 151,145 Non-vested restricted stock units

** 2008 Plan: 1,264,675 Stock options; 163,000 Non-vested restricted stock units

 

-15-



--------------------------------------------------------------------------------

Schedule 4.1(c) – Capitalization of Parent’s Subsidiaries

 

Entity

   Authorized Shares      Outstanding Shares  

ClassroomDirect.com, LLC

     N/A         1 member share   

Childcraft Education Corp.

     3,000,000         1,000   

Bird-in-Hand Woodworks, Inc.

     2,500         5   

Frey Scientific, Inc.

     3,000         100   

Sportime, LLC

     N/A         100 % 

Sax Arts & Crafts, Inc.

     100         100   

Premier Agendas, Inc.

     1,000,000         11,200   

Select Agendas, Corp

     100,000         1000   

Califone International, Inc.

     1,000         100   

Delta Education, LLC

     N/A         100   

Premier School Agendas, Ltd.

     Unlimited         100   

The outstanding shares or membership interests of all entities are 100% owned by
School Specialty, Inc., with the exception of Bird-in-Hand Woodworks, Inc.,
which is 100% owned by Childcraft Education Corp.

 

-16-



--------------------------------------------------------------------------------

Schedule 4.6(b) – Litigation

James Keller, James Hoff and Larry Ward vs. School Specialty, Inc. – This matter
deals with a claim from for sales representatives regarding the classification
of items and the marginal commission rates based upon that classification.
School Specialty, Inc. anticipates its likely exposure will not exceed $200,000.
This claim is not covered by insurance. As of the closing this case is currently
in the discovery stage with ongoing deposition.

Wilbert Scott Herman vs. School Specialty Inc., Case Number
37-2008-00092226-OU-PL-CTL, filed September 22, 2008 in the Superior Court of
California, County of San Diego. Mr. Herman was a school teacher in California
and was struck in the head by falling flagpole which was sold by the Parent but
not designed or manufactured by the Parent. This is an insured product liability
claim and the Parent’s deductible for products liability is $50,000.

Jenna Baker (d.o.b. 10/5/2006; date of accident 06/09/2009; date of reported
claim 05/26/2011) claim against Childcraft Education Corp. (a wholly owned
subsidiary of School Specialty, Inc.) due to injury suffered by Ms. Baker while
at C J’s County Kids Childcare Center LLC with a product allegedly sold by
Childcraft. Gallagher Bassett Services through its Subsequent Detailed Status
Report dated 01/23/2013, has set the liability reserve on this claim for School
Specialty to be $200,000.

School Specialty, Inc. ("SSI") v. RR Donnelley & Sons Company ("RRD"), U.S.
Dist. Ct. E.D. Wis., Case No.1:12-CV-01034. SSI sued RRD for damages in excess
of $1 million resulting from a deficient printing job. The claim for direct
damages in this matter is approximately $1 million. RRD counterclaimed against
SSI for fraud in the inducement and breach of contract, claiming SSI concealed
known problems with the inks RRD used for the printing job, and SSI breached its
contract with RRD by cancelling purchase orders for additional work. RRD seeks
damages in excess of $500,000. Litigation counsel believes that this suit will
yield a net payment to SSI.

Redcay Industrial Development, III, LLC ("Redcay") v. School Specialty, Inc.,
U.S. Dist. Ct. E.D. PA, Case No. 12-CV-7074. Redcay leased a warehouse in Mt.
Joy, Pennsylvania to SSI for 20 years, ending on January 1, 2025. Pursuant to
the terms of the lease, if SSI's credit rating adversely changes during the term
of the lease, and that change impairs Redcay's ability to obtain financing or
increases the costs of financing, SSI's rent increases by the resulting costs
and expenses incurred by Redcay. Redcay claims that SSI's credit rating went
down, and Redcay was unable to refinance the property at a substantially lower
interest rate. Redcay seeks a declaratory judgment that SSI owes more rent under
the lease or, in the alternative, Redcay seeks damages for breach of contract
for over $100,000 of additional rent annually.

 

-17-



--------------------------------------------------------------------------------

Serenity McArthur v. Sportime, LLC, et al., Cal. Sup. Ct., Eldorado County, Case
No. PC20120634. Ms. McArthur, a minor, claims that while she was at the Boys and
Girls Club of Eldorado County Western Slope (the "Boys and Girls Club"), a
resistance band manufactured and sold by Sportime wrapped around her neck,
causing her to fall and injure herself. She also has named as defendants Black
Oak Mine Unified School District and the Boys and Girls Club. She seeks
compensatory and punitive damages against Sportime, based on theories of strict
products liability and failure to warn.

Innovatio IP Ventures, LLC – claims to own some 20 patents in the field of
wireless networking technology. Innovatio has notified School Specialty that
Innovatio believes School Specialty requires a license under Innovatio’s patents
in order to permit users and visitors at any School Specialty location to use
wireless technology to exchange information, including access to the Internet.
To date, the company is still gathering information to respond substantively,
and has discussed the matter with Innovatio’s counsel to a limited extent.
Regarding the Innovatio IP Ventures, LLC claim, which is not at the litigation
stage, we estimate the exposure to be less than $250,000. We believe that we
have a significant chance of prevailing in the event that this is litigated.
These claims are not covered by insurance.

Landmark Technology, LLC – claims to own U.S. Patent Nos. 5,576,951, 6,289,319
and 7,010,508 relating to transaction processes and features used in many
electronic commerce systems including structures which exchange business data
among trading partners. Landmark has notified School Specialty that Landmark
believes School Specialty requires a license under these patents. To date, the
company is still gathering information to respond substantively, and has
discussed the matter with Landmark’s counsel to a limited extent. Regarding the
Landmark Technology, LLC claim, which is not at the litigation stage, we
estimate the exposure to be less than $200,000. We believe that we have a
significant chance of prevailing in the event that this is litigated. These
claims are not covered by insurance.

JFJ Toys d/b/a D&L Company and D&L’s owner, Fred Ramirez – claims to own
trademark registrations for STOMP and STOMP ROCKET for use with toy air rockets.
D&L has claimed that School Specialty’s (Sportime’s) sale of the STOMP-N-LAUNCH
BALL LAUNCHER is a trademark infringement. Sportime has removed the product from
its web sites and catalogs, and has changed the name of its product to
STEP-N-LAUNCH BALL LAUNCHER, but there is still some older product in the
pipelines. The company expects the matter to be resolved soon without payment of
money to D&L.

S&S Worldwide, Inc. – claims to own a trademark registration for GATOR SKIN for
use in connection with certain children’s play ball products. S&S has claimed
that School Specialty’s use, in connection with its TechnoSkin ball products, of
“Compare our quality and our prices with Gatorskin and all other ‘cheap’ balls.
We know ours is the best value and higher quality.” is pejorative and
deceptively false. The referenced phrase appears in School Specialty’s catalogs
only, and not on its web site. School Specialty plans to remove the referenced
phrase from future catalogs. The company expects the matter to be resolved soon
without payment of money to S&S.

 

-18-



--------------------------------------------------------------------------------

The Hubbard Company – claims to own a trademark registration for WARD and
design, for use in connection with lesson plans, class records and assignment
and attendance notebooks, and is a former supplier of these products to School
Specialty. Hubbard claims that some of School Specialty’s web sites, including
Hammond & Stephens, Learning Outlet, Classroom Direct and School Specialty
Canada, are using images and item numbers of Hubbard products, but shipping
products from other companies, and claims that such activities are acts of
trademark infringement and unfair competition. School Specialty has changed the
images of the products shown in its Education Essentials catalog and on its web
site, and has changed the item numbers used, and has informed Hubbard of these
changes. The company expects the matter to be resolved soon without payment of
money to Hubbard.

Barry Traub – is a former employee of the Sportime unit. Mr. Traub has claimed
that, after Mr. Traub’s separation from Sportime, Sportime adopted some of his
product ideas, and has not complied with its termination agreement with him
regarding payment for those ideas. The matter is not yet at the litigation
stage, and the company believes the matter will be resolved with a payment, if
any, of less than $30,000.

Carson-Dellosa Publishing, LLC (“CD”) a limited liability company of which
School Specialty, Inc. (“SSI”) owns a 35% equity interest has through their
counsel of Schell Bray PLLC noticed SSI in a letter dated January 3, 2012 that
CD alleges that SSI “may have breached and may be contemplating further breaches
of the noncompetition provisions set forth in Section 14.4. of the Operating
Agreement (the “Noncompetition Provisions”). We are not attempting to describe
comprehensively the depth and breadth of the Noncompetition Provisions in this
letter. We do, however, wish to express concern about certain activities of SSI
that may violate the Noncompetition Provisions.” No formal action has been taken
at this time and SSI disputes this allegation.

 

-19-



--------------------------------------------------------------------------------

Schedule 4.11 Environmental Compliance

Consent Agreement and Final Order issued to Califone International Inc. by the
United States Environmental Protection Agency requiring listing of antimicrobial
agents in the production of headphones. Docket No. FIFRA-09-2010-0002 a copy of
which has been provided to the Administrative Agent.

 

-20-



--------------------------------------------------------------------------------

Schedule 4.14 – Permitted Indebtedness

3.75% Convertible Subordinated Notes in the amount of $157,500,000 original face
value due 2026, issued pursuant to the Indenture, dated as of March 1, 2011,
between Parent and The Bank of New York Mellon Trust Company, N.A. The principal
amount of these Notes including accretive principal as of January 28, 2013 is
$169,768,391.00.

Indebtedness of $12,020,528 remaining principal owed by Parent as lessee under
the following Capital Leases as of December 31, 2012:

 

  1) Lease, dated as of November 3, 2000, between SSI Mansfield, L.L.C. and
School Specialty, Inc.

 

  2) Lease, dated as of November 3, 2000, between Agawam SSI, L.L.C. and School
Specialty, Inc.

Letters of Credit as follows:

 

LC#

   Bank    Beneficiary    Closing Date  

03078027

   Bank of America    EOS Acquisition I, LLC    $ 18,472.33   

627484

   JPMorgan    Employers Insurance    $ 250,000.00   

IS0017464U

   Wells Fargo    Capitol Indemnity Corporation    $ 72,000.00   

5183

   Comerica    DEI CSEP Inc.    $ 700,000.00   

5184*

   Comerica    Travelers Casualty    $ 755,000.00   

IS0017461U*

   Wells Fargo    Travelers Casualty    $ 755,000.00   

IS0017457U

   Wells Fargo    Sentry Insurance    $ 900,000.00            

 

 

           $ 3,450,472.33   

 

* The $755,000.00 letter of credit will be outstanding in duplicates for period
not to exceed 30 days. This newly issued letter of credit has been required by
Travelers Casualty.

 

-21-



--------------------------------------------------------------------------------

Indebtedness of any Loan Party or Premier School Agendas, Ltd. to any other Loan
Party or Premier School Agendas, Ltd., the balances are as of December 31, 2012
are as follows:

Intercompany balances as of 12/31/12

 

     Due from Entity                      SSI      PAI      Select      Delta  

Due to Entity:

           

Classroom Direct

     67,210,127            

Sportime

     79,204,718            

Bird in Hand

     7,082,596            

Childcraft

     57,802,393            

Delta Education LLC

     143,211,633            

Califone

     33,156,965            

PSA

     11,300,763         9,923,557         746,291         1,036   

PAI

     220,349,294            

In addition, PSA has a note receivable from SSI in the amount of $4,500,000 CAD.
The company’s intention is to not have this note repaid. Thus, it is accounted
for as equity.

Surety Bonds as follows:

Bid Bonds as of 1/15/13

 

Principal Name

  

Obligee

   Bid Amount     

Project Description

   Bid Date   Premier Agendas, Inc.    Birmingham City Schools    $ 28,490.00   
   Bid No. 2012-029 Custom Planners      12/12/2012    School Specialty Career &
Technical Education    Clarkstown Central School District    $ 168,247.00      
Bid 4934 Technology Supplies 2013-2014 New York/Island Cooperative     
10/25/2012    School Specialty Career & Technical Education    ESC of Morris
County BOE    $ 5,525.22       Rocketry Supplies      10/12/2012    School
Specialty, Inc.    Arlington Independent School District    $ 300,000.00      
Classroom & Cafeteria furnuture Sherry Street Elementary, Bid 13-54     
1/10/2013    School Specialty, Inc.    Bellefontaine City Schools    $ 62,857.00
      Bellefontaine City Schools / 6-8 Middle and K-2 Elementary Schools Loose
Furnishings Bid Package 60B Specialty Items      1/8/2013    School Specialty,
Inc.    Berlin-Boylston Regional School District    $ 10,000.00       Furniture
Bid Package      10/24/2012    School Specialty, Inc.    BUCKS COUNTY
INTERMEDIATE UNIT #22    $ 2,200.00       13001 GENERAL OFFICE & SCHOOL BID
#2012253352SS      12/6/2012    School Specialty, Inc.    BUFFALO CITY SCHOOL
DISTRICT    $ 981.68       BID 12-13-065 ART SUPPLIES 2012253289SS     
11/27/2012    School Specialty, Inc.    Buffalo Public Schools    $ 24,718.90   
   BID 12-13-056 OFFICE SUPPLIES FOR SERVICE CENTER STOCK      10/22/2012   
School Specialty, Inc.    Centennial School District    $ 230,000.00      
Furniture & Equipment Bid No 2013-06      10/29/2012   

 

-22-



--------------------------------------------------------------------------------

School Specialty, Inc.    City of Birmingham    $ 15,900.00       Office
Furniture #12-90      11/26/2012    School Specialty, Inc.    City of Bridgeport
   $ 500,000.00       Fairchild Wheeler Multi Magnet High School - Furniture,
Fixture & Equipment - Phase III (Bid #COB34513C)      12/19/2012    School
Specialty, Inc.    City of Milford    $ 75,000.00       East Shore Middle School
Additions and Alterations Phase 2 & 3CT DOE # 084-0185 EA      1/10/2013   
School Specialty, Inc.    CLARKSTOWN CENTRAL SCHOOL DISTRICT    $ 16,241.60   
   #4994 ELEMENTARY TEACHING AIDS SUPPLIESBID #2012252964SS      10/29/2012   
School Specialty, Inc.    CLARKSTOWN CENTRAL SCHOOL DISTRICT    $ 1,640,295.26
      BID 4958 NY COOPERATIVE CLASSROOM OFFICE SUPPLIES      11/30/2013   
School Specialty, Inc.    CLARKSTOWN CENTRAL SCHOOL DISTRICT    $ 319,873.53   
   4935 PHYSICAL EDUCATION SUPPLIES BID #2012252819SS      10/24/2012    School
Specialty, Inc.    CLARKSTOWN CENTRAL SCHOOL DISTRICT    $ 1,097,517.25      
4964 CLASSROOM/OFFICE SUPPLIES 2012253253SS      11/20/2012    School Specialty,
Inc.    CLARKSTOWN CENTRAL SCHOOL DISTRICT    $ 12,763.59       4998 SPECIAL
NEEDS SUPPLIES BID #2012253051SS      10/29/2012    School Specialty, Inc.   
CLARKSTOWN CENTRAL SCHOOL DISTRICT    $ 1,494,007.61       #4931 FINE ART
SUPPLIES 2013-2014 NEW YORK/ISLAND COOPERATIVEBID #2012252818SS      10/22/2012
   School Specialty, Inc.    EDUCATIONAL DATA SERVICES INC    $ 46,020.61      
BID 4940 SPECIAL NEEDS 2012252544SS      10/12/2012    School Specialty, Inc.   
EDUCATIONAL DATA SERVICES INC    $ 663,083.75       BID PHYS ED SUPPLIES 4899,
2012252475SS      10/3/2012    School Specialty, Inc.    EDUCATIONAL DATA
SERVICES INC    $ 2,858,776.89       BID 4898 FINE ART /201225476SS     
10/3/2012    School Specialty, Inc.    EDUCATIONAL DATA SERVICES, INC    $
76,518.63       #4949 ELEMENTARY TEACHING AIDS SUPPLIES BID #2012256060SS     
10/10/2012    School Specialty, Inc.    North County Educational Purchasing
Consortium    $ 50,000.00       NCEPC classroom furniture & equipment bid     
11/14/2012    School Specialty, Inc.    Switzerland of Ohio Local School
District    $ 336,000.00       Bid Package #15 Furniture for Powhatan, River and
Skyvue Loose Furnishings      10/18/2012    School Specialty, Inc.    TRI-CREEK
SCHOOL CORPORATION    $ 80,462.62       INSTRUCTIONAL SUPPLIES BID #7773356392
     11/19/2012    School Specialty, Inc.    W.A. Klinger, L.L.C.    $
100,000.00       Bishop Heelan HS Bid Package II DLR Group Project No.
11-08114-00      10/16/2012          $ 10,215,481.14         

 

-23-



--------------------------------------------------------------------------------

Open Bonds (12/29/12)

 

Principal Name

  

Obligee

   Contract Date     

Bond Description

   Bond Amount   School Specialty, Inc.    Miller Area School District 29-4     
3/22/2012       Miller School District 29-4    $ 116,840.00   
Delta Education, LLC    State of South Carolina/South Carolina Department of
Education      6/1/2007       Instructional Materials    $ 2,000.00    Educators
Publishing Company    State of West Virginia/State Board of Education     
7/1/2007       Instructional Materials Adoption Group 1 - English Language Arts
K-12 (Reading/Literature)    $ 2,000.00    CPO Science, a Division of School
Specialty    State of South Carolina      6/1/2008       Instructional Materials
Bond    $ 2,000.00    Delta Education LLC d/b/a CPO Science    Commonwealth of
Kentucky; Kentucky Department of Education      7/1/2008      
Textbook/Instructional Material Bids and Contracts    $ 2,000.00    Delta
Education, LLC    Commonwealth of Kentucky; Kentucky Department of Education   
  7/1/2008       Instructional Materials/Textbooks    $ 2,000.00    School
Specialty, Inc.    US Department of Homeland Security - in the process of being
canceled      1/15/2009       US Customs (Importer) Bond    $ 300,000.00   
Delta Education, LLC    State of Tennessee      6/1/2009       State Textbook
Commission - 6 year commitment    $ 1,000,000.00    Delta Education LLC d/b/a
CPO Science    State of Tennessee      6/1/2009       State Textbook Commission
- 6 year commitment    $ 470,000.00    Delta Education, LLC    State of Oregon;
Instructional Materials Services      10/23/2009       instructional materials
for use in public schools    $ 10,000.00    CPO Science, a Division of School
Specialty    State of Oregon; Instructional Materials Services      10/23/2009
      instructional materials for use in public schools    $ 10,000.00    School
Specialty, Inc.    Virginia Beach City Public Schools      4/23/2010      
Prepayment of FOSS and Delta replacement kits (3-year contract to 4/23/13)    $
760,000.00    School Specialty Intervention, a division of School Specialty,
Inc.    State of West Virginia      7/1/2010       Instructional Materials Bond
(6 year bond)    $ 2,000.00    CPO Science, a Division of School Specialty   
Mississippi Department of Education      7/1/2010       Textbook Bond    $
4,000.00    School Specialty, Inc.    Findlay City Schools      1/24/2012      
Findlay City Schools - Music Equipment Contract    $ 16,810.00    School
Specialty, Inc.    Nevada State Contractor’s Board      2/1/2012       NV Nevada
State Contractors Board License Bond    $ 30,000.00    School Specialty, Inc.   
MIDWESTERN INTERMEDIATE UNIT 04      2/17/2012       BID 2012247623SS SCHOOL
SUPPLIES    $ 25,532.76    School Specialty, Inc.    Minister of National
Revenue      2/19/2012       Canadian Customs Bond- Non-resident    $ 189,300.00
   School Specialty, Inc.    Hagerman, Inc.      2/21/2012       New Hamilton
Southeastern JHS & Hamilton Southeastern Special Ed Addition    $ 541,329.00   

 

-24-



--------------------------------------------------------------------------------

Delta Education, LLC    Onondaga County      2/23/2012       Bid #7343 Provide
math supplies and equipment as specified    $ 3,650.00    School Specialty, Inc.
   ONONDAGA COUNTY      2/23/2012       BID 2011246709SS 7343 MATH SUPPLIES AND
EQUIPMENT    $ 5,950.00    School Specialty, Inc.    BEAVER VALLEY INTERMEDIATE
UNIT      3/12/2012       BID 2012247617SS GENERAL 2012247619SS ART SUPPLIES   
$ 9,887.33    School Specialty, Inc.    Bennett County SD 3 1      3/13/2012   
   PO No. 20125019KC ? Flooring Projects in Elementary, Jr High and Elementary
Old Gym    $ 83,995.00    School Specialty, Inc.    Columbus City Schools     
3/14/2012       Clinton Elementary School FF&E BP# 602 Media    $ 17,146.00   
School Specialty, Inc.    Columbus City Schools      3/14/2012       Clinton
Elementary School FF&E Bp# 603 Miscellaenous    $ 10,516.00    School Specialty,
Inc.    Cincinnati Public Schools      3/15/2012       Winton Montessori School
Loose Furnishings Phase II BP 7    $ 245,000.00    School Specialty, Inc.   
Wadsworth City Schools      3/16/2012       Isham & Valley View ES Furnishings
BP211    $ 27,430.00    School Specialty, Inc.    Wadsworth City Schools     
3/16/2012       Overlook ES Furnishings BP211    $ 13,055.00    School
Specialty, Inc.    CMSWillowbrook, Inc.      3/27/2012       Norman North High
Schools Remodel (Job #1128C)    $ 171,777.00    School Specialty, Inc.   
CMSWillowbrook, Inc.      3/27/2012       Norman High School Remodel (Job
#1128B)    $ 150,747.00    School Specialty, Inc.    Van Buren Public Schools   
  4/4/2012       Van Buren Public Schools Belleville HS FF&E BP2 Bid Category B
School Specialties    $ 68,376.30    School Specialty, Inc.    Akron Public
Schools      4/6/2012       Seiberling Community Learning Center Package 12D New
Building Construction    $ 54,680.00    School Specialty, Inc.    Sioux Falls
School District 49-5      4/10/2012       Recessed in wall folding table and
bench replacement, Hawthorne, Hayward, Oscar Howe and Robert Frost Elementary
Schools    $ 90,630.00    School Specialty, Inc.    Tooles Clark A Joint Venture
     4/23/2012       DPS Furniture, Fuxture & Equipment Bid Package, Finney
Crockett High School    $ 744,115.98    School Specialty, Inc.    TOWN OF
GLASTONBURY      4/23/2012       Bid GL 2011-04 East Hartford Gastonbury
Elementary Magnet School - Phase III Bid Package #118 FF&E Moveable Equipment   
$ 53,527.08   

 

-25-



--------------------------------------------------------------------------------

School Specialty, Inc.    LINCOLN INTERMEDIATE UNIT NO 12      4/27/2012      
BID GENERAL SUPPLIES 2012248410SS    $ 16,615.90    School Specialty, Inc.   
District School Board of Pasco County      4/30/2012       13-001-AJ New
Furniture for Richey ES    $ 3,059.82    School Specialty, Inc.    State of
Arizona Department of Revenue      5/1/2012       AZ Taxpayer Bond for
Contractor    $ 2,000.00    George Marinelli    State of California     
5/14/2012       CA Bond of Qualifying Individual    $ 12,500.00    Eduardo
Javier Perez    State of California      5/14/2012       CA Bond of Qualifying
Individual    $ 12,500.00    SSI/CAS    State of California, Registrar of
Contractors      5/14/2012       CA Contractors License Bond    $ 12,500.00   
School Specialty, Inc.    BOGOTA Public School District      5/15/2012      
BOGOTA HS Locker Replacement Project 2012-031    $ 92,817.00    School
Specialty, Inc.    San Mateo-Foster City School District      5/16/2012      
Project 12-52    $ 438,551.00    Eduardo Javier Perez    State of California   
  5/18/2012       CA Bond of Qualifying Individual    $ 12,500.00    School
Specialty, Inc.    State of Iowa, Division of Labor      5/19/2012      
contractor    $ 25,000.00    School Specialty, Inc.    BRCO Constructors, Inc.
     6/6/2012       Olivehurst Elementary School New Classroom Building (#096500
Resilient Flooring; 096513 Resilient Base and Accessories; 096816 Sheet
Carpeting)    $ 33,200.00    School Specialty, Inc.    State of Nevada     
6/29/2012       contractor    $ 30,000.00    School Specialty, Inc.    Eastern
Suffolk BOCES      7/1/2012       Catalog Purchase for Furniture, Seating,
Risers, Lockers and School Related Items    $ 10,000.00    School Specialty Inc.
   State of Oregon      7/1/2012       OR State of Oregon Construction
Contractors Bd Commercial Bond    $ 75,000.00    Delta Education, LLC    State
of Indiana      7/1/2012       School Book Contract Bond    $ 5,000.00    Delta
Education LLC d/b/a CPO Science    State of Indiana      7/1/2012       School
Book Contract Bond    $ 5,000.00    School Specialty, Inc.    LAKE TRAVIS ISD   
  7/3/2012       Lake Travis ISD Admin Bldg    $ 29,601.81    School Specialty,
Inc.    Raleigh County Board of Education      8/13/2012       New Marsh Fork
Elementary School F&E    $ 136,200.00    School Specialty, Inc.    State of
Washington; Dept. of Labor & Industries      10/1/2012       contractor    $
12,000.00   

 

-26-



--------------------------------------------------------------------------------

School Specialty, Inc.    State of Arkansas      10/1/2012       AR Contractors
Bond - 10000 Rev 1-12 (License & Permit)    $ 10,000.00    Childcraft Education
Corp.    State of North Dakota      10/23/2012       ND Sales and Use Tax Permit
Bond    $ 2,500.00    School Specialty, Inc.    New Mexico Regulation and
Licensing Department      11/1/2012       NM Contractor License Code Bond
(License & Permit)    $ 10,000.00    School Specialty, Inc.    US Department of
Homeland Security (NEW BOND for School Specialty, Inc.)      11/17/2012       US
Customs (Importer) Bond    $ 300,000.00    School Specialty, Inc.    State of
Arizona      12/1/2012       L-8 Floor Coverings    $ 5,000.00    School
Specialty, Inc.    State of Arizona      12/1/2012       L-5 School Fixtures and
Playground Equipment    $ 5,000.00    School Specialty, Inc.    Registrar of
Contractors, State of Arizona      12/1/2012       L-8 Floor Coverings    $
5,000.00    School Specialty, Inc.    Registrar of Contractors, State of Arizona
     12/1/2012       L-5 School Fixtures and Playground Equipment    $ 5,000.00
   CPO Science    State of Florida - Department of Education      4/1/2017      
Instructional Materials Bond - 6-yr. bond with additional 2 years at obligee
discretion    $ 20,000.00                $ 6,562,839.98   

 

-27-



--------------------------------------------------------------------------------

Schedule 4.24 – Location of Inventory

Chief Executive Offices:

 

Name

  

Chief Executive Office

School Specialty, Inc.   

W6316 Design Drive

Greenville, WI 54942

ClassroomDirect.com, LLC   

W6316 Design Drive

Greenville, WI 54942

Childcraft Education Corp.   

W6316 Design Drive

Greenville, WI 54942

Bird-in-Hand Woodworks, Inc.   

W6316 Design Drive

Greenville, WI 54942

Frey Scientific, Inc.   

W6316 Design Drive

Greenville, WI 54942

Sportime, LLC   

W6316 Design Drive

Greenville, WI 54942

Sax Arts & Crafts, Inc.   

W6316 Design Drive

Greenville, WI 54942

Califone International, Inc.,   

W6316 Design Drive

Greenville, WI 54942

Delta Education, LLC   

W6316 Design Drive

Greenville, WI 54942

Premier Agendas, Inc   

W6316 Design Drive

Greenville, WI 54942

Select Agendas, Corp.    6800 Chemin de la Cote-de-Liesse, St-Laurent, Quebec
H4T 2A7 Premier School Agendas, Ltd.   

20230 64th Avenue

Langley, BC V2Y IN3

Locations of Inventory – Owned Location

3525 South Ninth Street, Salina, KS 67401

Locations of Inventory – Leased Locations and Partner Locations

3825 S Willow Avenue, Fresno, CA 93722

W6316 Design Drive, Greenville, WI 54942

1156 Four Star Drive, Mount Joy, PA 17552

100 Paragon Parkway, Mansfield, OH 44903

 

-28-



--------------------------------------------------------------------------------

80 Northwest Boulevard, Nashua, NH 03063

3525 South Ninth Street, Salina, KS 67401

3031 Industry Drive, Lancaster, PA 17603

1145 Arroyo Ave, San Fernando, CA

1845 N. Airport, Fremont, NE 68026

2000 Kentucky St., Bellingham, WA 98226

2007 - 2019 Iowa Street, Bellingham, WA 98226

400 Sequoia Drive, Suite 200, Bellingham, WA 98226

625 Mount Auburn St., Cambridge, MA

438 Camino Del Rio South, San Diego, CA 92108

Inventory held by Processors and Agents

222 Tappan Drive, Mansfield, OH 44906

1000 Stricker Road, Mount Joy, PA 17552

60 Grumbacher Road, York, PA 17406

Archway NM, 1600 First Street NW, Albuquerque, NM 87102

Archway Southwest, 600 Freeport Parkway, Coppell, TX 75019

Educators Book Depository of AR, 6700 Sloane Drive, Little Rock, AR 72206

Florida School Book Depository, 1125 North Ellis Road, Jacksonville, FL 32254

Mountain State Schoolbook Depository, PO Box 160250, Clearfield, UT 84016

Northwest Textbook Depository, PO Box 5608, Portland, OR 97228

Archway Oklahoma, 5600 SW 36th Street, Oklahoma City, OK 73179

Professional Book Distributors, 3280 Summit Ridge, Duluth, GA 30096

RL Bryan Company, 301 Greystone Boulevard, Columbia, SC 29210

School Book Supply Co of LA, 9380 Ashland Road, Gonzales, LA

Tennessee Book Company, 1550 Heil Quaker Boulevard, LaVergne, TN 37086

The James & Law Company, 217 West Main Street, Clarksburg, WV 26302

Smart Warehousing, 9850 Industrial Boulevard, Lexena, KS 66215

 

-29-



--------------------------------------------------------------------------------

Farmington Public Schools, 32789 West Ten Mile Road, Farmington, MI 48336

Royal Seating Corporation, 1110 Industrial Blvd., Cameron, TX 76520

Royal Seating Corporation, 1201 Industrial Blvd., Cameron, TX 76520

Royal Seating Corporation, V-Building, 600 South Rusk, Cameron, TX 76520

Royal Seating Corporation, W-Building, 409 South Karnes, Cameron, TX 76520

Royal Seating Corporation, X-Building, 1050 Dossett Street, Cameron, TX 76520

Royal Seating Corporation, Y-Building, 659 South Bowie Ave., Cameron, TX 76520

Royal Seating Corporation, Z-Building, 620 South Bowie Ave., Cameron, TX 76520

Cargo Zone LLC 6200 North 16th Street, Omaha, NE 68110

TAYLOR TEXAS FACILITY:

1103 NW Carlos Parker Blvd.

Taylor, TX 76574

Property Owner:

Taylor CPB Property LLC

3500 W 75th St, Suite 200

Prairie Creek, KS 66208

Lessor:

Pan Pacific Sourcing, LLC

481 Great Plain Ave.

Needham, MA 02492-3728

Print Partner locations

Premier Print Partner Plants

CDS

2661 S. Pacific Hwy.

Medford, OR 97501

And

Dock #3

2603 S. Pacific Hwy

Medford, OR 97501

 

-30-



--------------------------------------------------------------------------------

Heuss Printing, Inc.

903 North 2nd Street

Ames, IA 50010

LewisColor

30 Joe Kennedy Blvd

Statesboro, GA 30458

Pioneer Graphics

PO Box 2516

Waterloo, IA 50704

316 W.5th Street

Waterloo, IA 50701

Premier Impressions

194 Woolverton Rd.

Grimsby ON L3M 4E7

Canada

Premier Printing

One Beghin Ave

Winnipeg, MB R2J 3X5

PrintComm

2929 Davison Rd.

Flint, MI 48506

Printing Enterprises

1411 First Avenue NW

New Brighton, MN 55112

Sentinel Printing

250 North Highway 10

St. Cloud, MN 56304

Spangler Graphics

2930 and 2950 South 44th Street

Kansas City, KS 66106

Walsworth Publishing Co

306 North Kansas Avenue

Marceline, MO 64658

 

-31-



--------------------------------------------------------------------------------

Schedule 5.16 – Bankruptcy Transaction Milestones

[This schedule shall be provided by the Lenders]

 

-32-



--------------------------------------------------------------------------------

Schedule 6.4 – Permitted Dispositions

The granting of Permitted Liens.

The subleasing of the improved real property located at 101 Almgren Drive,
Agawam, MA 01001 under the terms of a Sublease dated 12/31/2004 and effective
01/07/2005 by and between School Specialty, Inc. as Sublessor and Vaupell
Holdings, Inc. as Sublessee.

Leasing of science kits in connection with the refurbishment business of the
Parent and the Subsidiaries.

 

-33-



--------------------------------------------------------------------------------

Schedule 6.5 – Nature of Business

Borrower and its Subsidiaries (the “Company”) compose an education company
serving the pre-kindergarten through twelfth grade (“pre K-12”) market with
innovative and value-added instructional solutions that address the full
spectrum of educational needs, from basic school supplies to standards-based
curriculum solutions. The Company offers its products through two operating
groups: Accelerated Learning and Educational Resources. Accelerated Learning
provides core and supplemental curriculum programs that help educators deepen
students’ subject matter understanding and accelerate the speed of learning.
This group intends to expand its portfolio of instructional programs, combining
print-based and digital instructional and assessment tools to deliver value to
educators and build competitive advantages in the marketplace. The Educational
Resources group offers educators the broadest range and deepest assortment of
basic school supplies, supplemental learning products, classroom equipment and
furniture available from a single supplier. That positioning creates competitive
advantages in the ability to aggregate products and deliver materials in cross
curricular and educational category kits. The group further differentiates
itself through proprietary product development activities that result in
innovative approaches to early childhood and student learning. In addition, the
Company offers a value-add consulting service to schools and school districts in
order to provide time and money-saving options to school administrators

 

-34-



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this             day of             , 20            , by and among Grantors
listed on the signature pages hereof (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company (“WFCF”), in its capacity as agent for
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Debtor-In-Possession Credit Agreement dated as
of January 31, 2013 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among School Specialty, Inc.,
a Wisconsin corporation (“Parent”), ClassromDirect.com, LLC, a Delaware limited
liability company (“ClassroomDirect”), Sportime, LLC, a Delaware limited
liability company (“Sportime”), Delta Education, LLC, a Delaware limited
liability company (“Delta Education”), Premier Agendas, Inc., a Washington
corporation (“Premier Agendas”), Childcraft Education Corp., a New York
corporation (“Childcraft”), Bird-in-Hand Woodworks, Inc., a New Jersey
corporation (“Bird-in-Hand”), Califone International, Inc., a Delaware
corporation (“Califone”; together with Parent, ClassroomDirect, Sportime, Delta
Education, Premier Agendas, Childcraft and Bird-in-Hand, the “Borrowers” and
each a “Borrower”), the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”), Agent, and WFCF and General Electric Capital
Corporation, a Delaware corporation, as co-collateral agents (the “Co-Collateral
Agents” and each a “Co-Collateral Agent”), the Lender Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of January 31,
2013 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

A-1



--------------------------------------------------------------------------------

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Copyright Security
Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Copyright Collateral”):

(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;

(b) all renewals or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Guaranty and Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. To the extent there is any inconsistency between this Copyright Security
Agreement and the Guaranty and Security Agreement, the Guaranty and Security
Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent written notice at the
end of the calendar month after filing any additional application for
registration of any copyright and of any additional copyright registrations
granted therefor after the date hereof. Without limiting Grantors’ obligations
under this Section, Grantors hereby authorize Agent unilaterally to modify this
Copyright Security Agreement by amending Schedule I to include any

 

A-2



--------------------------------------------------------------------------------

future United States registered copyrights or applications therefor of each
Grantor. Notwithstanding the foregoing, no failure to so modify this Copyright
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from Agent’s continuing security interest in all Collateral, whether or
not listed on Schedule I.

6. COUNTERPARTS. This Copyright Security Agreement is a Loan Document. This
Copyright Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Copyright Security Agreement.
Delivery of an executed counterpart of this Copyright Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Copyright
Security Agreement. Any party delivering an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:           By:         Name:         Title:               By:        
Name:         Title:         ACCEPTED AND ACKNOWLEDGED BY: AGENT:    

WELLS FARGO CAPITAL FINANCE, LLC, a

Delaware limited liability company

    By:         Name:         Title:    

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

Copyright Registrations

 

Grantor

 

Country

 

Copyright

   Registration No.    Registration Date

Copyright Licenses



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
            day of             , 20            , by and among the Grantors
listed on the signature pages hereof (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company (“WFCF”), in its capacity as agent for
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Debtor-In-Possession Credit Agreement dated as
of January 31, 2013 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among School Specialty, Inc.,
a Wisconsin corporation (“Parent”), ClassromDirect.com, LLC, a Delaware limited
liability company (“ClassroomDirect”), Sportime, LLC, a Delaware limited
liability company (“Sportime”), Delta Education, LLC, a Delaware limited
liability company (“Delta Education”), Premier Agendas, Inc., a Washington
corporation (“Premier Agendas”), Childcraft Education Corp., a New York
corporation (“Childcraft”), Bird-in-Hand Woodworks, Inc., a New Jersey
corporation (“Bird-in-Hand”), Califone International, Inc., a Delaware
corporation (“Califone”; together with Parent, ClassroomDirect, Sportime, Delta
Education, Premier Agendas, Childcraft and Bird-in-Hand, the “Borrowers” and
each a “Borrower”), the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”), Agent, and WFCF and General Electric Capital
Corporation, a Delaware corporation, as co-collateral agents (the “Co-Collateral
Agents” and each a “Co-Collateral Agent”), the Lender Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, the members of Lender Group and the Bank Product Providers are willing
to make the financial accommodations to Borrowers as provided for in the Credit
Agreement, the other Loan Documents, and the Bank Product Agreements, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of January 31,
2013 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

B-1



--------------------------------------------------------------------------------

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Patent Security
Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this Patent
Security Agreement as the “Security Interest”) in all of such Grantor’s right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the “Patent Collateral”):

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;

(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.

3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. To
the extent there is any inconsistency between this Patent Security Agreement and
the Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security

 

B-2



--------------------------------------------------------------------------------

Agreement shall automatically apply thereto. Grantors shall give prompt notice
in writing to Agent with respect to any such new patent rights. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Patent Security Agreement by amending Schedule I to
include any such new patent rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Patent Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

6. COUNTERPARTS. This Patent Security Agreement is a Loan Document. This Patent
Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security Agreement.
Delivery of an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:           By:         Name:         Title:               By:        
Name:         Title:        

ACCEPTED AND ACKNOWLEDGED BY:

AGENT:    

WELLS FARGO CAPITAL FINANCE, LLC, a

Delaware limited liability company

    By:         Name:         Title:    

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patents

 

Grantor

 

Country

 

Patent

   Application/
Patent No.    Filing Date

Patent Licenses



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of             , 20            (this
“Pledged Interests Addendum”), is delivered pursuant to Section 7 of the
Guaranty and Security Agreement referred to below. The undersigned hereby agrees
that this Pledged Interests Addendum may be attached to that certain Guaranty
and Security Agreement, dated as of January 31, 2013, (as amended, restated,
supplemented, or otherwise modified from time to time, the “Guaranty and
Security Agreement”), made by the undersigned, together with the other Grantors
named therein, to WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as Agent. Initially capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Pledged Interests
Addendum shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis. The undersigned hereby
agrees that the additional interests listed on Schedule I shall be and become
part of the Pledged Interests pledged by the undersigned to Agent in the
Guaranty and Security Agreement and any pledged company set forth on Schedule I
shall be and become a “Pledged Company” under the Guaranty and Security
Agreement, each with the same force and effect as if originally named therein.

This Pledged interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Guaranty and Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.

THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

  By:     Name:     Title:    

[SIGNATURE PAGE TO PLEDGED INTERESTS ADDENDUM]



--------------------------------------------------------------------------------

SCHEDULE I

to

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of Grantor

 

Name of Pledged
Company

 

Number of

Shares/Units

   Class of Interests    Percentage of Class
Owned    Certificate Nos.



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this             day of             , 20            , by and among Grantors
listed on the signature pages hereof (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company (“WFCF”), in its capacity as agent for
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Debtor-In-Possession Credit Agreement dated as
of January 31, 2013 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among School Specialty, Inc.,
a Wisconsin corporation (“Parent”), ClassromDirect.com, LLC, a Delaware limited
liability company (“ClassroomDirect”), Sportime, LLC, a Delaware limited
liability company (“Sportime”), Delta Education, LLC, a Delaware limited
liability company (“Delta Education”), Premier Agendas, Inc., a Washington
corporation (“Premier Agendas”), Childcraft Education Corp., a New York
corporation (“Childcraft”), Bird-in-Hand Woodworks, Inc., a New Jersey
corporation (“Bird-in-Hand”), Califone International, Inc., a Delaware
corporation (“Califone”; together with Parent, ClassroomDirect, Sportime, Delta
Education, Premier Agendas, Childcraft and Bird-in-Hand, the “Borrowers” and
each a “Borrowers”), the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”), Agent, and WFCF and General Electric Capital
Corporation, a Delaware corporation, as co-collateral agents (the “Co-Collateral
Agents” and each a “Co-Collateral Agent”), the Lender Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of January 31,
2013 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of Lender Group and the Bank
Product Providers, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

D-1



--------------------------------------------------------------------------------

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Trademark Security
Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Guaranty and Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. To the extent there is any inconsistency between this Trademark Security
Agreement and the Guaranty and Security Agreement, the Guaranty and Security
Agreement shall control.

 

D-2



--------------------------------------------------------------------------------

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Trademark Security Agreement is a Loan Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:           By:         Name:         Title:               By:        
Name:         Title:        

ACCEPTED AND ACKNOWLEDGED BY:

AGENT:    

WELLS FARGO CAPITAL FINANCE, LLC, a

Delaware limited liability company

    By:         Name:         Title:    

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

 

Country

 

Mark

   Application/
Registration No.    App/Reg Date

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use

Trademark Licenses